EXECUTION VERSION


   
$100,000,000

 
CREDIT AGREEMENT
 
among
 
UNITEK GLOBAL SERVICES, INC.,
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto,
 
FBR CAPITAL MARKETS LT, INC.,
as Documentation Agent and Syndication Agent,
 
and
 
FBR CAPITAL MARKETS LT, INC.,
as Administrative Agent
 
Dated as of April 15, 2011
 



FBR CAPITAL MARKETS & CO., as Lead Arranger and Bookrunner

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
       
ARTICLE 1. DEFINITIONS
1
1.1.
 
Defined Terms
1
1.2.
 
Other Definitional Provisions
23
1.3.
 
Pro Forma Basis
24
   
ARTICLE 2. AMOUNT AND TERMS OF COMMITMENTS
25
2.1.
 
Tranche B Term Commitments
25
2.2.
 
Procedure for Tranche B Term Loan Borrowing
25
2.3.
 
Repayment of Term Loans
25
2.4.
 
Fees, etc.
26
2.5.
 
Optional Prepayments
26
2.6.
 
Mandatory Prepayments and Commitment Reductions
27
2.7.
 
Conversion and Continuation Options
27
2.8.
 
Limitations on Eurodollar Tranches
28
2.9.
 
Interest Rates and Payment Dates
28
2.10.
 
Computation of Interest and Fees
29
2.11.
 
Inability to Determine Interest Rate
29
2.12.
 
Pro Rata Treatment and Payments
29
2.13.
 
Requirements of Law
31
2.14.
 
Taxes
32
2.15.
 
Indemnity
35
2.16.
 
Change of Lending Office
35
2.17.
 
Replacement of Lenders
35
2.18.
 
Incremental Facilities
36
   
ARTICLE 3. REPRESENTATIONS AND WARRANTIES
37
3.1.
 
Financial Condition
37
3.2.
 
No Change
38
3.3.
 
Existence; Compliance with Law
38
3.4.
 
Power; Authorization; Enforceable Obligations
38
3.5.
 
No Legal Bar
38
3.6.
 
Litigation
38
3.7.
 
No Default
38
3.8.
 
Ownership of Property; Liens
39
3.9.
 
Intellectual Property
39
3.10.
 
Taxes
39
3.11.
 
Federal Regulations
39
3.12.
 
Labor Matters
39
3.13.
 
ERISA
39
3.14.
 
Investment Company Act; Other Regulations
40
3.15.
 
Subsidiaries
40
3.16.
 
Use of Proceeds
40
3.17.
 
Environmental Matters
40
3.18.
 
Accuracy of Information, etc.
41
3.19.
 
Security Documents
41
3.20.
 
Solvency
42
3.21.
 
Regulation H
42


 
 

--------------------------------------------------------------------------------

 


3.22.
 
Certain Documents
42
3.23.
 
Anti-Terrorism Laws.
42
3.24.
 
Trading with the Enemy
43
   
ARTICLE 4. CONDITIONS PRECEDENT
43
   
ARTICLE 5. AFFIRMATIVE COVENANTS
45
5.1.
 
Financial Statements
45
5.2.
 
Certificates; Other Information
46
5.3.
 
Payment of Obligations
47
5.4.
 
Maintenance of Existence; Compliance
47
5.5.
 
Maintenance of Property; Insurance
48
5.6.
 
Inspection of Property; Books and Records; Discussions
48
5.7.
 
Notices
48
5.8.
 
Environmental Laws
48
5.9.
 
Interest Rate Protection
49
5.10.
 
Additional Collateral, etc.
49
5.11.
 
Ratings
50
5.12.
 
Post-Closing Obligations
50
       
ARTICLE 6. NEGATIVE COVENANTS
51
6.1.
 
Financial Condition Covenants
51
6.2.
 
Indebtedness
52
6.3.
 
Liens
54
6.4.
 
Fundamental Changes
56
6.5.
 
Disposition of Property
56
6.6.
 
Restricted Payments
57
6.7.
 
Investments
57
6.8.
 
Optional Payments and Modifications of Certain Debt Instruments
59
6.9.
 
Transactions with Affiliates
59
6.10.
 
Sales and Leasebacks
59
6.11.
 
Swap Agreements
60
6.12.
 
Changes in Fiscal Periods
60
6.13.
 
Negative Pledge Clauses
60
6.14.
 
Clauses Restricting Subsidiary Distributions
60
6.15.
 
Lines of Business
61
6.16.
 
Compliance with ABL Incorporated Provisions
61
6.17.
 
Amendments to ABL Documents
61
       
ARTICLE 7. EVENTS OF DEFAULT
62
   
ARTICLE 8. THE AGENTS
64
8.1.
 
Appointment
64
8.2.
 
Delegation of Duties
64
8.3.
 
Exculpatory Provisions
65
8.4.
 
Reliance by Administrative Agent
65
8.5.
 
Notice of Default
65
8.6.
 
Non-Reliance on Agents and Other Lenders
66
8.7.
 
Indemnification
66
8.8.
 
Agent in Its Individual Capacity
66
8.9.
 
Successor Administrative Agent
66


 
 

--------------------------------------------------------------------------------

 


8.10.
 
Documentation Agent and Syndication Agent
67
8.11.
 
Intercreditor Agreement
67
       
ARTICLE 9. MISCELLANEOUS
68
9.1.
 
Amendments and Waivers
68
9.2.
 
Notices
69
9.3.
 
No Waiver; Cumulative Remedies
69
9.4.
 
Survival of Representations and Warranties
70
9.5.
 
Payment of Expenses and Taxes
70
9.6.
 
Successors and Assigns; Participations and Assignments
71
9.7.
 
Adjustments; Set-off
74
9.8.
 
Counterparts
74
9.9.
 
Severability
74
9.10.
 
Integration
74
9.11.
 
GOVERNING LAW
74
9.12.
 
Submission To Jurisdiction; Waivers
75
9.13.
 
Acknowledgements
75
9.14.
 
Releases of Guarantees and Liens
75
9.15.
 
Confidentiality
76
9.16.
 
WAIVERS OF JURY TRIAL
76
9.17.
 
USA Patriot Act
76


 
 

--------------------------------------------------------------------------------

 

SCHEDULES:
 
1.1A
Commitments

1.1B
Mortgaged Property

3.4
Consents, Authorizations, Filings and Notices

3.10
Taxes

3.15
Subsidiaries

3.19(a)
UCC Filing Jurisdictions

3.19(b)
Mortgage Filing Jurisdictions

6.2(d)
Existing Indebtedness

6.3(f)
Existing Liens

6.7(m)
Existing Investments



EXHIBITS:
 
A
Form of Guarantee and Collateral Agreement

B
Form of Compliance Certificate

C
Form of Closing Certificate

D
Form of Assignment and Assumption

E
Form of Legal Opinion of Morgan, Lewis & Bockius LLP

F
Form of U.S. Tax Certificate

G-1
Form of Increased Facility Activation Notice

G-2
Form of New Lender Supplement

H
Form of Intercreditor Agreement


 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”), dated as of April 15, 2011, among UNITEK
GLOBAL SERVICES, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), FBR CAPITAL MARKETS LT, INC., as documentation
agent (in such capacity, the “Documentation Agent”), as syndication agent (in
such capacity, the “Syndication Agent”), and as administrative agent.
 
The parties hereto hereby agree as follows:
 
ARTICLE 1. DEFINITIONS
 
1.1.           Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.
 
“ABL Agent”:  PNC Bank, National Association, in its capacity as the “Agent”
under the ABL Documents, together with its successors and assigns in such
capacity including any and all successor “Agent(s)” appointed in accordance with
the ABL Credit Agreement; provided that, upon and after any permitted
refinancing of the ABL Indebtedness with Permitted Refinancing Indebtedness, the
term “ABL Agent” shall mean, collectively (if applicable), the administrative
and collateral agent(s) and/or lender representative(s) under such Permitted
Refinancing Indebtedness (together with their successors and assigns in such
capacity).
 
“ABL Credit Agreement”:  the ABL Credit and Security Agreement among Borrower
and Loan Parties, ABL Agent and ABL Lenders, as it may be amended, modified,
supplemented, restated or replaced from time to time in accordance with this
Agreement; provided that upon and after any permitted refinancing of the ABL
Indebtedness with Permitted Refinancing Indebtedness, the term “ABL Credit
Agreement” shall mean the credit agreement for such Permitted Refinancing
Indebtedness (as it may be amended, modified, supplemented, restated or replaced
from time to time in accordance with this Agreement).
 
“ABL Credit Agreement”:  the Credit Agreement, dated as of April 15, 2011 among
the Borrower, the lenders from time to time parties thereto and PNC Bank,
National Association, as administrative agent, as amended, restated or
refinanced (as Permitted Refinancing Indebtedness) from time to time in
accordance with this Agreement.
 
“ABL Creditors”:  collectively, the ABL Agent and the ABL Lenders.
 
“ABL Debt Obligations Payment Date”:  as defined in the Intercreditor Agreement.
 
 “ABL Documents”:  collectively, the ABL Credit Agreement and all other material
instruments, agreements and documents executed in connection therewith, as each
such document may be amended, modified, supplemented, restated or replaced from
time to time, but excluding any fee letters, engagement letters and similar
agreements; provided that, upon and after any permitted refinancing of the ABL
Indebtedness with the Permitted Refinancing Indebtedness, the term “ABL
Documents” shall mean the credit agreement for such refinancing and all such
other material instruments, agreements and documents executed in connection
therewith (as each such document may be amended, modified, supplemented,
restated or replaced from time to time in accordance with this Agreement).
 
“ABL Indebtedness”: the Indebtedness and other obligations and liabilities of
any Loan Party (including guaranty Indebtedness and guarantee obligations,
reimbursement obligations, fees, costs, indemnification obligations and
post-petition amounts, whether or not allowed) evidenced by and/or arising under
the ABL Documents; provided that, upon and after any permitted refinancing of
such Indebtedness and other obligations and liabilities with Permitted
Refinancing Indebtedness, the term “ABL Indebtedness” shall mean such
Indebtedness and other obligations and liabilities as so refinanced.

 
 

--------------------------------------------------------------------------------

 
 
“ABL Lenders”:  collectively, each financial institution or other Person that is
a “Lender” under the ABL Documents and each other Person to whom any
“Obligation” (as defined in the ABL Credit Agreement) is owed, together with the
successors and assigns of each of them; provided that, upon and after any
permitted refinancing of the ABL Indebtedness with Permitted Refinancing
Indebtedness, the term “ABL Lenders” shall mean, collectively, the lenders
providing such Permitted Refinancing Indebtedness (together with their
successors and assigns in such capacity).
 
“ABL Loans”:  loans outstanding under the ABL Credit Agreement.
 
“ABL Obligations Payment Date”:  as defined in the Intercreditor Agreement.
 
“ABL Priority Collateral”:  as defined in the Intercreditor Agreement.
 
“ABL Representative”:  as defined in the Intercreditor Agreement.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%; provided
that the ABR shall in no event at any time be less than 0.50%.  Any change in
the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Eurodollar Rate shall be effective as of the opening of business on the day
of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Administrative Agent”:  FBR Capital Markets LT, Inc., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 
“Agent Indemnitee”:  as defined in Section 8.7.
 
“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agent and the Administrative Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the aggregate then unpaid principal amount of
such Lender’s Term Loans.

 
2

--------------------------------------------------------------------------------

 
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Anti-Terrorism Laws”:  any applicable Requirement of Law relating to terrorism
or money laundering, including Executive Order No. 13224, the USA PATRIOT Act,
the Requirements of Law comprising or implementing the Bank Secrecy Act, and the
Requirements of Law administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing Requirements of Law may
from time to time be amended, renewed, extended, or replaced).
 
“Applicable Margin”:  (a) for each Type of Loan other than Incremental Term
Loans, the rate per annum set forth under the relevant column heading below:
 

   
ABR Loans
   
Eurodollar Loans
 
Tranche B Term Loans
    6.50 %     7.50 %

 
(b)  for Incremental Term Loans, such per annum rates as shall be agreed to by
the Borrower and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.
 
“Approved Fund”:  as defined in Section 9.6(b).
 
“Asset Sale”:  any Disposition of property or series of related Dispositions of
property pursuant to clause (i) or (n) of Section 6.5 that yields gross proceeds
to any Group Member (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $100,000.
 
“Assignee”:  as defined in Section 9.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.
 
“Benefitted Lender”:  as defined in Section 9.7(a).
 
“Blocked Person”:  as defined in Section 3.23(b).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 3.17(b).

 
3

--------------------------------------------------------------------------------

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
 
“Closing Date”:  the date on which the conditions precedent set forth in Article
4 shall have been satisfied, which date is April 15, 2011.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 
4

--------------------------------------------------------------------------------

 
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Commitment”:  as to any Lender, the Tranche B Term Commitment of such Lender.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.13, 2.14, 2.15 or 9.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated February 2011 and furnished to certain Lenders.
 
“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.
 
“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of ABL Loans to the
extent otherwise included therein.
 
“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) non-cash stock compensation
expense, (f) one-time transaction costs associated with Permitted Acquisitions
(whether or not consummated) and (g) any extraordinary or non-recurring cash
expenses or losses not to exceed $2,000,000 of Consolidated EBITDA for such
consecutive twelve month period without the consent of the Required Lenders and
(h) any extraordinary or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), and minus, (a) to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (i) interest income, (ii) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business), (iii) income
tax credits (to the extent not netted from income tax expense) and (iv) any
other non-cash income and (b) any cash payments made during such period in
respect of items described in clause (e) above subsequent to the fiscal quarter
in which the relevant non-cash expenses or losses were reflected as a charge in
the statement of Consolidated Net Income, all as determined on a consolidated
basis.  For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio and Consolidated Fixed Charge
Coverage Ratio, (i) if at any time during such Reference Period the Borrower or
any Subsidiary shall have made any Material Disposition, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (ii) if during such Reference Period the Borrower
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period.  As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $1,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$1,000,000.

 
5

--------------------------------------------------------------------------------

 
 
“Consolidated Fixed Charge Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period less the aggregate amount actually paid by
the Borrower and its Subsidiaries during such period on account of Capital
Expenditures (excluding the principal amount of Indebtedness (other than any ABL
Loans) incurred in connection with such expenditures) to (b) Consolidated Fixed
Charges for such period.
 
“Consolidated Fixed Charges”:  for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) Consolidated Lease
Expense for such period (other than amounts constituting Consolidated Lease
Expense which are included for such period pursuant to clause (a) or (d)), (c)
taxes on income payable in cash, as determined for the Borrower and its
Subsidiaries on a consolidated basis, and (d) scheduled payments made during
such period on account of principal of Indebtedness of the Borrower or any of
its Subsidiaries (including scheduled principal payments in respect of the Term
Loans and payments of ABL Loans accompanying scheduled reductions of the
commitments under the ABL Credit Agreement).
 
“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).
 
“Consolidated Lease Expense”:  for any period, the aggregate amount of fixed and
contingent rentals payable by the Borrower and its Subsidiaries for such period
with respect to leases of real and personal property, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Wholly-Owned Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

 
6

--------------------------------------------------------------------------------

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Credit Party”:  the Administrative Agent or any Lender.
 
“Default”:  any of the events specified in Article 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied, including, in any event, a “Default” under and as defined in the ABL
Credit Agreement.
 
“DIRECTV/DirectSat Contract”: the DIRECTV, Inc. 2009 Home Services Provider
Agreement dated as of July 1, 2009 between DIRECTV, Inc. and DirectSat USA LLC,
including all exhibits and schedules thereto, as such agreement may have been or
hereafter may be amended, modified, supplemented, restated or replaced from time
to time.
 
“DIRECTV Inventory”: all Inventory purchased by any Loan Party pursuant to and
in connection with the DIRECTV/DirectSat Contract that is subject to a Lien in
favor of DIRECTV, Inc. created under the DIRECTV/DirectSat Contract and in
which, pursuant to the terms and conditions of the DIRECTV/DirectSat Contract,
no Liens may be created in favor of any Person other than DIRECTV, Inc.
 
“Disqualified Capital Stock”:  with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely for
Capital Stock which is not Disqualified Capital Stock) pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than solely as a result of a change of control or asset sale), in
whole or in part, in each case prior to the date 91 days after the Tranche B
Maturity Date; provided, however, that if such Capital Stock is issued to any
plan for the benefit of employees of the Borrower or its Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
in order to satisfy applicable statutory or regulatory obligations.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Documentation Agent”:  as defined in the preamble hereto.

 
7

--------------------------------------------------------------------------------

 
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“Earn-Out Obligations”:  as defined in Section 6.7(o).
 
“ECF Percentage”:  50%; provided that, with respect to each fiscal year of the
Borrower ending on or after December 31, 2011, the ECF Percentage shall be
reduced to 25% if the Consolidated Leverage Ratio as of the last day of such
fiscal year is not greater than 2.50 to 1.0.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event”:  (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Group Member or ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Pension Plan, whether or not waived; (e) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(f) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (g) the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or the incurrence by any Group Member or
any  ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (i) the
failure by any Group Member or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the
Code; (j) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (k) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or terminated (within the meaning of Section 4041A of ERISA); or (l) the failure
by any Group Member or any of its ERISA Affiliates to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA.

 
8

--------------------------------------------------------------------------------

 
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period; provided that the Eurodollar Base Rate
shall in no event at any time be less than 1.50% per annum.  In the event that
such rate does not appear on such page (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Article 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
prepayments of ABL Loans during such fiscal year to the extent accompanying
permanent optional reductions of the revolving commitments under the ABL Credit
Agreement and all optional prepayments of the Term Loans during such fiscal
year, (iv) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans) of the Borrower and its Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year,
(vi) the aggregate amount actually paid by the Borrower and its Subsidiaries
during such fiscal year on account of Permitted Acquisitions (other than amounts
financed with proceeds of Indebtedness or proceeds of Capital Stock issued by
the Borrower) and (vii) the aggregate net amount of non-cash gain on the
Disposition of property by the Borrower and its Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income.

 
9

--------------------------------------------------------------------------------

 
 
“Excess Cash Flow Application Date”:  as defined in Section 2.6(c).
 
“Exchange Act”:  as defined in Section 7(k).
 
“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
 
“Excluded Taxes”:  with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to a Credit
Party: (a) income or franchise Taxes imposed on (or measured by) net income by
the United States, or by the jurisdiction under the laws of which such Credit
Party is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States or any similar Taxes imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Non-U.S. Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.17), any U.S. Federal withholding Taxes resulting from any
Requirement of Law in effect (including FATCA) on  the date such Non-U.S. Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Non-U.S. Lender’s failure to comply with Section 2.14(f),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Taxes pursuant to Section 2.14(a).
 
“Existing Subsidiary Debt”:  outstanding indebtedness existing as of the Closing
Date under (a) the First Lien Credit Agreement, dated as of September 27, 2007,
by and among UniTek Acquisition, Inc., UniTek Midco, Inc., certain subsidiaries
of UniTek Acquisition, Inc., the lenders from time to time party thereto and
Royal Bank of Canada, as administrative agent and collateral agent, and (b) the
Second Lien Credit Agreement, dated as of September 27, 2007, by and among
UniTek Acquisition, Inc., UniTek Midco, Inc., certain subsidiaries of UniTek
Acquisition, Inc., the lenders from time to time party thereto and Royal Bank of
Canada, as administrative agent and collateral agent.
 
“Facility”:  each of (a) the Tranche B Term Commitments and the Tranche B Term
Loans made thereunder (the “Tranche B Term Facility”) and (b) the Incremental
Term Loans (the “Incremental Term Facility”).
 
“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

 
10

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by FBR Capital Markets LT, Inc. from three
federal funds brokers of recognized standing selected by it.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.
 
“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.
 
“Foreign Plan Event”:  with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.
 
“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, negative covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, negative covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

 
11

--------------------------------------------------------------------------------

 
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members”:  the collective reference to the Borrower and its Subsidiaries.
 
“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
“Guarantors”:  the Subsidiary Guarantors.
 
“Increased Facility Activation Date”:  any Business Day on which any Lender
shall execute and deliver to the Administrative Agent an Increased Facility
Activation Notice pursuant to Section 2.18(a).
 
“Increased Facility Activation Notice”:  a notice substantially in the form of
Exhibit G-1.
 
“Increased Facility Closing Date”:  any Business Day designated as such in an
Increased Facility Activation Notice.
 
“Incremental Term Facility”:  as defined in the definition of “Facility”.
 
“Incremental Term Lenders”:  (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

 
12

--------------------------------------------------------------------------------

 
 
“Incremental Term Loans”:  as defined in Section 2.18(a).
 
“Incremental Term Maturity Date”:  with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services earned but not
paid (other than to the extent payable in common stock of the Borrower and other
than current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
(to the extent issued and drawn), surety bonds or similar arrangements, (g) all
obligations of such Person in respect of Disqualified Capital Stock, (h) all
obligations of such Person for “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person payable in
cash arising out of purchase and sale contracts, which are earned and payable in
cash (“Earn-Out Indebtedness”), (i) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (h) above,
(j) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (k) for the
purposes of Section 7(e) only, all obligations of such Person in respect of Swap
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
 
“Indemnified Liabilities”:  as defined in Section 9.5(d).
 
“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document and (b)
Other Taxes.
 
“Indemnitee”:  as defined in Section 9.5(d).
 
“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 
13

--------------------------------------------------------------------------------

 

“Intercreditor Agreement”:  the Intercreditor Agreement to be executed and
delivered by PNC Bank, National Association, as administrative agent for the ABL
secured parties, and the Administrative Agent, substantially in the form of
Exhibit H and, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the last Business Day of each
March, June, September and December (or, if an Event of Default is in existence,
the last Business Day of each calendar month) to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurodollar Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period, and (d) as to any Loan, the date of any repayment or prepayment made in
respect thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;


(ii)          the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the date final payment is due on the relevant
Term Loans;


(iii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and


(iv)         the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.


“Investments”:  as defined in Section 6.7.
 
“IRS”:  the United States Internal Revenue Service.
 
“Lenders”:  as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.

 
14

--------------------------------------------------------------------------------

 
 
“Loan Documents”:  this Agreement, the Security Documents, the Intercreditor
Agreement and any amendment, waiver, supplement or other modification to any of
the foregoing.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document.
 
“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans outstanding
under such Facility.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
“Material Debt”:  indebtedness (other than Indebtedness constituting
Obligations) of any one or more of the Borrower or any Subsidiary in an
aggregate principal amount exceeding $3,500,000.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Moody’s”:  as defined in the definition of “Cash Equivalents”.
 
“Mortgaged Properties”:  the real properties listed on Schedule 1.1B, as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgages.
 
“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, in form and substance satisfactory to the Administrative Agent (with
such changes thereto as shall be advisable under the law of the jurisdiction in
which such mortgage or deed of trust is to be recorded).
 
“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
 
“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.  Notwithstanding the foregoing, Net Cash Proceeds shall
include the proceeds of any Disposition of any Term Debt Priority Collateral to
the extent such proceeds would otherwise be required to repay, prepay or cash
collateralize any obligations under the ABL Credit Agreement or reduce
commitments thereunder (it being understood for the avoidance of doubt the
proceeds of any Disposition of Term Debt Priority Collateral are not to be
applied to the ABL Credit Agreement).

 
15

--------------------------------------------------------------------------------

 
 
“New Lender”:  as defined in Section 2.18(b).
 
“New Lender Supplement”:  as defined in Section 2.18(b).
 
“Non-U.S. Lender”:  any Lender that is not a U.S. Person.
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
 
“OID”:  as defined in Section 2.18(a).
 
“Other Connection Taxes”:  with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
 
“Other Taxes”:  any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.17).
 
“Participant”:  as defined in Section 9.6(c).
 
“Participant Register”:  as defined in Section 9.6(c).
 
“Patriot Act”:  as defined in Section 9.17.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to ERISA
and any successor entity performing similar functions.
 
“Pension Plan”:  any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.
 
“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided,

 
16

--------------------------------------------------------------------------------

 
 
(a)           immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
 
(b)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable governmental authorizations;
 
(c)           (i) in the case of the acquisition of Capital Stock, (1) all of
the Capital Stock (except for any such Capital Stock in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of the Borrower in
connection with such acquisition shall be owned 100% (or 51% or more subject to
the following proviso clause) by the Borrower or a Subsidiary Guarantor (other
than directors qualifying shares) thereof  and (2) the EBITDA (the components of
which shall be calculated in accordance with GAAP) of such Person or any newly
formed Subsidiary of the Borrower in connection with such acquisition (or in the
case of an asset acquisition, attributable to the acquired assets) for the
period of four fiscal quarters ending with the fiscal quarter most recently
ended prior to such acquisition, calculated on a pro forma basis to give effect
to such acquisition, shall be greater than zero and (ii) in the case of an
acquisition of assets other than Capital Stock, such assets shall be acquired by
the Borrower or a Subsidiary Guarantor; provided that (x) the Borrower and its
Subsidiaries may make acquisitions that do not comply with the preceding clauses
(i)(1) and (ii) as long as the aggregate consideration for all such acquisitions
(other than consideration consisting of Capital Stock of the Borrower issued
within 60 days of such acquisition or the proceeds thereof) does not exceed
$15,000,000 and (y) in each case, the Borrower shall take, or cause to be taken
each of the actions set forth in Section 5.10;
 
(d)           the Borrower and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.1 on a pro forma basis after giving
effect to such acquisition as if such acquisition had occurred on the first day
of the most recent period of four consecutive fiscal quarters in respect of
which the Consolidated Leverage Ratio has been tested in accordance with Section
6.1(a) and immediately before and immediately after giving effect to such
acquisition no Default or Event of Default shall have occurred and be
continuing; and the Consolidated Leverage Ratio (calculated on a pro forma basis
as described in the preceding clause) shall be less than the Required Permitted
Acquisition Consolidated Leverage Ratio;
 
(e)           the Borrower shall have delivered to the Administrative Agent at
least five Business Days prior to such proposed acquisition, a Compliance
Certificate (i) evidencing compliance with Section 6.1 and the Required
Permitted Acquisition Consolidated Leverage Ratio as required under clause (d)
above, together with all relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition, any other information reasonably required to demonstrate
compliance with Section 6.1 and the Required Permitted Acquisition Consolidated
Leverage Ratio and (ii) certifying that all of the requirements set forth in
clauses (a), (b), (c), (f), (g) and (h) of this definition have been or will be
satisfied on or prior to the consummation of such proposed acquisition;
 
(f)           any Person or assets or division as acquired in accordance
herewith shall be in substantially the same business or lines of business in
which the Borrower and/or its Subsidiaries are engaged, or are permitted to be
engaged as provided herein, as of the time of such acquisition;

 
17

--------------------------------------------------------------------------------

 
 
(g)           the assets acquired in such acquisition will be owned by the
Borrower or a Wholly Owned Subsidiary of the Borrower; and
 
(h)           immediately prior and after giving effect thereto, the Borrower
and its Subsidiaries shall have minimum liquidity (consisting of amounts then
available to be borrowed under the ABL Credit Agreement plus the aggregate
amount of Unrestricted Cash) of no less than $15,000,000.
 
 “Permitted Earn-Out Obligations”:  as defined in Section 6.7(o).
 
“Permitted Refinancing Indebtedness:”  with respect to any Indebtedness of the
Borrower or any of its Subsidiaries, any Indebtedness issued in exchange for, or
the proceeds of which are used to extend, refinance, renew, replace, defease or
refund other Indebtedness of the Borrower or any of its Subsidiaries
(“Refinanced Indebtedness”); provided that:
 
(a)           the principal amount (or accreted value, if applicable) of such
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Refinanced Indebtedness (plus the amount of all fees,
expenses and premiums incurred in connection therewith and, in the case of a
revolving facility, unutilized commitments in respect thereof);
 
(b)           such Indebtedness has a final maturity date equal to or later
than, and a weighted average life to maturity equal to or greater than the
weighted average life to maturity of, the Refinanced Indebtedness;
 
(c)           in the case of Indebtedness issued in exchange for, or the
proceeds of which are used to extend, refinance, renew, replace, defease or
refund any Indebtedness which is subordinated in right of payment or Lien
priority to the Obligations (or Liens securing the Obligations), such
Indebtedness is subordinated in right of payment or Lien priority to the
Obligations (or Liens securing the Obligations) on terms at least as favorable
to the Lenders as those contained in the Refinanced Indebtedness;
 
(d)           such Indebtedness is incurred by Group Member(s) that are the
original obligor(s) on the Refinanced Indebtedness;
 
(e)           such Indebtedness shall not be secured by any assets other than
the assets securing the Refinanced Indebtedness and any secured Indebtedness
which refinances the ABL Credit Agreement shall be subject to the Intercreditor
Agreement; and
 
(f)           such Indebtedness does not contain terms and conditions
(including, if applicable, as to collateral) which in the aggregate are less
favorable to the Loan Parties and the Lenders than the Refinanced Indebtedness.


“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA
but excluding any Multiemployer Plan), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Group Member or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in section 3(5) of ERISA.

 
18

--------------------------------------------------------------------------------

 
 
“Prime Rate”:  (a) for any day that is a Business Day, the “prime rate” as
quoted in the print edition of The Wall Street Journal in the “Money Rates”
section for such day (currently defined as the base rate on corporate loans
posted by at least 75% of the nation’s thirty (30) largest banks), and (b) for
any day other than a Business Day, the “prime rate” as quoted in the print
edition of The Wall Street Journal in the “Money Rates” section for the
immediately preceding Business Day.  In the event that the “prime rate” ceases
to be quoted in The Wall Street Journal, the “Prime Rate” for the purposes of
this definition shall be determined by reference to such other comparable
publicly available service for displaying such prime interest rate that is
selected by Administrative Agent.  The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer.  Any Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate. 
 
“Pro Forma Balance Sheet”:  as defined in Section 3.1(a).
 
“Prohibited Transaction”:  as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.
 
“Projections”:  as defined in Section 5.2(c).
 
“Properties”:  as defined in Section 3.17(a).
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
 
“Reference Period”:  as defined in the definition of “Consolidated EBITDA”.
 
“Refinanced Indebtedness”:  as defined in the definition of “Permitted
Refinancing Indebtedness”.
 
“Refinanced Loans”:  as defined in Section 2.5(b).
 
“Register”:  as defined in Section 9.6(b).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans as a result of the delivery of a
Reinvestment Notice.
 
“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

 
19

--------------------------------------------------------------------------------

 
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replaced Term Loans”:  as defined in Section 9.1.
 
“Replacement Term Loans”:  as defined in Section 9.1.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the date hereof  (no matter how such notice requirement may be
changed in the future).
 
“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of the
aggregate unpaid principal amount of the Term Loans then outstanding.
 
“Required Permitted Acquisition Consolidated Leverage Ratio” shall mean:
 
Fiscal Quarter
 
Required Permitted Acquisition
Consolidated Leverage Ratio
June 30, 2011
 
4.50:1.00
September 30, 2011
 
4.25:1.00
December 31, 2011
 
4.00:1.00
March 31, 2012
 
3.75:1.00
June 30, 2012
 
3.50:1.00
September 30, 2012
 
3.25:1.00
December 31, 2012
 
3.25:1.00
March 31, 2013
 
3.25:1.00
June 30, 2013
 
3.00:1.00
September 30, 2013
 
3.00:1.00
December 31, 2013
 
3.00:1.00
March 31, 2014
 
3.00:1.00
June 30, 2014
 
3.00:1.00
September 30, 2014
 
3.00:1.00
December 31, 2014
 
3.00:1.00
March 31, 2015
 
3.00:1.00
June 30, 2015
 
3.00:1.00
September 30, 2015
 
3.00:1.00
December 31, 2015
 
3.00:1.00
March 31, 2016
 
2.75:1.00
June 30, 2016
 
2.75:1.00
September 30, 2016
 
2.75:1.00
December 31, 2016
 
2.75:1.00
March 31, 2017
 
2.75:1.00
June 30, 2017
 
2.75:1.00
September 30, 2017
 
2.75:1.00
December 31, 2017
 
2.75:1.00
March 31, 2018
  
2.75:1.00


 
20

--------------------------------------------------------------------------------

 
 
“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer or corporate controller of the Borrower.
 
“Restricted Payments”:  as defined in Section 6.6.
 
“S&P”:  as defined in the definition of “Cash Equivalents”.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Intercreditor Agreement, the Mortgages and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
“Specified Change of Control”:  a “Change of Control” (or any other defined term
having a similar purpose) as defined in any agreement creating any Material
Debt.
 
“Subordinated Debt”: collectively, any and all unsecured Indebtedness for
borrowed money incurred by one or more Loan Parties that is subordinated in
favor of the payment in full of all Obligations (as defined in the Guarantee and
Collateral Agreement) on terms and conditions (including without limitation
subordination terms (including any terms regarding the cash payment of interest)
and provisions regarding enforcement standstills) acceptable to the
Administrative Agent in its discretion pursuant to a subordination agreement
executed and delivered by the holders of such Indebtedness that is satisfactory
in both form and substance to the Administrative Agent in its discretion.

 
21

--------------------------------------------------------------------------------

 
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than (i) any
Excluded Foreign Subsidiary or (ii) any Subsidiary that does not have active
operations and holds less than $100,000 in assets; provided that any Subsidiary
which guarantees or provides credit support for the ABL Credit Agreement shall
be a Subsidiary Guarantor.
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
 
“Syndication Agent”:  as defined in the preamble hereto.
 
“Taxes”:  any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Debt Priority Collateral”: as defined in the Intercreditor Agreement.
 
“Term Lenders”:  the collective reference to the Tranche B Term Lenders and the
Incremental Term Lenders.
 
“Term Loans”:  the collective reference to the Tranche B Term Loans and the
Incremental Term Loans.
 
“Title Insurance Company”:  as defined in Section 5.12(b).
 
“Trading with the Enemy Act”:  the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto.
 
“Tranche B Maturity Date”:  April 15, 2018.

 
22

--------------------------------------------------------------------------------

 

“Tranche B Term Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make a Tranche B Term Loan to the Borrower in a principal amount not
to exceed the amount set forth under the heading “Tranche B Term Commitment”
opposite such Lender’s name on Schedule 1.1A.  The original aggregate amount of
the Tranche B Term Commitments is $100,000,000.
 
“Tranche B Term Facility”:  as defined in the definition of “Facility”.
 
“Tranche B Term Lender”:  each Lender that has a Tranche B Term Commitment or
that holds a Tranche B Term Loan.
 
“Tranche B Term Loan”:  as defined in Section 2.1.
 
“Tranche B Term Percentage”:  as to any Tranche B Term Lender at any time, the
percentage which such Lender’s Tranche B Term Commitment then constitutes of the
aggregate Tranche B Term Commitments (or, at any time after the Closing Date,
the percentage which the aggregate principal amount of such Lender’s Tranche B
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B Term Loans then outstanding).
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America.
 
“Unrestricted Cash”:  cash or Cash Equivalents of the Borrower or any of its
Subsidiaries that are not subject to any contractual restrictions on the
application thereof and not subject to any Lien (other than Liens permitted by
Section 6.3(h), (i) or (o)).
 
“U.S. Person”:  a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Certificate”:  as defined in Section 2.14(f).
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
 
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
“Withholding Agent”:  the relevant Loan Party and the Administrative Agent.
 
1.2.           Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 
23

--------------------------------------------------------------------------------

 

(b)            As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that,
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar effect) to value any Indebtedness or other liabilities of any
Group Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
 
(c)            The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
1.3.           Pro Forma Basis.  As of any date of determination, for purposes
of determining any test, covenant or ratio (and any financial calculations
required to be made or included within such ratios), or required for purposes of
preparing any certificate to be delivered pursuant to the definition of
“Permitted Acquisition”, the calculation of such tests, covenants, ratios and
other financial calculations shall include or exclude, as the case may be, the
effect of any assets or businesses that have been acquired or any Subsidiary,
line of business or facility Disposed of by the Borrower or any of its
Subsidiaries pursuant to the terms hereof (including through mergers or
consolidations) as of such date of determination, as determined by the Borrower
on a pro forma basis (to be limited to (a) pro forma adjustments arising out of
events which are directly attributable to any such Permitted Acquisition,
Disposition or incurrence of Indebtedness, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act, as
interpreted by the Staff of the Securities and Exchange Commission or (b) pro
forma adjustments reasonably acceptable to the Administrative Agent and
evidenced by a “quality of earnings” or similar report prepared by the
Borrower’s auditors arising out of operating expense reductions attributable to
such transaction being given pro forma effect that (i) have been realized or
(ii) will be implemented following such transaction and are supportable and
quantifiable and, in each case, including, but not limited to, (1) reduction in
personnel expenses, (2) reduction of costs related to administrative functions,
(3) reductions of costs related to leased or owned properties and (4) reductions
from the consolidation of operations and streamlining of corporate overhead)
using, for purposes of determining such compliance, the historical financial
statements of all entities or assets so acquired or sold and the consolidated
financial statements of the Borrower and its Subsidiaries, which shall be
reformulated as if such Permitted Acquisition or Disposition, and all other
Permitted Acquisitions or Dispositions that have been consummated during the
period, and any Indebtedness or other liabilities repaid in connection therewith
had been consummated and incurred or repaid at the beginning of such period (and
assuming that such Indebtedness to be incurred bears interest during any portion
of the applicable measurement period prior to the relevant acquisition at the
interest rate which is or would be in effect with respect to such Indebtedness
as at the relevant date of determination); provided that any increase in
Consolidated EBITDA as a result of such adjustments shall not exceed 25% of
total Consolidated EBITDA.  Notwithstanding the foregoing, no pro forma
adjustment shall be made pursuant to this Section 1.3 for events occurring after
the last day of a fiscal quarter for purposes of determining compliance by the
Borrower with Section 6.1 for such fiscal quarter.

 
24

--------------------------------------------------------------------------------

 

ARTICLE 2. AMOUNT AND TERMS OF COMMITMENTS
 
2.1.           Tranche B Term Commitments.  Subject to the terms and conditions
hereof, each Tranche B Term Lender severally agrees to make a term loan (a
“Tranche B Term Loan”) to the Borrower on the Closing Date in an amount not to
exceed the amount of the Tranche B Term Commitment of such Lender.  The Term
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.7.
 
2.2.           Procedure for Tranche B Term Loan Borrowing.  The Borrower shall
give the Administrative Agent irrevocable notice (which notice must be received
by the Administrative Agent prior to 10:00 A.M., New York City time, one
Business Day prior to the anticipated Closing Date) requesting that the Tranche
B Term Lenders make the Tranche B Term Loans on the Closing Date and specifying
the amount to be borrowed.  The Tranche B Term Loans made on the Closing Date
shall initially be ABR Loans and, unless otherwise agreed by the Administrative
Agent in its sole discretion, no Tranche B Term Loan may be converted into or
continued as a Eurodollar Loan having an Interest Period in excess of one month
prior to the date that is 90 days after the Closing Date.  Upon receipt of such
notice the Administrative Agent shall promptly notify each Tranche B Term Lender
thereof.  Not later than 12:00 Noon, New York City time, on the Closing Date
each Tranche B Term Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the Tranche
B Term Loan or Tranche B Term Loans to be made by such Lender.  The
Administrative Agent will make such Tranche B Term Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds, by
the close of business on such proposed date by effecting a wire transfer of such
amounts to an account designated by the Borrower to the Administrative Agent.
 
2.3.           Repayment of Term Loans.  (a) The Tranche B Term Loan of each
Tranche B Lender shall mature in 28 consecutive quarterly installments, each of
which shall be in an amount equal to such Lender’s Tranche B Term Percentage
multiplied by the amount set forth below opposite such installment:
 
Installment
 
Principal Amount
 
June 30, 2011
  $ 250,000  
September 30, 2011
  $ 250,000  
December 31, 2011
  $ 250,000  
March 31, 2012
  $ 250,000  
June 30, 2012
  $ 250,000  
September 30, 2012
  $ 250,000  
December 31, 2012
  $ 250,000  
March 31, 2013
  $ 250,000  
June 30, 2013
  $ 250,000  
September 30, 2013
  $ 250,000  
December 31, 2013
  $ 250,000  
March 31, 2014
  $ 250,000  
June 30, 2014
  $ 250,000  
September 30, 2014
  $ 250,000  
December 31, 2014
  $ 250,000  
March 31, 2015
  $ 250,000  
June 30, 2015
  $ 250,000  


 
25

--------------------------------------------------------------------------------

 


September 30, 2015
  $ 250,000  
December 31, 2015
  $ 250,000  
March 31, 2016
  $ 250,000  
June 30, 2016
  $ 250,000  
September 30, 2016
  $ 250,000  
December 31, 2016
  $ 250,000  
March 31, 2017
  $ 250,000  
June 30, 2017
  $ 250,000  
September 30, 2017
  $ 250,000  
December 31, 2017
  $ 250,000  
March 31, 2018
  $ 250,000  
Tranche B Maturity Date
 
All remaining unpaid principal of the Tranche B Loans
 

 
(b)           The Incremental Term Loans of each Incremental Term Lender shall
mature in consecutive installments (which shall be no more frequent than
quarterly) as specified in the Increased Facility Activation Notice pursuant to
which such Incremental Term Loans were made.
 
2.4.           Fees, etc.  The Borrower agrees to pay to the Administrative
Agent the fees in the amounts and on the dates as set forth in any fee
agreements with the Administrative Agent and to perform any other obligations
contained therein.
 
2.5.           Optional Prepayments.  (a) The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, subject to the requirements
of this Section, upon irrevocable notice delivered to the Administrative Agent
no later than 11:00 A.M., New York City time, three Business Days prior thereto,
in the case of Eurodollar Loans, and no later than 11:00 A.M., New York City
time, one Business Day prior thereto, in the case of ABR Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.15.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid.  Partial prepayments
of Term Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.
 
(b)           If all or any portion of the Tranche B Term Loans are (i) repaid
or (ii) repriced (or effectively refinanced) through any amendment of this
Agreement (collectively, “Refinanced Loans”) (x) prior to the first anniversary
of the Closing Date, the Borrower shall pay to the Tranche B Term Lenders
holding such Refinanced Loans a prepayment premium equal to 2.00% of the
aggregate principal amount so repaid or repriced (or, in the case of clause (ii)
above, of the aggregate amount of Tranche B Term Loans outstanding immediately
prior to such amendment), and (y) on or following the first anniversary of the
Closing Date through the second anniversary of the Closing Date, the Borrower
shall pay to the Tranche B Term Lenders holding such Refinanced Loans a
prepayment premium equal to 1.00% of the aggregate principal amount so repaid or
repriced (or, in the case of clause (ii) above, of the aggregate amount of
Tranche B Term Loans outstanding immediately prior to such amendment).

 
26

--------------------------------------------------------------------------------

 

2.6.           Mandatory Prepayments and Commitment Reductions.  (a)  If any
Capital Stock or Indebtedness shall be issued or incurred by any Group Member
(excluding any Capital Stock issued by the Borrower used to finance a Permitted
Acquisition) and any Indebtedness incurred in accordance with Section 6.2), an
amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such issuance or incurrence toward the prepayment of the Term Loans.
 
(b)            If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans; provided that, notwithstanding the
foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $250,000 in any fiscal year of the Borrower
and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans.  Notwithstanding
anything to the contrary provided for in the foregoing, prior to the ABL
Obligations Payment Date, Borrower shall not be required to make any prepayment
of the Term Loans under this paragraph (b) with the Net Cash Proceeds of any
such Asset Sale with respect to any Collateral that is ABL Priority Collateral
that is permitted under the ABL Documents as in effect on the date hereof; but
further provided that, in the event that the Borrower shall be required under
the provisions of the ABL Documents to use some or all of such Net Cash Proceeds
either (x) to make a mandatory prepayment of the ABL Indebtedness or (y) as a
reinvestment to acquire or repair assets useful in the Borrower’s business, any
failure of the Borrower to make such required prepayment of the ABL Indebtedness
and/or such a reinvestment, in either such case in accordance with such terms
and conditions of the ABL Documents, shall be deemed to be an Event of Default.
 
(c)            If, for any fiscal year of the Borrower commencing with the
fiscal year ending December 31, 2011 there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term
Loans.  Each such prepayment and commitment reduction shall be made on a date
(an “Excess Cash Flow Application Date”) no later than five days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 5.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered. Notwithstanding the
foregoing, in the event that, after giving effect to any mandatory prepayment of
the Loans from on any Excess Cash Flow Application Date the Borrower would have
Undrawn Availability (as defined in the ABL Credit Agreement as in effect on the
date hereof) and five day average Undrawn Availability of less than $5,000,000,
then the maximum amount of the prepayment of the Loans which the Borrower shall
be permitted to make on such Excess Cash Flow Application Date shall not exceed
the maximum amount which, if paid by Borrower, would leave Borrower with an
Undrawn Availability of at least $5,000,000.
 
(d)            Amounts to be applied in connection with prepayments made
pursuant to Section 2.6 shall be applied to the prepayment of the Term Loans in
accordance with Section 2.12(b).  The application of any prepayment pursuant to
Section 2.6 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans.  Each prepayment of the Loans under Section 2.6 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.
 
2.7.           Conversion and Continuation Options.  (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan under a particular
Facility may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 
27

--------------------------------------------------------------------------------

 

(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
 
2.8.           Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than five Eurodollar Tranches shall
be outstanding at any one time.
 
2.9.           Interest Rates and Payment Dates.  (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
 
(b)            Each ABR Loan shall bear interest at a rate per annum equal to
the ABR plus the Applicable Margin.
 
(c)            (i) If all or a portion of the principal amount of any Loan shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or any fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans under the relevant Facility plus 2% (or, in the
case of any such other amounts that do not relate to a particular Facility, the
rate then applicable to ABR Loans under the Tranche B Term Facility plus 2%), in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).  In addition, upon and after the occurrence of an Event of Default,
and during the continuation thereof, at the option of the Administrative Agent
or at the direction of Required Lenders and with written notice from the
Administrative Agent to the Borrower of the exercise of such option or direction
(or, in the case of any Event of Default under Section 7(f), immediately and
automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), the Obligations shall bear
interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus two
(2.00%) percent per annum.

 
28

--------------------------------------------------------------------------------

 
 
(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
 
2.10.        Computation of Interest and Fees.  (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).
 
2.11.        Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:
 
(a)            the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)            the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
 
2.12.        Pro Rata Treatment and Payments.  (a) Each borrowing by the
Borrower from the Lenders hereunder shall be made pro rata according to the
respective Tranche B Term Percentages of the relevant Lenders.
 
(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders.  The amount of each principal prepayment of the Term
Loans shall be applied first to scheduled installments thereof occurring within
the next 12 months in direct order of maturity, and, second, to reduce the then
remaining installments of the Tranche B Term Loans and Incremental Term Loans,
as the case may be, pro rata based upon the respective then remaining principal
amounts thereof.  Amounts prepaid on account of the Term Loans may not be
reborrowed.

 
29

--------------------------------------------------------------------------------

 

(c)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to
each relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 8.7.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

 
30

--------------------------------------------------------------------------------

 

(f)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.12(d), 2.12(e) or 8.7, then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof, (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
2.13.        Requirements of Law.  (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i)            shall subject any Credit Party to any Taxes (other than (A)
Indemnified Taxes and (B) Other Connection Taxes on gross or net income, profits
or revenue (including value-added or similar Taxes)) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
 
(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit (or participations therein) by, or any other
acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate; or
 
(iii)           shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender or such other Credit
Party, upon its demand, any additional amounts necessary to compensate such
Lender or such other Credit Party for such increased cost or reduced amount
receivable.  If any Lender or such other Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
 
(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
 
(c)           Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a change in law, regardless of the date enacted, adopted
or issued and (ii) all requests, rules, guidelines or directives promulgated by
the Bank of International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities with respect to capital
adequacy shall be deemed to be a change in law, regardless of the date enacted,
adopted or issued.

 
31

--------------------------------------------------------------------------------

 
 
(d)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
 
2.14.        Taxes.  (a) Each payment by any Loan Party under any Loan Document
shall be made without withholding for any Taxes, unless such withholding is
required by any law.  If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Withholding Agent may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Credit Party receives the amount it would have received
had no such withholding been made.
 
(b)           The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)           As soon as practicable after any payment of Indemnified Taxes by
any Loan Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(d)           The Loan Parties shall jointly and severally indemnify each Credit
Party for any Indemnified Taxes that are paid or payable by such Credit Party in
connection with any Loan Document (including amounts paid or payable under this
Section 2.14(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.14(d) shall be paid within 10 days after the Credit Party delivers to
the Borrower a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Credit Party and describing the basis for the indemnification
claim.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.  Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.
 
(e)           Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
indemnity under this Section 2.14(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

 
32

--------------------------------------------------------------------------------

 
 
(f)         (i) Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.14(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender.  Upon the
reasonable request of such Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.14(f).  If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
 
(ii)         Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
 
(A)           in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
 
(B)           in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
(C)           in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
 
(D)           in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both
(1) IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit F
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;

 
33

--------------------------------------------------------------------------------

 
 
(E)           in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
 
(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
 
(iii)         If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.14(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
 
(g)         If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.14 (including additional amounts paid
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this Section 2.14(g), in no event will any indemnified party be required to pay
any amount to any indemnifying party pursuant to this Section 2.14(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 2.14(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

 
34

--------------------------------------------------------------------------------

 
 
(h)           Each party’s obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under the Loan Documents.
 
2.15.        Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
2.16.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13 or 2.14(a)
and (d) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending offices to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13 or 2.14(a) and (d).
 
2.17.        Replacement of Lenders.  The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.13 or 2.14(a) and (d), (b) becomes a Defaulting Lender, or (c) does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby (so long
as the consent of the Required Lenders has been obtained), with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.16 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.13 or 2.14(a)
and (d), (iv) the replacement financial institution shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.15 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 9.6 (provided that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.13 or 2.14(a) and (d), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.

 
35

--------------------------------------------------------------------------------

 

2.18.        Incremental Facilities.  (a) The Borrower and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall make, obtain or increase the amount of their Term Loans (such increased
amount, the “Incremental Term Loans”), by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increase and the Facility involved, (ii) the applicable Increased
Facility Closing Date and (iii) (x) the applicable Incremental Term Maturity
Date, (y) the amortization schedule for such Incremental Term Loans, which shall
comply with Section 2.3(b), and (z) the Applicable Margin for such Incremental
Term Loans,); provided that (A) the final maturity date of any Incremental Term
Loans shall be no earlier than the Tranche B Maturity Date, (B) the average life
to maturity of the Incremental Term Loans shall be no shorter than the remaining
average  life to maturity of the Tranche B Term Loans, and (C) if the total
yield (calculated for both the Incremental Term Loans and the Tranche B Term
Loans, including the upfront fees, any interest rate floors and any OID (as
defined below but excluding any arrangement, underwriting or similar fee paid by
the Borrower)) in respect of any Incremental Term Loans exceeds by more than
0.50% the total yield for the existing Tranche B Term Loans (it being understood
that any such increase may take the form of original issue discount (“OID”),
with OID being equated to the interest rates in a manner determined by the
Administrative Agent based on an assumed four-year life to maturity), the
Applicable Margin for the Tranche B Term Loans shall be increased so that the
total yield in respect of such Incremental Term Loans is no more than 0.50%
higher than the total yield for the existing Tranche B Term
Loans.  Notwithstanding the foregoing, (i) the aggregate amount of borrowings of
Incremental Term Loans shall not exceed $50,000,000, provided that, the
aggregate amount of such borrowings of Incremental Term Loans shall not exceed
$35,000,000 without consent of the Required Lenders and (ii) without the consent
of the Administrative Agent, each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $5,000,000.  No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.
 
(b)           Any additional bank, financial institution or other entity which,
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld), elects to become a “Lender” under this
Agreement in connection with any transaction described in Section 2.18(a) shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit G-2, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.
 
(c)           Notwithstanding the foregoing, no Incremental Term Loan shall
become effective unless (i) on the date of such effectiveness (A) the
representations and warranties set forth in Article 3 and in each other Loan
Document shall be true and correct in all material respects as of such date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), (B) at the time of and immediately
after giving effect to such Incremental Term Loan, no Default or Event of
Default shall have occurred and be continuing, (C) after giving effect to the
making of any Incremental Term Loan and the use of proceeds thereof, (ii) the
Borrower shall be in compliance with the financial covenants set forth in
Section 6.1 on a pro forma basis, recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, (y) the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Responsible Officer of the
Borrower and (iii) the Administrative Agent shall have received legal opinions,
board resolutions and other closing certificates and reaffirmation agreements
reasonably requested by the Administrative Agent.

 
36

--------------------------------------------------------------------------------

 


(d)            Notwithstanding anything to the contrary in this Agreement, each
of the parties hereto hereby agrees that, on each Increased Facility Activation
Date, this Agreement shall be amended to the extent (but only to the extent)
necessary to reflect the existence and terms of Incremental Term Loans evidenced
thereby; provided that, to the extent such terms and documentation of the
Incremental Term Loans are more favorable to the Lenders of such Incremental
Term Loans than the existing Tranche B Term Loan Facility (except to the extent
permitted by Section 2.18(a)), such terms and documentation shall be reasonably
satisfactory to the Administrative Agent and Required Lenders.  Any such
amendment may be effected in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.
 
ARTICLE 3. REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
 
3.1.           Financial Condition.  (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at February
26, 2011 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies
of which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the Loans to be made
on the Closing Date and the use of proceeds thereof, (ii) the proceeds of the
initial ABL Loans and the use of proceeds thereof and (iii) the payment of fees
and expenses in connection with the foregoing.  The Pro Forma Balance Sheet has
been prepared based on the best information available to the Borrower as of the
date of delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at February
26, 2011, assuming that the events specified in the preceding sentence had
actually occurred at such date.
 
(b)            The audited consolidated balance sheets of UniTek Holdings, Inc.
as at December 31, 2008 and December 31, 2009 and of the Borrower as at December
31, 2010, and the related consolidated statements of income and of cash flows
for the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Ernst & Young LLP, present fairly the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended.  The unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at February
26, 2011, and the related unaudited consolidated statements of income and cash
flows for the two-month period ended on such date, present fairly the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the two-month period then ended (subject to
normal year-end audit adjustments).  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein) subject, as to any
unaudited financial statements, to normal year-end audit adjustments and the
absence of footnotes.  As of the Closing Date, no Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph.  During the period from
December 31, 2010 to and including the date hereof there has been no Disposition
by any Group Member of any material part of its business or property.

 
37

--------------------------------------------------------------------------------

 
 
3.2.           No Change.  Since December 31, 2010, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.
 
3.3.           Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except in each case (other than with
respect to clauses (a) and (b)) to the extent that the failure to so qualify or
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
3.4.           Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 3.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 3.19.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
3.5.           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).  No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.
 
3.6.           Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.
 
3.7.           No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.

 
38

--------------------------------------------------------------------------------

 
 
3.8.           Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 6.3.
 
3.9.           Intellectual Property.  Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted.  No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the Borrower
know of any valid basis for any such claim.  The use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any material
respect.
 
3.10.         Taxes.  Each Group Member has filed or caused to be filed all
Federal, state and other material Tax returns that are required to be filed and
has paid all Taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other Taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); except as set forth on Schedule 3.10 no Tax Lien has been filed, and,
to the knowledge of the Borrower, no claim is being asserted, with respect to
any such Tax, fee or other charge.
 
3.11.         Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  No more than 25% of the assets of the Group Members consist of “margin
stock” as so defined.  If requested by any Lender or the Administrative Agent,
the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.
 
3.12.         Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any Group Member pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
 
3.13.         ERISA.  Except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (a) each Group Member
and each of their respective ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to Plans
and the regulations and published interpretations thereunder; (b) no ERISA Event
or Foreign Plan Event has occurred or is reasonably expected to occur; and (c)
all amounts required by applicable law with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with Statement of Financial
Accounting Standards No. 106.  The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715: Compensation-Retirement Benefits)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than an immaterial amount the fair market value of the
assets of such Pension Plan allocable to such accrued benefits, and the present
value of all accumulated benefit obligations of all underfunded Pension Plans
(based on the assumptions used for purposes of Accounting Standards Codification
No. 715: Compensation-Retirement Benefits) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than an
immaterial amount the fair market value of the assets of all such underfunded
Pension Plans.

 
39

--------------------------------------------------------------------------------

 

3.14.         Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
3.15.         Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a) Schedule
3.15 sets forth the name and jurisdiction of incorporation of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents.
 
3.16.         Use of Proceeds.  The proceeds of the Term Loans shall be used (a)
to refinance Existing Subsidiary Debt and to pay related fees and expenses and
(b) thereafter to finance the working capital needs and general corporate
purposes of the Borrower and its Subsidiaries.  The proceeds of Incremental Term
Loans shall be used to finance Permitted Acquisitions and general corporate
purposes of the Borrower and its Subsidiaries.
 
3.17.         Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
(a)             the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;
 
(b)             no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;
 
(c)             Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
 
(d)             no judicial proceeding or governmental or administrative action
is pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
   

 
40

--------------------------------------------------------------------------------

 
 
(e)             there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
 
(f)              the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and
 
(g)             no Group Member has assumed any liability of any other Person
under Environmental Laws.
 
3.18.         Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
by or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. 
The projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.  There is no fact
known to any Loan Party that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
3.19.         Security Documents.  (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
3.19(a) in appropriate form are filed in the offices specified on
Schedule 3.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case, subject to the terms of the Intercreditor Agreement, prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 6.3).
 
(b)             Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 3.19(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person.  Schedule 1.1B lists, as of the Closing
Date, each parcel of owned real property and each leasehold interest in real
property located in the United States and held by the Borrower or any of its
Subsidiaries that has a value, in the reasonable opinion of the Borrower, in
excess of $250,000.

 
41

--------------------------------------------------------------------------------

 
 
3.20.         Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and under the ABL Credit Agreement will be and will continue to be,
Solvent.
 
3.21.         Regulation H.  No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act
of 1968.
 
3.22.         Certain Documents.  The Borrower has delivered to the
Administrative Agent complete copies of the ABL Documents (including all
exhibits, schedules and disclosure letters referred to therein or delivered
pursuant thereto, if any) and all amendments thereto and waivers relating
thereto.  None of such documents and agreements has been amended or
supplemented, nor have any of the provisions thereof been waived, except
pursuant to a written agreement or instrument which was entered into in
accordance with the Intercreditor Agreement and has heretofore been delivered to
the Administrative Agent.
 
3.23.         Anti-Terrorism Laws.

 
(a)             General.  Neither any Group Member nor any Affiliate of any
Group Member is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction  that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
 
(b)             Executive Order No. 13224.  Neither any Group Member nor any
Affiliate of any Group Member or their respective agents acting or benefiting in
any capacity in connection with the Advances or other transactions hereunder, is
any of the following (each a “Blocked Person”):
 
(i)              a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
(ii)             a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
(iii)            a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)            a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order No. 13224;
 
(v)             a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or

 
42

--------------------------------------------------------------------------------

 
 
(vi)            a Person or entity who is affiliated or associated with a Person
or entity listed above.
 
Neither any Group Member nor to the knowledge of any Group Member, any of its
agents acting in any capacity in connection with the Advances or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.


3.24.         Trading with the Enemy.  No Group Member has engaged, nor does it
intend to engage, in any business or activity prohibited by the Trading with the
Enemy Act.
 
ARTICLE 4. CONDITIONS PRECEDENT
 
The agreement of each Lender to make the Tranche B Term Loans requested to be
made by it is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:
 
(a)             Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Borrower and each Person listed on
Schedule 1.1A, (ii) the Guarantee and Collateral Agreement, executed and
delivered by the Borrower and each Subsidiary Guarantor, (iii) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party and (iv) a duly executed copy of the Intercreditor
Agreement.
 
(b)             Refinancing, etc.  The Administrative Agent shall have received
satisfactory evidence that (i) all commitments under the Existing Subsidiary
Debt shall have been terminated and all amounts thereunder shall have been paid
in full and (ii) satisfactory arrangements shall have been made for the
termination of all Liens granted in connection therewith.
 
(c)             Pro Forma Balance Sheet; Financial Statements.  The Lenders
shall have received (i) the Pro Forma Balance Sheet, (ii) audited consolidated
financial statements of UniTek Holdings, Inc. for the 2008 and 2009 fiscal
years, (iii) audited consolidated financial statements of the Borrower for the
2010 fiscal year and (iv) unaudited interim consolidated financial statements of
the Borrower for each fiscal month and quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (iii) of
this paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Borrower, as reflected in the financial statements or projections contained
in the Confidential Information Memorandum.
 
(d)             Projections.  The Lenders shall have received satisfactory
projections through 2018.
 
(e)             Approvals.  All governmental and third party approvals
(including landlords’ and other consents) necessary in connection with the
continuing operations of the Group Members and the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.

 
43

--------------------------------------------------------------------------------

 
 
(f)             Lien Searches.  The Administrative Agent shall have received the
results of a recent Lien search with respect to each Loan Party, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.
 
(g)            Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date.  All such amounts will be paid with proceeds of
Loans made on the Closing Date and will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.
 
(h)            Closing Certificates; Certified Certificate of Incorporation;
Good Standing Certificates.  The Administrative Agent shall have received (i)
certificates of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.
 
(i)             Legal Opinion.  The Administrative Agent shall have received the
legal opinion of Morgan, Lewis & Bockius, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E.  Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.
 
(j)             Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
 
(k)            Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, subject to the terms of the Intercreditor Agreement, prior
and superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.3), shall be in proper form for filing,
registration or recordation.
 
(l)             Reserved.
 
(m)           Solvency.  The Administrative Agent shall have received a solvency
certificate from the chief financial officer of the Borrower.
 
(n)            Insurance.  The Administrative Agent shall have received
insurance certificates satisfying the requirements of Section 5.2(b) of the
Guarantee and Collateral Agreement.
 
(o)            ABL Facility.  The Administrative Agent shall have received
satisfactory evidence of (i) the execution and delivery of definitive credit
documentation in connection with the ABL Credit Agreement and (ii) satisfaction
of the conditions to initial funding thereof.  The terms and conditions of the
ABL Documents shall be reasonably satisfactory to the Administrative Agent.

 
44

--------------------------------------------------------------------------------

 
 
(p)             Ratings.  The Borrower shall have obtained monitored public
ratings of the Facilities from each of Moody’s and S&P and a corporate family
rating for the Borrower from Moody’s and a corporate issuer rating for the
Borrower from S&P.  
 
(q)             Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of such Closing Date
 
(r)              No Default.  No Default or Event of Default shall have occurred
and be continuing on the Closing Date or after giving effect to the Tranche B
Term Loans requested to be made on the Closing Date.
 
For the purpose of determining compliance with the conditions specified in this
Article 4, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Article 4 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
ARTICLE 5. AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to:
 
5.1.           Financial Statements.  Furnish to the Administrative Agent and
each Lender:
 
(a)             as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing;
 
(b)             as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and
 
(c)             as soon as available, but in any event not later than 30 days
after the end of each fiscal month of the Borrower, (i) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such month and the related unaudited consolidated statements of
income and of cash flows for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year, and (ii) a schedule containing a detailed
comparison of the projected consolidated budget for such month and the portion
of the fiscal year through the end of such month delivered pursuant to Section
5.2(c) against the applicable amounts set forth on the balance sheet delivered
pursuant to the preceding clause (i) for such month, in each case certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

 
45

--------------------------------------------------------------------------------

 
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
(subject, as to such quarterly statements, to normal year-end audit adjustments
and the absence of footnotes) applied (except as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein)
consistently throughout the periods reflected therein and with prior periods.
 
5.2.           Certificates; Other Information.  Furnish to the Administrative
Agent (for further distribution to the Lenders):
 
(a)             concurrently with the delivery of the financial statements
referred to in Section 5.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default pursuant to Section 6.1, except as specified in such certificate;
 
(b)             concurrently with the delivery of any financial statements
pursuant to Section 5.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party, (2) a list of any Intellectual
Property acquired by any Loan Party and (3) a description of any Person that has
become a Group Member, in each case since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date);
 
(c)             as soon as available, and in any event no later than 90 days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget (prepared on a monthly basis) for the following fiscal year (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions
deemed by the Borrower to be reasonable at the time made and that such
Responsible Officer has no reason to believe that such Projections are incorrect
or misleading in any material respect;
 
(d)             within 45 days after the end of each fiscal quarter of the
Borrower (or 90 days, in the case of the fourth fiscal quarter of each fiscal
year), a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the comparable periods of the
previous year;
 
(e)             (i) no later than 10 Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification with respect to the ABL Documents, (ii)
promptly, any material notice delivered by the Borrower to the ABL
Representative or the lenders under the ABL Credit Agreement and (iii) upon
request of the Administrative Agent, borrowing base certificates delivered by
the Borrower under the ABL Credit Agreement;

 
46

--------------------------------------------------------------------------------

 
 
(f)              within five days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all financial statements and reports that
the Borrower may make to, or file with, the SEC;
 
(g)             promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) or 101(l) of ERISA that any Group Member or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided
that if the relevant Group Members or ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plans, then, upon reasonable request of the Administrative Agent,
such Group Member or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof;
 
(h)             the occurrence of any Default or Event of Default or any Default
or Event of Default under the ABL Documents (or the receipt of any notice from
the ABL Representative alleging the occurrence of any such event);
 
(i)              promptly, such additional financial and other information as
any Lender may from time to time reasonably request; and
 
(j)              concurrently with delivery to the lenders under the ABL Credit
Agreement, the documents required to be delivered pursuant to Sections 9.1, 9.2,
9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.14 and 9.15 of the ABL Credit
Agreement (or the comparable provisions of any Permitted Refinancing
Indebtedness in respect thereof).
 
Information required to be delivered pursuant to this Section 5.2 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov or on the website of
the Borrower.  Information required to be delivered pursuant to this Section may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.


5.3.           Payment of Obligations.  Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except (a) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member or (b) where the failure to pay,
discharge or satisfy could not reasonably be expected to have a Material Adverse
Effect.
 
5.4.           Maintenance of Existence; Compliance.  (a)  (i)  Preserve, renew
and keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 
47

--------------------------------------------------------------------------------

 
 
5.5.           Maintenance of Property; Insurance.  (a)  Keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business.
 
5.6.           Inspection of Property; Books and Records; Discussions. 
(a)  Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b)
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants.
 
5.7.           Notices.  Promptly give notice to the Administrative Agent and
each Lender of:
 
(a)             the occurrence of any Default or Event of Default;
 
(b)             any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
 
(c)             any litigation or proceeding affecting any Group Member (i)
which either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect, (ii) in which injunctive or similar relief is
sought or (iii) which relates to any Loan Document;
 
(d)             the occurrence of any ERISA Event or Foreign Plan Event that,
alone or together with any other ERISA Events and/or Foreign Plan Events that
have occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding a material
amount, as soon as possible and in any event within 10 days after the Borrower
knows or has reason to know thereof; and
 
(e)             any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
5.8.           Environmental Laws.  (a) Comply in all material respects with,
and ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
 
(b)             Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required for material
compliance under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

 
48

--------------------------------------------------------------------------------

 

5.9.           Interest Rate Protection.  In the case of the Borrower, within 90
days after the Closing Date, enter into, and thereafter maintain, Swap
Agreements to the extent necessary to provide that at least 50% of the aggregate
principal amount of the Term Loans is subject to either a fixed interest rate or
interest rate protection for a period of not less than two years, which Swap
Agreements shall have terms and conditions reasonably satisfactory to the
Administrative Agent.
 
5.10.         Additional Collateral, etc.  (a) With respect to any property
acquired after the Closing Date by any Group Member (other than (x) any property
described in paragraph (b), (c) or (d) below, (y) any property subject to a Lien
expressly permitted by Section 6.3(g) and (z) property acquired by any Excluded
Foreign Subsidiary) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Lenders, a security
interest (with the priority required by the Intercreditor Agreement) in such
property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, (A) a perfected first
priority security interest in such property (or, if any Indebtedness under the
ABL Credit Agreement is outstanding, a perfected security interest in such
property with the priority required by the Intercreditor Agreement), including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent.
 
(b)             With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $250,000 acquired after
the Closing Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 6.3(g) and (y) real property
acquired by any Excluded Foreign Subsidiary), promptly (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
(c)             With respect to any new Subsidiary (other than in the case of
clause (iii), (X) a Subsidiary that does not have active operations and holds
less than $100,000 in assets or (Y) an Excluded Foreign Subsidiary) created or
acquired after the Closing Date by any Group Member (which, for the purposes of
this paragraph (c), shall include any existing Subsidiary that ceases to be an
Excluded Foreign Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest (subject to the Intercreditor Agreement) in the Capital Stock
of such new Subsidiary that is owned by any Group Member, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest (subject to
the Intercreditor Agreement) in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Subsidiary, substantially in the form of Exhibit C,
with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 
49

--------------------------------------------------------------------------------

 
 
(d)             With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Group Member (other than by any Group
Member that is an Excluded Foreign Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest (subject to the Intercreditor Agreement) in the
Capital Stock of such new Subsidiary that is owned by any such Group Member
(provided that in no event shall more than 66% of the total outstanding voting
Capital Stock of any such new Subsidiary be required to be so pledged), (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, and take such other action
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
(e)             Notwithstanding anything to the contrary in this Section 5.10 or
any other Security Document, the Administrative Agent shall not require the
taking of a Lien on, or require the perfection of any Lien granted in, those
assets (to the extent not constituting collateral for the ABL Credit Agreement)
as to which the cost of obtaining or perfecting such Lien (including any
mortgage stamp, intangibles or other tax or expenses relating to such Lien) is
excessive in relation to the benefit to the Lenders of the security afforded
thereby as reasonably determined by the Administrative Agent.
 
(f)              Promptly upon the request by the Administrative Agent do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, conveyances, pledge
agreements, mortgages, deeds of trust, trust deeds, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to
perfect and maintain the validity, effectiveness and priority of any of the
Security Documents and any of the Liens intended to be created thereunder.
 
5.11.         Ratings.  Maintain at all times monitored public ratings of the
Facilities by Moody’s and S&P and a corporate family rating for the Borrower
from Moody’s and a corporate issuer rating for the Borrower from S&P.
 
5.12.         Post-Closing Obligations.  On or prior to the date that is 60 days
following the Closing Date:
 
(a)             The Administrative Agent shall have received a Mortgage with
respect to each Mortgaged Property, executed and delivered by a duly authorized
officer of each party thereto.

 
50

--------------------------------------------------------------------------------

 
 
(b)             If requested by the Administrative Agent, the Administrative
Agent shall have received, and the title insurance company issuing the policy
referred to in clause (c) below (the “Title Insurance Company”) shall have
received, maps or plats of an as-built survey of the sites of the Mortgaged
Properties certified to the Administrative Agent and the Title Insurance Company
in a manner satisfactory to them, dated a date satisfactory to the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company.
 
(c)             The Administrative Agent shall have received in respect of each
Mortgaged Property a mortgagee’s title insurance policy (or policies) or marked
up unconditional binder for such insurance, in each case in form and substance
satisfactory to the Administrative Agent.  The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, have been paid.
 
(d)             If requested by the Administrative Agent, the Administrative
Agent shall have received (A) a policy of flood insurance that (1) covers any
parcel of improved real property that is encumbered by any Mortgage, (2) is
written in an amount not less than the outstanding principal amount of the
indebtedness secured by such Mortgage that is reasonably allocable to such real
property or the maximum limit of coverage made available with respect to the
particular type of property under the National Flood Insurance Act of 1968,
whichever is less, and (3) has a term ending not later than the maturity of the
Indebtedness secured by such Mortgage and (B) confirmation that the Borrower has
received the notice required pursuant to Section 208(e)(3) of Regulation H of
the Board.
 
(e)             The Administrative Agent shall have received a copy of all
recorded documents referred to, or listed as exceptions to title in, the title
policy or policies referred to in clause (c) above and a copy of all other
material documents affecting the Mortgaged Properties.
 
(f)              The Administrative Agent shall have received an environmental
audit with respect to the real properties of the Borrower and its Subsidiaries
specified by the Administrative Agent.
 
(g)             The Administrative Agent shall have received the legal opinion
of local counsel in Texas with regard to the Mortgaged Properties.
 
ARTICLE 6. NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:
 
6.1.           Financial Condition Covenants.  (a) Consolidated Leverage Ratio. 
Permit the Consolidated Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:
 
Fiscal Quarter
 
Consolidated Leverage Ratio
June 30, 2011
 
4.75:1.00
September 30, 2011
 
4.50:1.00
December 31, 2011
 
4.25:1.00
March 31, 2012
 
4.00:1.00
June 30, 2012
 
3.75:1.00
September 30, 2012
 
3.50:1.00


 
51

--------------------------------------------------------------------------------

 


December 31, 2012
 
3.50:1.00
March 31, 2013
 
3.50:1.00
June 30, 2013
 
3.25:1.00
September 30, 2013
 
3.25:1.00
December 31, 2013
 
3.25:1.00
March 31, 2014
 
3.25:1.00
June 30, 2014
 
3.25:1.00
September 30, 2014
 
3.25:1.00
December 31, 2014
 
3.25:1.00
March 31, 2015
 
3.25:1.00
June 30, 2015
 
3.25:1.00
September 30, 2015
 
3.25:1.00
December 31, 2015
 
3.25:1.00
March 31, 2016
 
3.00:1.00
June 30, 2016
 
3.00:1.00
September 30, 2016
 
3.00:1.00
December 31, 2016
 
3.00:1.00
March 31, 2017
 
3.00:1.00
June 30, 2017
 
3.00:1.00
September 30, 2017
 
3.00:1.00
December 31, 2017
 
3.00:1.00
March 31, 2018
 
3.00:1.00

 
(b)             Consolidated Fixed Charge Coverage Ratio.  Permit the
Consolidated Fixed Charge Coverage Ratio for any period of four consecutive
fiscal quarters of the Borrower to be less than (i) 1.10:1.00 for any such
period ending in 2011 and (ii) for any such period ending thereafter 1.20:1.00.
 
6.2.           Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
 
(a)             Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)             Indebtedness of (i) the Borrower to any Subsidiary, (ii) any
Subsidiary Guarantor to the Borrower or any other Subsidiary, and (iii) to the
extent allowed by Sections 6.7(l) and (p), any Subsidiary that is not a Loan
Party to the Borrower or any Subsidiary Guarantor;
 
(c)             (i) Guarantee Obligations incurred in the ordinary course of
business by any Loan Party of obligations of any other Loan Party, (ii)
Guarantee Obligations incurred in the ordinary course of business by any
Subsidiary which is not a Loan Party in respect of obligations of any Loan Party
and (iii) Guarantee Obligations permitted pursuant to Sections 6.7(l) and (p);
 
(d)             Indebtedness outstanding on the date hereof and listed on
Schedule 6.2(d) and any Permitted Refinancing Indebtedness in respect thereof;
 
(e)             Indebtedness (including, without limitation, Capital Lease
Obligations) created after the Closing Date secured by Liens permitted by
Section 6.3(g) in an aggregate principal amount not to exceed (i) $30,000,000
less (ii) the amount of any Indebtedness consisting of Capital Lease Obligations
outstanding pursuant to Section 6.2(d), at any one time outstanding and any
Permitted Refinancing Indebtedness in respect thereof;

 
52

--------------------------------------------------------------------------------

 
 
(f)             (i) Indebtedness of the Borrower and the Subsidiary Guarantors
incurred pursuant to the ABL Credit Agreement in an aggregate principal amount
not to exceed $75,000,000, provided that, the Borrower and the Subsidiary
Guarantors may incur additional Indebtedness pursuant to the ABL Credit
Agreement in excess of such limitation not to exceed an additional aggregate
principal amount of not more than $25,000,000 pursuant to “Borrower Revolver
Increases” (as defined and provided for in the ABL Credit Agreement as in effect
on the date hereof) but only to the extent that no later than five (5) Business
Days prior to the incurrence of any such additional Indebtedness under the ABL
Credit Agreement, the Borrower shall have delivered to the Administrative Agent
a pro forma balance sheet and pro forma financial statements and a Compliance
Certificate demonstrating that the Borrower would be in compliance with the
financial covenants set forth in Section 6.1 on a pro forma basis after giving
effect to such Indebtedness (assuming the full amount of any such Borrower
Revolving Increase was drawn) as if such Indebtedness had been incurred on the
first day of the most recent period of four consecutive fiscal quarters in
respect of which the financial covenants have been tested in accordance with
Section 7.1; and any Permitted Refinancing Indebtedness in respect thereof
(including Permitted Refinancing Indebtedness in respect of Borrower Revolving
Increases which are permitted by this paragraph (f) as if such Borrower
Revolving Increases had been implemented) and (ii) if applicable, Guarantee
Obligations of any Subsidiary Guarantor under the ABL Credit Agreement in
respect of such Indebtedness;
 
(g)            Swap Agreements permitted under Section 6.11;
 
(h)            Indebtedness of a Person or Indebtedness secured by assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by the Borrower or any of its Subsidiaries, in each
case after the Closing Date, provided that (i) the aggregate principal amount of
all such Indebtedness does not exceed $5,000,000 at any one time outstanding,
(ii) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (iii) such Indebtedness is not guaranteed in any
respect by the Borrower or any Subsidiary (other than by any such Person that so
becomes a Subsidiary and existing Subsidiaries of such Person); and any
Permitted Refinancing Indebtedness in respect thereof;
 
(i)             Indebtedness in respect of performance, surety, bid, appeal
bonds, completion guarantees or other similar obligations provided in the
ordinary course of business, including guarantees or obligations of the Borrower
and its Subsidiaries with respect to letters of credit supporting such
performance, surety, bid, appeal bonds, completion guarantees or other similar
obligations but excluding Indebtedness incurred through the borrowing of money,
Capital Lease Obligations and purchase money obligations;
 
(j)             Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business;
 
(k)            the incurrence by the Borrower or any Subsidiary of contingent
obligations in respect of purchase price adjustments or indemnification
obligations set forth in agreements providing for the Permitted Acquisition or
disposition of any asset of the Borrower or such Subsidiary so long as all such
contingent obligations are discharged within 30 days of the date the amount
thereof becomes due under the terms of such Permitted Acquisition and the
Permitted Acquisition or subject disposition is otherwise permitted hereby;

 
53

--------------------------------------------------------------------------------

 
 
(l)              cash management obligations and other Indebtedness in respect
of netting services, overdraft protections and similar arrangements in each case
in connection with cash management and deposit accounts in the ordinary course
of business;
 
(m)            Indebtedness consisting of the financing of insurance premiums,
so long as the aggregate amount payable pursuant to such Indebtedness does not
materially exceed the amount of the premium for such insurance;
 
(n)             Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;
 
(o)             Indebtedness consisting of Permitted Earn-Out Obligations;
 
(p)             Subordinated Debt incurred in connection with Permitted
Acquisitions in an aggregate outstanding principal amount not to exceed
$5,000,000 at any one time; and
 
(q)             additional Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $1,500,000 at any one time outstanding.
 
6.3.           Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except:
 
(a)             Liens for Taxes not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;
 
(b)             carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
 
(c)             pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)             deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
 
(e)             easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;
 
(f)              (i) Liens in existence on the date hereof listed on Schedule
6.3(f), securing Indebtedness permitted by Section 6.2(d), provided that no such
Lien is spread to cover any additional property after the Closing Date and that
the amount of Indebtedness secured thereby is not increased and (ii) Liens
securing any Permitted Refinancing Indebtedness in respect of such Indebtedness;
provided that no such Lien is spread to cover any additional property;

 
54

--------------------------------------------------------------------------------

 
 
(g)            Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 6.2(e) to finance the acquisition, construction or
improvement of fixed or capital assets, provided that (i) such Liens shall be
created substantially simultaneously with the acquisition, construction or
improvement of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness (and
the proceeds and products thereof) and (iii) the amount of Indebtedness secured
thereby is not increased;
 
(h)            Liens created pursuant to the Security Documents;
 
(i)             Liens created pursuant to the ABL Documents and any Permitted
Refinancing Indebtedness in respect thereof;
 
(j)             Liens securing Indebtedness of a Group Member permitted by
Section 6.2(h) on property existing at the time such Indebtedness is incurred by
such Group Member; provided that such Liens existed prior to the time the
relevant Person or assets were acquired by the Borrower and its Subsidiaries,
were not created in anticipation thereof and attach only to specific assets of
such Group Member and the proceeds and products thereof;
 
(k)            leases, subleases, licenses and sublicenses granted to other
Persons not interfering in any material respect with the ordinary course of the
business of the Borrower or its Subsidiaries;
 
(l)             any interest or title of a lessor under any lease entered into
by the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(m)           any judgment Lien not constituting an Event of Default;
 
(n)            non-exclusive licenses of Intellectual Property granted by the
Borrower or any of its Subsidiaries in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business;
 
(o)            bankers’ Liens, rights of setoff and other similar Liens, in each
case existing solely with respect to cash and Cash Equivalents on deposit in one
or more accounts maintained by any Group Member and in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements;
 
(p)            Liens arising by virtue of deposits made in the ordinary course
of business to secure liability for premiums to insurance carriers;
 
(q)            Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $1,500,000 at any one time; and
 
(r)             Liens on the DIRECTV Inventory created under the
DIRECTV/DirectSat Contract;

 
55

--------------------------------------------------------------------------------

 

provided that notwithstanding the foregoing (i) no Loan Party shall create or
suffer to exist any Lien or transfer upon or against any of its DIRECTV
Inventory in favor of any Person other than DIRECTV other than (A)
non-consensual Liens arising under clause (a), (b) or (m) of this Section 6.3 to
the extent such non-consensual Liens would not violate the provisions of the
DIRECTV/DirectSat Contract, and (B) Liens arising under clause (i) of this
Section 6.3 but only to the extent the property subject to such Liens constitute
Collateral and (ii) no property shall constitute collateral under the ABL
Documentation unless such property is Collateral subject to the Intercreditor
Agreement.
 
6.4.           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)             any Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Subsidiary (provided that in
the case of any such merger or consolidation of a Subsidiary Guarantor, the
Person formed by such merger or consolidation shall be a Subsidiary Guarantor or
a Person who becomes a Subsidiary Guarantor simultaneously therewith);
 
(b)             any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any other Loan Party (upon voluntary liquidation
or otherwise) or (ii) pursuant to a Disposition permitted by Section 6.5;
 
(c)             any Investment expressly permitted by Section 6.7 may be
structured as a merger, consolidation or amalgamation as long as the Borrower is
the surviving entity or the Person formed by such merger, consolidation or
amalgamation is a Subsidiary Guarantor or (so long as neither the Borrower nor
any other Subsidiary is a party to the transaction) an Excluded Foreign
Subsidiary; and
 
(d)             any Subsidiary that is not a Subsidiary Guarantor may be
liquidated, wound up or dissolved, provided that immediately thereafter all of
the assets of such Subsidiary are distributed to the holders of its Capital
Stock on a pro rata basis.
 
6.5.           Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
 
(a)             the Disposition of obsolete, damaged or worn out property in the
ordinary course of business;
 
(b)             the sale of inventory in the ordinary course of business;
 
(c)             Dispositions permitted by clause (i) of Section 6.4(b);
 
(d)             the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor;
 
(e)             the non-exclusive licensing of Intellectual Property in the
ordinary course of business;
 
(f)              a Disposition of cash or Cash Equivalents;
 
(g)             the sale, lease, transfer or other disposition of accounts in
the ordinary course of business for collection and not for financing purposes;

 
56

--------------------------------------------------------------------------------

 
 
(h)             leases, subleases, licenses or sublicenses of property in the
ordinary course of business which do not materially interfere with the business
of the Borrower and its Subsidiaries taken as a whole;
 
(i)              transfers of property subject to any casualty or other insured
damage or any taking under power of eminent domain or by condemnation or any
similar proceedings;
 
(j)              the discount or other compromise for less than the face value
thereof, notes or accounts receivable in order to resolve disputes that occur in
the ordinary course of business;
 
(k)             Dispositions of Property from the Borrower to any Subsidiary
Guarantor, and from a Subsidiary to the Borrower or a Subsidiary Guarantor;
 
(l)              issuance and sale or disposition by any Subsidiary of its
shares of Capital Stock to directors or members of a governing body similar to a
board of directors in order to qualify such directors or members to serve as
such under applicable law;
 
(m)            the sale of vehicles in the ordinary course of business; and
 
(n)             so long as no Event of Default shall have occurred and be
continuing, or would result from such Disposition, the Disposition of other
property having a fair market value not to exceed $5,000,000 in the aggregate
for any fiscal year of the Borrower.
 
6.6.           Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a)             any Subsidiary may make Restricted Payments to the Borrower or
any other Loan Party;
 
(b)             so long as no Default or Event of Default shall have occurred
and be continuing, the Borrower may purchase the Borrower’s common stock or
common stock options from present or former officers or employees of any Group
Member upon the death, disability or termination of employment of such officer
or employee; provided that the aggregate amount of payments under this paragraph
(b) in any fiscal year (net of any proceeds received by the Borrower after the
date hereof in connection with resales of any common stock or common stock
options so purchased) shall not exceed $1,000,000;
 
(c)             the Borrower and its Subsidiaries may make a cashless repurchase
of Capital Stock which is deemed to occur upon the exercise of options, rights
or warrants to the extent such Capital Stock represents a portion of the
exercise price of those options, rights or warrants.
 
6.7.           Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 
57

--------------------------------------------------------------------------------

 
 
(a)             extensions of trade credit and endowments of negotiable
instructions, in each case in the ordinary course of business;
 
(b)             investments in cash and Cash Equivalents;
 
(c)             Guarantee Obligations permitted by Section 6.2;
 
(d)             loans and advances to employees of any Group Member in the
ordinary course of business (including payroll advances and advances for travel,
entertainment and relocation expenses) in an aggregate amount for all Group
Members not to exceed $250,000 at any one time outstanding;
 
(e)             Investments in assets useful in the business of the Borrower and
its Subsidiaries made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;
 
(f)              intercompany Investments by any Group Member in the Borrower or
any Person that, prior to such investment, is a Loan Party;
 
(g)             Permitted Acquisitions;
 
(h)             Restricted Payments to the extent permitted by Section 6.6;
 
(i)              promissory notes and other non-cash consideration received by
the Borrower and its Subsidiaries pursuant to Dispositions permitted by Section
6.5;
 
(j)              Investments received in compromise or settlement of claims
against any other Person arising in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any Person;
 
(k)             Investments related to Swap Agreements permitted by this
Agreement;
 
(l)              Investments in Subsidiaries which are not Loan Parties in an
aggregate amount (valued at cost) not to exceed $2,700,000 at any time
outstanding;
 
(m)            Investments existing on the date hereof and described on Schedule
6.7(m) hereto with any modifications, replacements, renewals or extensions
thereof; provided that the amount of the original Investment is not increased
except by the terms of such Investment or as otherwise permitted by this Section
6.7(m);
 
(n)             Investments constituting (i) accounts or notes receivable
arising, (ii) trade debt granted, (iii) deposits made in connection with the
purchase price of goods or services, (iv) endorsement of negotiable instruments
held for collection or (v) lease, utility and other similar deposits, in each
case in the ordinary course of business;
 
(o)             purchase price adjustments, earnouts and similar obligations
(“Earn-Out Obligations”) which (i) are incurred in connection with Permitted
Acquisitions, (ii) will not result in an increase in the Consolidated Leverage
Ratio as determined on a pro forma basis and (iii) are subject to terms pursuant
to which payments in respect thereof during the continuance of an Event of
Default may accrue, but shall not be payable in cash during such period, but may
be payable in cash upon the cure or waiver of such Event of Default (such
obligations, “Permitted Earn-Out Obligations”); provided, further, the Borrower
and its Subsidiaries shall (x) be in compliance with the financial covenants set
forth in Section 6.1 on a pro forma basis after giving effect to such Permitted
Earn-Out Obligation and (y) have minimum liquidity (consisting of amounts then
available to be borrowed under the ABL Credit Agreement plus the aggregate
amount of Unrestricted Cash) of no less than $15,000,000; and

 
58

--------------------------------------------------------------------------------

 
 
(p)             in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $1,000,000 during the term of this
Agreement.
 
6.8.           Optional Payments and Modifications of Certain Debt Instruments. 
(a)  Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to Material Debt (other than the ABL Credit
Agreement to the extent of revolving indebtedness thereunder and Capital Lease
Obligations); or (b) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of Material Debt (other than ABL Indebtedness, amendments, modifications
and waivers of which are governed by Section 6.17) or any Subordinated Debt
other than any such amendment, modification, waiver or other change that (x) (i)
would extend the maturity or reduce the amount of any payment of principal
thereof or reduce the rate or extend any date for payment of interest thereon,
and (ii) does not make the covenants, events of default or remedies in such
agreement more burdensome, taken as a whole, (y) that is not adverse to the
Administrative Agent, the Lenders or the Loan Parties or (z) in the case of
Capital Lease Obligations, is entered in the ordinary course of business.
 
6.9.           Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any other Loan Party) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate; provided, however, that nothing in this Section 6.9 shall prevent (i)
payments permitted by Section 6.6, (ii) Investments in Loan Parties and their
Subsidiaries permitted pursuant to Section 6.7, (iii) reasonable and customary
director, officer and employee compensation (including bonuses and severance)
and other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements in the ordinary course of business and
in good faith or to the extent approved in good faith by the board of directors
of the Borrower, (iv) loans and transactions between or among the Borrower and
one or more of its Subsidiaries expressly permitted by Section 6.2, (v)
reasonable and customary fees paid to members of the board of directors of the
Borrower and its Subsidiaries and reimbursement of reasonable out-of-pocket
costs and expenses of such Persons, (vi) employment and severance arrangements
between the Borrower and any of its Subsidiaries and their directors, officers,
employees and members of management in the ordinary course of business, and
(vii) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case, in the ordinary
course of business or otherwise not prohibited by the Loan Documents.
 
6.10.         Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.

 
59

--------------------------------------------------------------------------------

 

6.11.         Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.
 
6.12.         Changes in Fiscal Periods.  Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
 
6.13.         Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) the ABL Documentation as in effect on the
Closing Date, (c) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (d) any
Indebtedness outstanding on the date any Subsidiary of such Group Member becomes
such a Subsidiary (so long as such agreement was not entered into in
contemplation of such Subsidiary becoming a Subsidiary of such Group Member),
(e) any agreement where such the prohibition of the creation of the Lien is
rendered ineffective by the Uniform Commercial Code, (f) restrictions imposed by
any Requirement of Law, (g) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or a
Subsidiary, (h) customary provisions in an agreement restricting assignment of
such agreement entered into by the Borrower or a Subsidiary in the ordinary
course of business, (i) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 6.5
pending the consummation of such sale (in which case such restrictions and
conditions shall be limited to such property), (j) customary provisions in
partnership agreements, limited liability company organizational governance
documents and other similar agreements with respect to joint ventures entered
into in the ordinary course of business that restrict the transfer of ownership
interests in such partnership, limited liability company or similar Person, (k)
restrictions on cash or other deposits imposed by suppliers or landlords under
contracts entered into in the ordinary course of business, (l) any instrument
governing Indebtedness acquired or assigned in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired (so long as such instrument was
not entered in contemplation of such acquisition), (m) customary provisions in
joint venture agreements and similar agreements applicable to joint ventures
relating solely to such joint venture, or (n) any encumbrances or restrictions
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents of the contracts, instruments or obligations referred to above;
provided that such amendments or refinancings are no more restrictive with
respect to such encumbrances and restrictions than those prior to such amendment
or refinancing.
 
6.14.         Clauses Restricting Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions (i)
existing under or by reason of (A) any restrictions existing under the Loan
Documents or (B) any restrictions existing under the ABL Documentation as in
effect on the Closing Date, (ii) with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) representing any agreement or instrument binding upon a Person acquired in
connection with an acquisition permitted hereby as such agreement or instrument
is in effect at the time of such acquisition (except to the extent such
agreement or instrument was entered into in connection with or in contemplation
of such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, (iv) customary anti-assignment,
subletting and transfer provisions in leases and licenses and other contracts
entered into in the ordinary course of business, (v) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (vi)
restrictions and conditions imposed by any Requirement of Law, and (vii) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby.

 
60

--------------------------------------------------------------------------------

 

6.15.         Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto or other outsourcing services.
 
6.16.         Compliance with ABL Incorporated Provisions.  Fail to comply with
the ABL Incorporated Provisions.  As used herein “ABL Incorporated Provisions”
means those provisions in Sections 6.5, VII and X of the ABL Credit Agreement
that are more restrictive than the provisions of this Agreement together with
related defined terms, in each case as in effect on the Closing Date, which
provisions are incorporated by reference in this Agreement as if set forth at
length herein, mutatis mutandis and without limitation with references in the
Incorporated Provisions to (i) “Agent” being deemed to be references to
“Administrative Agent,” (ii) “Lenders” being deemed to be references to Lenders
hereunder, (iii) “Agreement” being deemed to be references to this Agreement,
(iv) “Other Documents” being deemed references to Loan Documents, (v) “Advances”
being deemed references to Loans and (vi) “Borrowers” being deemed references to
“Loan Parties”.
 
6.17.         Amendments to ABL Documents.  Enter into any amendment, waiver or
modification of the ABL Documents (or new ABL Documents) the effect of which is
(i) to increase any applicable interest rate on the ABL Indebtedness by more
than 300 basis points, except in connection with (1) the imposition of a default
rate of interest in accordance with the terms of the ABL Indebtedness (provided
that the incremental increase resulting solely from the imposition of such
default rate of interest shall not at any time exceed the greater of (x) 200
basis points and (y) the difference between “LIBOR”, the “Eurodollar Rate”, the
“Adjusted Eurodollar Rate” (in each case, or any equivalent term) at such time,
on the one hand, and the “Alternate Base Rate” or the “Base Rate” (in each case,
or any equivalent term) at such time, on the other hand, plus 200 basis points),
(2) the imposition of fees for forbearance, amendments, waivers and other
modifications and supplements or (3) any increase in “LIBOR”, the “Eurodollar
Rate”, the “Adjusted Eurodollar Rate”, the Alternate Base Rate” or the “Base
Rate” (in each case, or any equivalent term) (it being understood that, in the
case of a pricing matrix or grid based upon a measure of financial performance
provided for in the ABL Documents as in effect on the date hereof (x) any change
in rate due to the operation thereof shall not constitute an increase and (y)
each of the interest rates specified in such matrix or grid may be increased by
an amount up to 300 basis points), (ii) to provide for any incurrence of
additional or increased ABL Indebtedness after the Closing Date, except for any
such incurrence and increase of the ABL Indebtedness pursuant to “Borrower
Revolving Increases” (as defined and provided for in the ABL Credit Agreement as
in effect on the date hereof) permitted under the provisions of Section 6.2(f)
hereof and which does not otherwise violate the provisions of this Section 6.17,
(iii) to change the final maturity date for any of the ABL Indebtedness to a
date that is earlier than the expiration of the Term as in effect under the ABL
Credit Agreement on the Closing Date and (iv) to increase or accelerate any
amortization payments or mandatory prepayments provided for under the ABL
Documentation as in effect on the date hereof (except for any amendments to
provide for amortization with respect to any exercise by Borrower of its right
to incur additional ABL Indebtedness pursuant to the “Borrower Revolving
Increases” (as defined and provided for in the ABL Credit Agreement as in effect
on the date hereof), in which case the amortization terms and final maturity
date of any applicable “Borrower Revolving Increases” (as defined and provide
for in the ABL Credit Agreement as in effect on the date hereof) shall not be
materially less favorable to the Loan Parties as compared to such amortization
and maturity terms of the ABL Loans as in effect on the date hereof) or
otherwise make a change to the terms and conditions of the amortization payments
or mandatory prepayments under the ABL Documents as in effect on the date hereof
in a manner that is materially adverse to the interests of Loan Parties and/or
Administrative Agent and Lenders; provided that, Borrower shall deliver to
Administrative Agent a copy of any amendment, waiver or modification of the ABL
Documents to be entered into in compliance with this Section 6.17 within five
(5) Business Days of the execution thereof.  For the avoidance of draft the Loan
Parties may refinance the ABL Credit Agreement with the proceeds of Permitted
Refinancing Indebtedness having terms consistent with this Section 6.17.

 
61

--------------------------------------------------------------------------------

 

ARTICLE 7. EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)           the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within five days after any such interest or other amount becomes
due in accordance with the terms hereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
 
(c)           any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 5.4(a), Section 5.7(a)
or Article 6 of this Agreement or Sections 5.5 and 5.7(b) of the Guarantee and
Collateral Agreement; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
(e)           any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto or beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the aggregate outstanding principal amount of which is
$3,500,000 or more; or, without limitation of the foregoing, an Event of Default
shall occur under the ABL Credit Agreement (as the ABL Credit Agreement is in
effect on the date hereof); or

 
62

--------------------------------------------------------------------------------

 
 
(f)            (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or
 
(g)           (i) an ERISA Event and or a Foreign Plan Event shall have
occurred; (ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan; (iii) the PBGC shall institute proceedings to
terminate any Pension Plan; (iv) any Group Member or any of their respective
ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan, a Foreign Benefit
Arrangement, or a Foreign Plan; and in each case in clauses (i) through (v)
above, such event or condition, together with all other such events or
conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to result in a Material Adverse Effect; or
 
(h)           one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (to the extent not paid or
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $3,500,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or
 
(i)            other than with respect to de minimis items of Collateral not
exceeding $250,000 in the aggregate, any Security Document or financing
statement after delivery thereof pursuant to Article IV or Section 5.10 shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority lien on and security interest in the
Collateral purported to be covered thereby, except (i) to the extent otherwise
permitted by the Loan Documents, (ii) to the extent that any such lack of
validity, perfection or priority results from any act of the Administrative
Agent and (iii) as to Collateral consisting of real property, to the extent that
such lack of validity, perfection or priority are covered by a lender’s title
insurance policy and such insurer has not denied coverage; or
 
(j)            any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party shall so assert; or

 
63

--------------------------------------------------------------------------------

 


 
(k)           the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(l)            (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall (x) become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 51% of the outstanding common stock of the Borrower or (y) obtain the
ability to nominate or elect at least a majority of the board of directors of
the Borrower; or (ii) a Specified Change of Control shall occur; or
 
(m)          the Intercreditor Agreement shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall assert the foregoing; or
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
 
ARTICLE 8. THE AGENTS
 
8.1.           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
8.2.           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any attorneys-in-fact or one or more agents
appointed by the Administrative Agent, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Affiliates of the Administrative Agent and any such agents, and shall apply
to their respective activities in connection with the syndication of the
facility provided for herein as well as activities as Administrative Agent.

 
64

--------------------------------------------------------------------------------

 
 
8.3.           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
8.4.           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
 
8.5.           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 
65

--------------------------------------------------------------------------------

 

8.6.           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
 
8.7.           Indemnification.  The Lenders agree to indemnify each Agent and
its officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
 
8.8.           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.
 
8.9.           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article 8 and of Section 9.5 shall continue to inure to its benefit.

 
66

--------------------------------------------------------------------------------

 

8.10.         Documentation Agent and Syndication Agent.  Neither the
Documentation Agent nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.
 
8.11.         Intercreditor Agreement.  Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof.  Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 9.6) hereby authorizes and directs the
Administrative Agent to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that the Administrative Agent may take such action on its
behalf as is contemplated by the terms of the Intercreditor Agreement.  Each
Lender hereby agrees that, notwithstanding anything herein to the contrary, the
Liens and security interests granted to the Administrative Agent pursuant to any
Loan Document and the exercise of any right or remedy by the Administrative
Agent hereunder or under any other Loan Document are subject to the provisions
of the Intercreditor Agreement.  Without limiting the generality of the
foregoing, and notwithstanding anything herein to the contrary, all rights and
remedies of the Administrative Agent (and the Lenders) with respect to the ABL
Priority Collateral shall be subject to the terms of the Intercreditor
Agreement, and, until the ABL Debt Obligations Payment Date, any obligation of
the Borrower and any Guarantor hereunder or under any other Loan Document with
respect to the delivery or control of any ABL Priority Collateral, the novation
of any lien on any certificate of title, bill of lading or other document, the
giving of any notice to any bailee or other Person, the provision of voting
rights or the obtaining of any consent of any Person, in each case in connection
with any ABL Priority Collateral, shall be deemed to be satisfied if the
Borrower or such Guarantor, as applicable, complies with the requirements of the
similar provision of the applicable ABL Documentation. Until the ABL Obligations
Payment Date, the delivery of any ABL Priority Collateral to the ABL
Representative pursuant to the ABL Documentation shall satisfy any delivery
requirement hereunder or under any other Loan Document (it being understood this
sentence and the preceding sentence are for the benefit of the Administrative
Agent and the Lenders and not the Loan Parties).  In the event of any conflict
between the terms of the Intercreditor Agreement, this Agreement and any other
Loan Document, the terms of the Intercreditor Agreement shall govern and control
with respect to any right or remedy.  Notwithstanding the foregoing, the
Administrative Agent of the Lenders may take actions necessary or advisable in
order to create or perfect Liens on the ABL Priority Collateral.

 
67

--------------------------------------------------------------------------------

 

ARTICLE 9. MISCELLANEOUS
 
9.1.           Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of all Lenders of each adversely affected
Facility) and (y) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, in each case without the written consent
of each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 9.1 without the written consent of such
Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (iv) amend, modify or waive any provision of Section 2.12 without
the written consent of all Lenders in respect of each Facility adversely
affected thereby; (v) reduce the amount of Net Cash Proceeds or Excess Cash Flow
required to be applied to prepay Loans under this Agreement without the written
consent of all Lenders with respect to each Facility adversely affected thereby;
(vi) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; or (vii) amend, modify or waive any provision of Article 8
or any other provision of any Loan Document that affects the Administrative
Agent without the written consent of the Administrative Agent.  Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Tranche B Term Loans
(“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans (plus the amount of any prepayment premium, fees and
expenses in connection with replacing the Replaced Term Loans), (b) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Replaced Term Loans and (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Replaced Term Loans at the time of
such refinancing.

 
68

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained in this Section 9.1, if the
Administrative Agent and the Borrower (a) shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, or (b) shall seek to amend
the Loan Documents in a manner more favorable to the Lenders, taken as a whole,
then, in each case, the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.
 
9.2.           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
 
Borrower:
UniTek Global Services, Inc.
1777 Sentry Parkway West
Gwynedd Hall, Suite 202
Blue Bell, PA 19422
 
Attention: Ronald J. Lejman
 
Telecopy: 484-493-1613
 
Telephone: 267-464-1700
   
Administrative Agent:
FBR Capital Markets LT, Inc.
237 Park Avenue, 19th Floor
New York, NY 10017
 
Attention: Scott Woods
 
Telecopy: 212-457-3376
Telephone: 646-885-5611
 
With a copy to:
 
Cortland Capital Market Services LLC
225 W. Washington Street, Suite 1450
Chicago, IL 60606
Attention: Beata Konopko
Telephone: 312-564-5080
   

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
9.3.           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 
69

--------------------------------------------------------------------------------

 

9.4.           Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
9.5.           Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement or after the occurrence of an Event of Default in connection with a
workout of the Obligations, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other Taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents, advisors and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee, and provided, further, that
this Section 9.5(d) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.  Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 9.5 shall be payable not later than 10 days after written
demand therefor.  The agreements in this Section 9.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

 
70

--------------------------------------------------------------------------------

 

9.6.          Successors and Assigns; Participations and Assignments.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”),
other than a natural person, all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent of:
 
(A)           the Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person; and
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof; and
 
(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an affiliate of a Lender or an Approved Fund.
 
(ii)          Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (or, in the case of the Incremental Term Facility, $1,000,000) unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;
 
(B)           (1) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 and (2) the assigning Lender shall have
paid in full any amounts owing by it to the Administrative Agent; and
 
(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 
71

--------------------------------------------------------------------------------

 


 
For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.
 
(v)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 
72

--------------------------------------------------------------------------------

 

(c)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 9.1 and (ii) directly affects such Participant. 
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14, and 2.15 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.13 and 2.14 as if it were an assignee under paragraph (b) of this
Section and (ii) shall not be entitled to receive any greater payment under
Sections 2.13 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 9.7(a) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
 
(f)            Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 9.6(b).  Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

 
73

--------------------------------------------------------------------------------

 
 
9.7.           Adjustments; Set-off.  (a) Except to the extent that this
Agreement or a court order expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made
pursuant to Section 9.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
 
(b)             In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
 
9.8.           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
 
9.9.           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
9.10.         Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
9.11.         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 
74

--------------------------------------------------------------------------------

 
 
9.12.       Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower, as
the case may be at its address set forth in Section 9.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
9.13.       Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
9.14.       Releases of Guarantees and Liens.  (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.1 or (ii) under the circumstances
described in paragraph (b) below.

 
75

--------------------------------------------------------------------------------

 
 
(b)           At such time as the Loans and the other obligations under the Loan
Documents (other than obligations under or in respect of Specified Swap
Agreements) shall have been paid in full, the Commitments have been terminated,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
 
9.15.       Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, or
(j) if agreed by the Borrower in its sole discretion, to any other Person.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
9.16.       WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
 
9.17.       USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 
76

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
UNITEK GLOBAL SERVICES, INC.
       
By: 
/s/ Ronald J. Lejman
   
Name: Ronald J. Lejman
   
Title:   Chirf Financial Officer
       
FBR CAPITAL MARKETS LT, INC., as
   
Administrative Agent,
   
Syndication Agent and Documentation Agent
       
By: 
/s/ Robert J. Kiernan
   
Name: Robert J. Kiernan
   
Title:   Senior Vice President

 

 
COREPOINTE CAPITAL FINANCE LLC
       
By: 
/s/ Seth Fink
   
Name: Seth Fink
   
Title:   Managing Director
           

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
EXECUTION VERSION
 

 
GUARANTEE AND COLLATERAL AGREEMENT
 
made by
 
UNITEK GLOBAL SERVICES, INC.
 
and certain of its Subsidiaries
 
in favor of
 
FBR CAPITAL MARKETS LT, INC.,
 
as Administrative Agent
 
Dated as of April 15, 2011
 
 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
           
SECTION 1. DEFINED TERMS
1
   
1.1
Definitions
1
   
1.2
Other Definitional Provisions
5
           
SECTION 2. GUARANTEE
5
   
2.1
Guarantee
5
   
2.2
Right of Contribution
5
   
2.3
No Subrogation
6
   
2.4
Amendments, etc. with respect to the Borrower Obligations
6
   
2.5
Guarantee Absolute and Unconditional
7
   
2.6
Reinstatement
7
   
2.7
Payments
7
           
SECTION 3. GRANT OF SECURITY INTEREST
7
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
8
   
4.1
Title; No Other Liens
9
   
4.2
Perfected First Priority Liens
9
   
4.3
Jurisdiction of Organization; Chief Executive Office
9
   
4.4
Inventory and Equipment
9
   
4.5
Farm Products
9
   
4.6
Investment Property
9
   
4.7
Receivables
10
   
4.8
Contracts
10
   
4.9
Intellectual Property
10
   
4.10
Vehicles
11
   
4.11
Commercial Tort Claims
11
           
SECTION 5. COVENANTS
11
   
5.1
Delivery of Instruments, Certificated Securities and Chattel Paper
11
   
5.2
Maintenance of Insurance
11
   
5.3
Payment of Obligations
12
   
5.4
Maintenance of Perfected Security Interest; Further Documentation
12
   
5.5
Changes in Name, etc
12
   
5.6
Notices
13
   
5.7
Investment Property
13
   
5.8
Receivables
14
   
5.9
[RESERVED]
14
   
5.10
Intellectual Property
14
   
5.11
Commercial Tort Claims
15
   
5.12
Vehicles.
15
   
5.13
Uncertificated Pledged Stock
15
           
SECTION 6. REMEDIAL PROVISIONS
16
   
6.1
Certain Matters Relating to Receivables
16
   
6.2
Communications with Obligors; Grantors Remain Liable
16
   
6.3
Pledged Stock
17
 

 
 
i

--------------------------------------------------------------------------------

 
 

 
6.4
Proceeds to be Turned Over To Administrative Agent
18
   
6.5
Application of Proceeds
18
   
6.6
Code and Other Remedies
19
   
6.7
Registration Rights
19
   
6.8
Subordination
20
   
6.9
Deficiency
20
           
SECTION 7. THE ADMINISTRATIVE AGENT
20
   
7.1
Administrative Agent’s Appointment as Attorney-in-Fact, etc
20
   
7.2
Duty of Administrative Agent
22
   
7.3
Execution of Financing Statements
22
   
7.4
Authority of Administrative Agent
22
           
SECTION 8. MISCELLANEOUS
22
   
8.1
Amendments in Writing
22
   
8.2
Notices
22
   
8.3
No Waiver by Course of Conduct; Cumulative Remedies
22
   
8.4
Enforcement Expenses; Indemnification
23
   
8.5
Successors and Assigns
23
   
8.6
Set-Off
23
   
8.7
Counterparts
23
   
8.8
Severability
23
   
8.9
Section Headings
24
   
8.10
Integration
24
   
8.11
GOVERNING LAW
24
   
8.12
Submission To Jurisdiction; Waivers
24
   
8.13
Acknowledgements
24
   
8.14
Additional Grantors
25
   
8.15
Releases
25
   
8.16
WAIVER OF JURY TRIAL
25
   
8.17
Intercreditor Agreement
26
 

SCHEDULES
 
Schedule 1
Notice Addresses

Schedule 2
Investment Property

Schedule 3
Perfection Matters

Schedule 4
Jurisdictions of Organization and Chief Executive Offices

Schedule 5
Inventory and Equipment Locations

Schedule 6
Intellectual Property

Schedule 7
Contracts

Schedule 8
Vehicles

Schedule 9
Commercial Tort Claims



EXHIBIT
 
Exhibit A
Form of Perfection Certificate



 
ii

--------------------------------------------------------------------------------

 

This Guarantee and Collateral Agreement is subject to the terms and provisions
of the Intercreditor Agreement, dated as of April 15, 2011 (as such agreement
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), between FBR Capital
Markets LT, Inc. (or any successor thereto), as administrative agent for the
Term Debt Secured Parties referred to therein, and PNC Bank, National
Association (or any successor thereto), as administrative agent for the ABL
Secured Parties referred to therein.
 
GUARANTEE AND COLLATERAL AGREEMENT
 
GUARANTEE AND COLLATERAL AGREEMENT, dated as of  April 15, 2011, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of FBR Capital Markets LT,
Inc., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of  April 15, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among UniTek Global Services, Inc. (the “Borrower”), the Lenders
and FBR Capital Markets LT, Inc., as Documentation Agent, Syndication Agent and
Administrative Agent.
 
WITNESSETH:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;
 
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Secured Parties;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:
 
SECTION 1.     DEFINED TERMS
 
1.1           Definitions.  (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights and Supporting Obligations.
 

 
1

--------------------------------------------------------------------------------

 
 
(b)      The following terms shall have the following meanings:
 
“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
 
“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrower
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).
 
“Collateral”:  as defined in Section 3.
 
“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
 
“Contracts”:  the contracts and agreements listed in Schedule 7, as the same may
be amended, supplemented or otherwise modified from time to time, including,
without limitation, (i) all rights of any Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of any
Grantor to damages arising thereunder and (iii) all rights of any Grantor to
perform and to exercise all remedies thereunder.
 
“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
 
“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
 
“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
 
“DIRECTV/DirectSat Contract”: the DIRECTV, Inc. 2009 Home Services Provider
Agreement dated as of July 1, 2009 between DIRECTV, Inc. and DirectSat USA LLC,
including all exhibits and schedules thereto, as such agreement may have been or
hereafter may be amended, modified, supplemented, restated or replaced from time
to time.
 
 
2

--------------------------------------------------------------------------------

 
 
“DIRECTV Inventory”: all Inventory purchased by any Grantor pursuant to and in
connection with the DIRECTV/DirectSat Contract that is subject to a Lien in
favor of DIRECTV, Inc. created under the DIRECTV/DirectSat Contract and in
which, pursuant to the terms and conditions of the DIRECTV/DirectSat Contract,
no Liens may be created in favor of any Person other than DIRECTV, Inc.
 
“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
 
“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.
 
“Grantor”:  as defined in the preamble hereto.
 
“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
[or any Specified Swap Agreement] to which such Guarantor is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by such Guarantor pursuant to the terms of
this Agreement or any other Loan Document).
 
“Guarantors”:  the collective reference to each Grantor other than the Borrower.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
 
“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.
 
“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.
 
“Issuers”:  the collective reference to each issuer of any Investment Property.
 
“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.
 
“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
 
 
3

--------------------------------------------------------------------------------

 
 
“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
“Perfection Certificate”:  a certificate substantially in the form of Exhibit A
completed and supplemented with the schedules and attachments contemplated
thereby, and duly executed by a Responsible Officer of the Borrower.
 
“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
 
“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 66% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary be required to be pledged
hereunder.
 
“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 
“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
 
“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, and (ii) the right to obtain all renewals thereof.
 
“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and, in
any event including, without limitation, the vehicles listed on Schedule 8 and
all tires and other appurtenances to any of the foregoing.
 
 
4

--------------------------------------------------------------------------------

 
 
1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
SECTION 2.     GUARANTEE
 
2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
 
(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
 
(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
 
(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations.

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full and the Commitments are terminated.
 
2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrower on
account of the Borrower Obligations are paid in full and the Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.
 
2.4           Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 
6

--------------------------------------------------------------------------------

 
 
2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section
2.  Each Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Borrower or any of the
Guarantors with respect to the Borrower Obligations.  Each Guarantor understands
and agrees that the guarantee contained in this Section 2 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
 
2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
 
2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.
 
SECTION 3.     GRANT OF SECURITY INTEREST
 
Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
 
(a)           all Accounts;
 
(b)           all Chattel Paper;
 
(c)           all Contracts;
 
(d)           all Deposit Accounts;
 
(e)           all Documents (other than title documents with respect to
Vehicles);
 
 
7

--------------------------------------------------------------------------------

 
 
(f)            all Equipment;
 
(g)           all Fixtures;
 
(h)           all General Intangibles;
 
(i)            all Instruments;
 
(j)            all Intellectual Property;
 
(k)           all Inventory (excluding any DIRECTV Inventory to the extent such
property is not Collateral under the ABL Documents);
 
(l)            all Investment Property;
 
(m)          all Letter-of-Credit Rights;
 
(n)           all Vehicles and title documents with respect to Vehicles;
 
(o)           all Commercial Tort Claims with respect to the matters described
on Schedule 9;
 
(p)           all other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);
 
(q)           all books and records pertaining to the Collateral; and
 
(r)            to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, Pledged Stock or
Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law.  In addition, the Grantors shall
not be required to take actions to perfect the security interest in Vehicles
created by this Agreement except to the extent required by Section 5.12.
 
SECTION 4.     REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:
 
 
8

--------------------------------------------------------------------------------

 
 
4.1           Title; No Other Liens.  Except for the security interest granted
to the Administrative Agent for the benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others.  No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Credit Agreement.  For the avoidance of
doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses to third parties to use Intellectual Property owned or
developed by a Grantor.  For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property.  Each of the Administrative Agent and each Lender
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.
 
4.2           Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof subject only to (i) Liens permitted
by the Credit Agreement which have priority over the Liens on the Collateral by
operation of law and (ii) Liens securing the ABL Credit Agreement to the extent
set forth in the Intercreditor Agreement.
 
4.3           Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4.  Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.
 
4.4           Inventory and Equipment.  On the date hereof, the Inventory and
the Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.
 
4.5           Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
 
4.6           Investment Property.  (a)  The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 66% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.
 
(b)           All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.
 
(c)           Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by this Agreement and liens permitted under
Section 4.2.
 
4.7           Receivables.  (a)  No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent, unless otherwise
required under the Intercreditor Agreement.
 
(b)           None of the obligors on any Receivables is a Governmental
Authority.
 
(c)           The amounts represented by such Grantor to the Lenders from time
to time as owing to such Grantor in respect of the Receivables will at such
times be accurate in all material respects.
 
4.8           Contracts.  (a)  No consent of any party (other than such Grantor)
to any Contract is required, or purports to be required, in connection with the
execution, delivery and performance of this Agreement, except as has been
obtained.
 
(b)           No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Contracts by any party thereto other than those which have been duly obtained,
made or performed, are in full force and effect and do not subject the scope of
any such Contract to any material adverse limitation, either specific or general
in nature.
 
(c)           Neither such Grantor nor (to the best of such Grantor’s knowledge)
any of the other parties to the Contracts is in default in the performance or
observance of any of the terms thereof in any manner that, in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(d)           The right, title and interest of such Grantor in, to and under the
Contracts are not subject to any defenses, offsets, counterclaims or claims
that, in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
(e)           No amount payable to such Grantor under or in connection with any
Contract is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent.
 
(f)            None of the parties to any Contract is a Governmental Authority.
 
4.9           Intellectual Property.  (a)  Schedule 6 lists all registered
Intellectual Property owned by such Grantor in its own name on the date hereof.
 
(b)           On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable, has not been abandoned and does not
infringe the intellectual property rights of any other Person in all material
respects.
 
(c)           Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity,
enforceability, ownership or use of, or such Grantor’s rights in, any
Intellectual Property in any respect that could reasonably be expected to have a
Material Adverse Effect.
 
(e)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity, enforceability, ownership or use of any Intellectual Property or
such Grantor’s ownership interest therein, or (ii) which, if adversely
determined, would have a material adverse effect on the value of any
Intellectual Property, as to both (i) and (ii) above, in a manner that could
reasonably be expected to have a Material Adverse Effect.
 
4.10         Vehicles.  Schedule 8 is a complete and correct list of all
Vehicles owned by such Grantor on the date hereof.
 
4.11         Commercial Tort Claims
 
(a)           On the date hereof, except to the extent listed in Section 3
above, no Grantor has rights in any Commercial Tort Claim with potential value
in excess of $250,000.
 
(b)           Upon the filing of a financing statement covering any Commercial
Tort Claim referred to in Section 5.11 hereof against such Grantor in the
jurisdiction specified in Schedule 3 hereto, the security interest granted in
such Commercial Tort Claim will constitute a valid perfected security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral from Grantor, which security interest
shall be prior to all other Liens on such Collateral except for unrecorded liens
permitted by the Credit Agreement which have priority over the Liens on such
Collateral by operation of law.
 
SECTION 5.     COVENANTS
 
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full and the Commitments shall have terminated:
 
5.1           Delivery of Instruments, Certificated Securities and Chattel
Paper.  Subject to the Intercreditor Agreement, if any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.
 
5.2           Maintenance of Insurance.  (a)  Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment and Vehicles against loss by fire, explosion, theft and
such other casualties as may be reasonably satisfactory to the Administrative
Agent and (ii) insuring such Grantor, the Administrative Agent and the Lenders
against liability for personal injury and property damage relating to such
Inventory and Equipment and Vehicles, such policies to be in such form and
amounts and having such coverage as may be reasonably satisfactory to the
Administrative Agent and the Lenders.
 
(b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as insured party or
loss payee and (iii) be reasonably satisfactory in all other respects to the
Administrative Agent.

 
11

--------------------------------------------------------------------------------

 

(c)           The Borrower shall deliver to the Administrative Agent and the
Lenders a report of a reputable insurance broker with respect to such insurance
substantially concurrently with each delivery of the Borrower’s audited annual
financial statements and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.
 
5.3           Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.
 
5.4           Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.
 
(b)           Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request, all in
reasonable detail.
 
(c)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.  Without limitation of
the foregoing, the Grantors shall cause all control agreements and similar
arrangements entered into by the ABL Administrative Agent and ABL Lenders with
respect to the ABL Priority Collateral to acknowledge the security interest
created by the Loan Documents in the ABL Priority Collateral and provide that
the Administrative Agent shall have control with respect to the ABL Priority
Collateral following the ABL Obligations Payment Date.
 
5.5           Changes in Name, etc.  Such Grantor will not, except upon 15 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3 or (ii) change its name.

 
12

--------------------------------------------------------------------------------

 
 
5.6           Notices.  Such Grantor will advise the Administrative Agent and
the Lenders promptly, in reasonable detail, of:
 
(a)           any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and
 
(b)           of the occurrence of any other event which could reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
security interests created hereby.
 
5.7           Investment Property.  (a)  If such Grantor shall become entitled
to receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the
Obligations.  During an Event of Default, any sums paid upon or in respect of
the Investment Property upon the liquidation or dissolution of any Issuer shall
be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations.  During an
Event of Default, any sums of money or property so paid or distributed in
respect of the Investment Property shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.
 
(b)           Without the prior written consent of the Administrative Agent,
such Grantor will not (i) vote to enable, or take any other action to permit,
any Issuer to issue any Capital Stock of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Capital Stock of any nature of any Issuer except to the extent permitted by
the Credit Agreement, (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Investment Property or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Credit Agreement), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement and Liens permitted by the Credit Agreement
or (iv) enter into any agreement or undertaking restricting the right or ability
of such Grantor or the Administrative Agent to sell, assign or transfer any of
the Investment Property or Proceeds thereof.

 
13

--------------------------------------------------------------------------------

 
 
(c)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in Section
5.7(a)) with respect to the Investment Property issued by it and (iii) the terms
of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Investment Property issued by it.
 
5.8           Receivables.  (a)  Other than in the ordinary course of business
consistent with its past practice, such Grantor will not (i) grant any extension
of the time of payment of any Receivable, (ii) compromise or settle any
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof.
 
(b)           Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables.
 
5.9           [RESERVED].
 
5.10         Intellectual Property.  (a)  Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the benefit of the Secured
Parties, shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (v) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.
 
(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
 
(c)           Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise
impaired.  Such Grantor will not (either itself or through licensees) do any act
whereby any material portion of the Copyrights may fall into the public domain.
 
(d)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

(e)           Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.
 
 
14

--------------------------------------------------------------------------------

 
 
(f)            Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within 45 days after the last day of the
fiscal quarter in which such filing occurs.  Upon request of the Administrative
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Administrative Agent may
request to evidence the Administrative Agent’s and the Lenders’ security
interest in any Copyright, Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.
 
(g)           Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.
 
(h)           In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.
 
5.11         Commercial Tort Claims.  If such Grantor shall obtain an interest
in any Commercial Tort Claim with a potential value in excess of $250,000, such
Grantor shall within 30 days of obtaining such interest sign and deliver
documentation acceptable to the Administrative Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim. Vehicles .
 
5.12         Vehicles.   Promptly following receipt by the Borrower of a written
request from the Administrative Agent requesting that the security interest in
Vehicles created by this Agreement be perfected, take actions necessary or
advisable to perfect such security interest, and the Grantors shall, without
limitation, cause all certificates of title and all applications for
certificates of title indicating the Administrative Agent’s first priority
security interest in the Vehicle covered by such certificate, and any other
necessary documentation, to be filed in each office in each jurisdiction which
the Administrative Agent shall deem advisable to perfect its security interests
in the Vehicles.
 
5.13         Uncertificated Pledged Stock.  (a)  With respect to any Pledged
Stock owned by it, such Grantor will take any commercially reasonable actions
necessary to cause each Issuer of uncertificated securities which are Pledged
Stock to cause the Administrative Agent to have and retain control (as defined
in Article 8 of the New York UCC) over such Pledged Stock.
 
(b)      Each Grantor acknowledges and agrees that each interest in any limited
liability company or limited partnership that is pledged hereunder that is
represented by a certificate, shall be a “security” within the meaning of
Article 8 of the New York UCC and governed by Article 8 of the Uniform
Commercial Code of the applicable jurisdiction and, unless otherwise approved by
the Administrative Agent, shall at all times hereafter be represented by a
certificate (unless it is no longer a “security” within the meaning of Article 8
of the New York UCC) which shall be a “security” within the meaning of Article 8
of the New York UCC and governed by Article 8 of the Uniform Commercial Code of
such jurisdiction.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)      Each Grantor further acknowledges and agrees that (i) the interests in
any limited liability company or limited partnership that is pledged hereunder
and not represented by a certificate shall not be a “security” within the
meaning of Article 8 of the New York UCC and shall not be governed by Article 8
of the Uniform Commercial Code of the applicable jurisdiction and (ii) the
Grantors shall at no time elect to treat any such interest as a “security”
within the meaning of Article 8 of the New York UCC or issue any certificate
representing such interest (except that the Grantors may elect to so treat any
such interest as a “security” within the meaning of Article 8 of the New York
UCC and issue any certificate representing such interest if simultaneously
therewith the applicable Grantor delivers such certificate to the Administrative
Agent).
 
SECTION 6.     REMEDIAL PROVISIONS
 
6.1           Certain Matters Relating to Receivables. (a) So long as the ABL
Obligations Payment Date shall have occurred  or with the consent of the ABL
Representative, (i) the Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications and (ii) at any time and from time to time, upon
the Administrative Agent’s request and at the expense of the relevant Grantor,
such Grantor shall cause independent public accountants or others satisfactory
to the Administrative Agent to furnish to the Administrative Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.
 
(b)           So long as the ABL Obligations Payment Date shall have occurred or
with the consent of the ABL Representative, the Administrative Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables, subject to the
Administrative Agent’s direction and control, and the Administrative Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default.  If required by the Administrative Agent
at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Grantor.  Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.  Borrower will collect Receivables in
trust for the Administrative Agent.
 
(c)           So long as the ABL Obligations Payment Date shall have occurred or
with the consent of the ABL Representative, at the Administrative Agent’s
request, each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including, without limitation, all original
orders, invoices and shipping receipts.
 
6.2           Communications with Obligors; Grantors Remain Liable.  (a) So long
as the ABL Obligations Payment Date shall have occurred or with the consent of
the ABL Representative, the Administrative Agent in its own name or in the name
of others may at any time after the occurrence and during the continuance of an
Event of Default communicate with obligors under the Receivables to verify with
them to the Administrative Agent’s satisfaction the existence, amount and terms
of any Receivables.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           So long as the ABL Obligations Payment Date shall have occurred or
with the consent of the ABL Representative, upon the request of the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, each Grantor shall notify obligors on the Receivables
and parties to the Contracts that the Receivables have been assigned to the
Administrative Agent for the benefit of the Secured Parties and that payments in
respect thereof shall be made directly to the Administrative Agent.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
6.3           Pledged Stock.  (a)  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
corporate or other organizational rights with respect to the Investment
Property; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

(b)           If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and (ii)
any or all of the Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.
 
6.4           Proceeds to be Turned Over To Administrative Agent.  Subject to
the Intercreditor Agreement, in addition to the rights of the Administrative
Agent and the Lenders specified in Section 6.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing, all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Administrative Agent and the
Lenders, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required).  All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control.  All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.
 
6.5           Application of Proceeds.  At such intervals as may be agreed upon
by the Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:
 
First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
 
Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;
 
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
 
Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.
 
 
18

--------------------------------------------------------------------------------

 
 
6.6           Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law, in accordance with the Intercreditor Agreement.
Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Administrative Agent or any Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Grantor, which right
or equity is hereby waived and released. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Lenders hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in such order as the Administrative
Agent may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Lender arising
out of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
 
6.7           Registration Rights.  (a)  If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Stock pursuant
to Section 6.6, and if in the opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.
 
(b)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of
Law.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.
 
6.8           Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Administrative Agent, all Indebtedness owing by it to any
Subsidiary of the Borrower shall be fully subordinated to the indefeasible
payment in full in cash of such Grantor’s Obligations.
 
6.9           Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any Lender to collect such
deficiency.
 
SECTION 7.     THE ADMINISTRATIVE AGENT
 
7.1           Administrative Agent’s Appointment as Attorney-in-Fact,
etc.  (a)  Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
 
(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;
 
(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Administrative Agent’s and
the Lenders’ security interest in such Intellectual Property and the goodwill
and general intangibles of such Grantor relating thereto or represented thereby;
 
 
20

--------------------------------------------------------------------------------

 
 
(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
 
(iv)          execute, in connection with any sale provided for in Section 6.6
or 6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
 
(v)           (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct;  (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;  (3) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (8) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the Lenders’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
 
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
 
(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
 
21

--------------------------------------------------------------------------------

 
 
7.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers.  The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
 
7.3           Execution of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.  Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements.  Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.
 
7.4           Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement, the Intercreditor Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Lenders with full and valid authority so to act or refrain from acting, and
no Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
 
SECTION 8.     MISCELLANEOUS
 
8.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement.
 
8.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.
 
8.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
 
 
22

--------------------------------------------------------------------------------

 
 
8.4           Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent for all its costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent.
 
(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
 
(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.5 of the Credit
Agreement.
 
(d)           The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
 
8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.
 
8.6           Set-Off.  In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without notice to any
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
any Grantor (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of such Grantor.  Each Lender agrees promptly to notify the relevant Grantor and
the Administrative Agent after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application.
 
8.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
 
8.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
23

--------------------------------------------------------------------------------

 
 
8.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
8.10         Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.
 
           8.11         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
8.12         Submission To Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
8.13         Acknowledgements.  Each Grantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
 
8.14         Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
 
8.15         Releases.  (a)  At such time as the Loans, the Reimbursement
Obligations and the other Obligations  shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors.  At
the request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
 
(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement
and the Intercreditor Agreement, then the Administrative Agent, at the request
and sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral.  At the request and sole expense of
the Borrower, a Subsidiary Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Subsidiary Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement and the Intercreditor Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least ten Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.
 
8.16         WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 
25

--------------------------------------------------------------------------------

 

8.17         Intercreditor Agreement.  Notwithstanding anything to the contrary
contained in this Agreement, the Liens, security interests and rights granted
pursuant to this Agreement or any other Loan Document shall be as set forth in,
and subject to the terms and conditions of (and the exercise of any right or
remedy by the Administrative Agent hereunder or thereunder shall be subject to
the terms and conditions of), the Intercreditor Agreement.  In the event of any
conflict between this Agreement or any other Loan Document and the Intercreditor
Agreement, the Intercreditor Agreement shall control, and no right, power, or
remedy granted to the Administrative Agent hereunder or under any other Loan
Document shall be exercised by the Administrative Agent, and no direction shall
be given by the Administrative Agent in contravention of the Intercreditor
Agreement.   Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, all rights and remedies of the
Administrative Agent (and the Secured Parties) shall be subject to the terms of
the Intercreditor Agreement, and, with respect to the ABL Priority Collateral
until the ABL Obligations Payment Date, any obligation of the Borrower and other
Grantor hereunder or under any other Loan Document with respect to the delivery
or control of any ABL Priority Collateral, the novation of any lien on any
certificate of title, bill of lading or other document, the giving of any notice
to any bailee or other Person, the provision of voting rights or the obtaining
of any consent of any Person, in each case in connection with any ABL Priority
Collateral shall be deemed to be satisfied if the Borrower or such Grantor, as
applicable, complies with the requirements of the similar provision of the
applicable ABL Documentation.  Until the ABL Obligations Payment Date, the
delivery of any ABL Priority Collateral to the ABL Representative pursuant to
the ABL Documentation shall satisfy any delivery requirement hereunder or under
any other Loan Document (it being understood this sentence and the preceding
sentence are for the benefit of the Administrative Agent and the Secured Parties
and not the Grantors).  Notwithstanding the foregoing, the Administrative Agent
may take actions necessary or advisable to create and perfect the security
interest in the ABL Priority Collateral created by the Loan Documents.

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 

  UNITEK GLOBAL SERVICES, INC.        
By:
 /s/ Ronald J. Lejman
   
Name: Ronald J. Lejman
   
Title:    Chief Financial Officer




 
UNITEK ACQUISITION, INC.
BCI COMMUNICATIONS, INC.
UNITEK USA, LLC
ADVANCED COMMUNICATIONS USA, INC
DIRECTSAT USA, LLC
FTS USA, LLC
       
By:
/s/ Ronald J. Lejman
   
Name:  Ronald J. Lejman
   
Title:     Treasurer

 

 
FBR CAPITAL MARKETS LT, INC., as
Administrative Agent
     
By:
 /s/ Robert J. Kiernan
   
Name: Robert J. Kiernan
   
Title:    Senior Vice President


 
27

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT AND CONSENT
 
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of  April 15, 2011 (the “Agreement”), made by the
Grantors parties thereto for the benefit of FBR Capital Markets LT, Inc., as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:
 
1.           The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.
 
2.           The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a) of
the Agreement.
 
3.           The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.
 

 
WIRECOMM SYSTEMS (2008), INC.
     
By:
/s/ Ronald J. Lejman
   
Name:  Ronald J. Lejman
   
Title:     Treasurer
       
Address for Notices:
 
1777 Sentry Parkway West
 
Suite 301
 
Blue Bell, PA 19422
 
Fax: 267-493-1613
       
UNITEK CANADA, INC.
     
By:
/s/ Ronald J. Lejman
   
Name:  Ronald J. Lejman
   
Title:     Treasurer
       
Address for Notices:
 
1777 Sentry Parkway West
 
Suite 301
 
Blue Bell, PA 19422
 
Fax: 267-493-1613


 
28

--------------------------------------------------------------------------------

 

Annex 1 to
Guarantee and Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of [●], 20[●], made by
______________________________ (the “Additional Grantor”), in favor of FBR
Capital Markets LT, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Credit Agreement
referred to below.  All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.
 
WITNESSETH :
 
WHEREAS, UniTek Global Services, Inc. (the “Borrower”), the Lenders, FBR Capital
Markets LT, Inc., as Documentation Agent, Syndication Agent and Administrative
Agent have entered into a Credit Agreement, dated as of April 15, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
 
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of April 15, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties;
 
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 
2.  Governing Law.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

  [ADDITIONAL GRANTOR]            
By:
  
     
Name:
     
Title:
 

 
 
 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF
COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered pursuant to Section 5.2(b) of the
Credit Agreement, dated as of April 15, 2011 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among UniTek
Global Services, Inc. (the “Borrower”), the Lenders from time to time party
thereto, FBR Capital Markets LT, Inc., as Documentation Agent, Syndication Agent
and Administrative Agent.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
 
1.      I am the duly elected, qualified and acting [Chief Financial Officer] of
the Borrower.
 
2.      I have reviewed and am familiar with the contents of this Compliance
Certificate.
 
3.      I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).  Such review did not disclose the existence during or
at the end of the accounting period covered by the Financial Statements, and I
have no knowledge of the existence, as of the date of this Compliance
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].
 
4.      Without limiting the foregoing, I certify that the Loan Parties are in
compliance with the requirements or restrictions imposed by Sections 6.1, 6.2,
6.3, 6.5, 6.6, 6.7 and 6.8 of the Credit Agreement and attached hereto as
Attachment 2 are the computations showing compliance with the covenants set
forth in Section 6.1 of the Credit Agreement.
 
IN WITNESS WHEREOF, I have executed this Compliance Certificate this [●] day of
[●], 20__.
 

 
By:
  
     
Name:
     
Title:  [Chief Financial Officer]
 

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1
to Compliance Certificate
 
[Attach Financial Statements]
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2
to Compliance Certificate
 
The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.
 
[Set forth covenant calculations]

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF
CLOSING CERTIFICATES
 
SECRETARY’S CERTIFICATE


I, Kyle M. Hall, the undersigned, acting solely in my official capacity as the
Secretary of [UNITEK GLOBAL SERVICES, INC.], a corporation organized under the
laws of the State of Delaware (“[Borrower]”), and not in my individual capacity,
do hereby certify as of April [______], 2011 that: (i) I am Secretary of
[Borrower], (ii) I am authorized to execute and deliver this Secretary’s
Certificate in connection with the execution and delivery of that certain Credit
Agreement, dated as of even date herewith, among [Borrower], the Lenders from
time to time party thereto and FBR Capital Markets LT, Inc. (the “Term Loan
Credit Agreement”), and (iii) as follows:


1.           Attached hereto as Exhibit A are true and complete copies of
resolutions of the board of directors of [Borrower] authorizing (a) the
execution, delivery and performance of the Term Loan Credit Agreement and each
Loan Document to which [Borrower] is a party, and (b) the granting by [Borrower]
of the security interests in and liens upon the collateral to secure all of the
obligations of [Borrower] pursuant to the Term Loan Credit Agreement and each
Loan Document to which [Borrower] is a party, which resolutions have not been
amended, modified, revoked or rescinded as of the date hereof, have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect and are the only corporate proceedings of
[Borrower] now in force relating to or affecting the matters referred to
therein.
 
2.           Attached hereto as Exhibit B is a true and complete copy of the
Amended and Restated [Certificate of Incorporation], as amended, of [Borrower]
as in effect on the date hereof.


3.           Attached hereto as Exhibit C is a true and complete copy of the
[Bylaws] of [Borrower] as in effect on the date hereof.


4.           [Borrower] is, as of the date hereof, a corporation duly
incorporated, validly existing and in good standing in its jurisdiction of
organization and, if different than its jurisdiction of organization, the
jurisdiction in which the chief executive office of [Borrower] is located, as
evidenced by good standing certificate(s) (or the equivalent thereof issued by
any applicable jurisdiction) dated not more than thirty (30) days prior to the
Closing Date, issued by the Secretary of State or other appropriate official of
each such jurisdiction as attached hereto as Exhibit D.


5.           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against [Borrower], nor has any other event occurred
adversely affecting or threatening the continued corporate existence of
[Borrower].


6.           The following persons are now duly elected and qualified officers
of [Borrower] holding the offices indicated next to their respective names
below, and the signatures appearing opposite their respective names below are
the true and genuine signatures of such officers, and each of such officers is
duly authorized to execute and deliver on behalf of [Borrower] (a) the Term Loan
Credit Agreement and each Loan Document to which [Borrower] is a party and (b)
any certificate or other document to be delivered by the [Borrower] pursuant to
the Term Loan Credit Agreement and each Loan Document to which [Borrower] is a
party:
 
 
 

--------------------------------------------------------------------------------

 


Name
Office
Signature
         
Ronald J. Lejman
Chief Financial Officer
           
Kyle M. Hall
Secretary
   



Capitalized terms used in this Secretary’s Certificate and not otherwise defined
herein shall have the meanings assigned to them in the Term Loan Credit
Agreement.


[SIGNATURE TO APPEAR ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first written above.



 
UNITEK GLOBAL SERVICES, INC.
           
By:
  
   
Name:
Kyle M. Hall
   
Title:
Secretary
 

 
I, Ronald J. Lejman, [Chief Financial Officer] of [Borrower], do hereby certify
that Kyle M. Hall is the duly appointed, qualified, and acting Secretary of
[Borrower] and that the signature of Kyle M. Hall set forth above is his true
and genuine signature.
 
IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first written above.
 

 
UNITEK GLOBAL SERVICES, INC.
         
By:
  
   
Name:
Ronald J. Lejman
   
Title:
[Chief Financial Officer]
 



 
 

--------------------------------------------------------------------------------

 
 
OFFICER’S CERTIFICATE


I, Ronald J. Lejman, the undersigned, acting solely in my official capacity as
(1) the Chief Financial Officer of UNITEK GLOBAL SERVICES, INC., a corporation
organized under the laws of the State of Delaware (“UniTek Parent”) and (2) the
Treasurer of UNITEK ACQUISITION, INC., a corporation organized under the laws of
the State of Delaware (“UniTek Acquisition”), BCI COMMUNICATIONS, INC., a
corporation organized under the laws of the State of Delaware (“BCI”), UNITEK
USA, LLC, a limited liability company organized under the laws of the State of
Delaware (“UniTek USA”), ADVANCED COMMUNICATIONS USA, INC., a corporation
organized under the laws of the State of Delaware (“Advanced Communications”),
DIRECTSAT USA, LLC, a limited liability company organized under the laws of the
State of Delaware (“DirectSat”), and FTS USA, LLC, a limited liability company
organized under the laws of the State of Delaware (“FTS”) (UniTek Parent, UniTek
Acquisition, BCI, UniTek USA, Advanced Communications, DirectSat and FTS
collectively, the “Loan Parties”, and each a “Loan Party”), and not in my
individual capacity, do hereby certify as of April [______], 2011 that: (i) I am
authorized to execute and deliver this Officer’s Certificate in connection with
the execution and delivery of that certain Credit Agreement, dated as of even
date herewith, among UniTek Parent, the Lenders from time to time party thereto
and FBR Capital Markets LT, Inc. (the “Term Loan Credit Agreement”), and (ii) as
follows:


1.           The representations and warranties of the Loan Parties set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Loan Parties pursuant to any of the
Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof with the same effect as if made on the
date hereof, except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date;
 
2.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Loans to be made on the date
hereof and the use of proceeds thereof; and


3.           Since December 31, 2010, no event, condition or state of facts has
occurred which has or could reasonably be expected to have a Material Adverse
Effect.


4.           The conditions precedent set forth in Article 4 of the Credit
Agreement were satisfied as of the Closing Date.


5.           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against any Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of any Loan
Party.


Capitalized terms used in this Officer’s Certificate and not otherwise defined
herein shall have the meanings assigned to them in the Term Loan Credit
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first written above.



 
UNITEK GLOBAL SERVICES, INC.
           
By:
 
   
Name:
Ronald J. Lejman
   
Title:
Chief Financial Officer
           
UNITEK ACQUISITION, INC.
         
BCI COMMUNICATIONS, INC.
         
UNITEK USA, LLC
         
ADVANCED COMMUNICATIONS USA, INC.
         
DIRECTSAT USA, LLC
         
FTS USA, LLC
           
By:
     
Name:
Ronald J. Lejman
   
Title:
Treasurer
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.


1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
   
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower:
UniTek Global Services, Inc.
     
4.
Administrative Agent:
FBR Capital Markets LT, Inc., as administrative agent under the Credit Agreement
     
5.
Credit Agreement:
The Credit Agreement, dated as of April 15, 2011, among UniTek Global Services,
Inc., the Lenders from time to time parties thereto, FBR Capital Markets LT,
Inc., as Administrative Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------

1 Select as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
6.
Assigned Interest:



Aggregate Amount of 
Commitment/Loans 
for all Lenders
 
Amount of 
Commitment/Loans 
Assigned
   
Percentage Assigned of 
Commitment/Loans2
  $     $           % $     $           % $     $           %



Effective Date:   ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
         
  
   
NAME OF ASSIGNOR
         
By:
  
     
Name:
     
Title:
         
ASSIGNEE
         
  
   
NAME OF ASSIGNEE
         
By:
  
     
Name:
     
Title:
 

 

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
[Consented to and]3 Accepted:
     
FBR CAPITAL MARKETS LT, INC., as
 
Administrative Agent
     
By:
  
   
Name:
   
Title:
     
[Consented to:]4
     
[NAME OF BORROWER]
     
By:
  
   
Name:
   
Title:
     
[NAME OF ANY OTHER RELEVANT PARTY]
     
By:
  
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
4 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1


Credit Agreement dated as of April 15, 2011, among UniTek Global Services, Inc.,
the Lenders from time to time party thereto,
FBR Capital Markets LT, Inc., as Administrative Agent, and the other agents
party thereto


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
April 15, 2011
 
FBR 
Capital Markets LT, Inc., as Documentation Agent,

 
Syndication Agent and Administrative Agent under

 
the Credit Agreement Referred to Herein

 
and the Lenders

 
listed on Schedule 1.1A to

 
the Credit Agreement

c/o
FBR Capital Markets LT, Inc.

 
237 Park Avenue, 19th Floor

 
New York, NY 10017



Re:         Credit Agreement dated as of April 15, 2011 of UniTek Global
Services, Inc.
 
Ladies and Gentlemen:
 
We have acted as counsel for UniTek Global Services, Inc., a Delaware
corporation (the “Company”), in connection with the Credit Agreement, dated as
of April 15, 2011 (the “Credit Agreement”), among the Company, the lenders
referred to therein (the “Lenders”) and FBR Capital Markets LT, Inc., as
Documentation Agent and Syndication Agent and FBR Capital Markets LT, Inc., as
Administrative Agent for the Lenders (the “Agent”).  Terms defined in the Credit
Agreement are used as therein defined, unless otherwise defined
herein.  References in this opinion letter to the “New York UCC” are to the
Uniform Commercial Code as currently in effect in the State of New York.  The
terms in paragraphs 8-11 that are defined in the New York UCC and that are not
capitalized have the respective meanings given to them in the New York
UCC.  This opinion letter is being delivered to you pursuant to Article 4(j) of
the Credit Agreement.
 
In connection with this opinion letter, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of the certificate of
incorporation, articles of incorporation, certificate of formation, bylaws and
operating agreement, as applicable, of the Company and each of its Named
Subsidiaries (as hereafter defined) and such other documents and records, and
other instruments as we have deemed appropriate for purposes of the opinions set
forth herein, including the following documents (the documents referred to in
clauses (a) through (e) below are referred to herein as the “Credit Documents”):
 
 
 

--------------------------------------------------------------------------------

 

FBR Capital Markets LT, Inc.
April 15, 2011
Page 2 
 
(a)          the Credit Agreement;
 
(b)          the promissory notes executed by the Company on the date hereof in
favor of the Lenders;
 
(c)          the Guarantee and Collateral Agreement;
 
(d)          the Intercreditor Agreement;
 
(e)          the Grant of Security Interest in Trademark Rights by each of the
Company and BCI  Communications, Inc. (the “Trademark Security Grants”); and
 
(f)          unfiled copies of Uniform Commercial Code financing statements (the
“Financing Statements”) naming the Company or a Named Subsidiary as debtor and
the Agent as secured party, to be filed in the office of the Secretary of State
of the State of Delaware (the “Filing Office”).
 
We have assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of the documents submitted to us as originals, the
conformity to the original documents of all documents submitted to us as
certified, facsimile or photostatic copies, and the authenticity of the
originals of all documents submitted to us as copies. We have also assumed that
the Credit Documents constitute valid and binding obligations of each party
thereto other than the Company and the Named Subsidiaries (as hereafter defined)
party thereto.
 
As to any facts that are material to the opinions hereinafter expressed that we
did not independently establish or verify, we have relied without investigation
upon the representations of the Company and the Named Subsidiaries contained in
the Credit Documents and upon certificates of officers of the Company and the
Named Subsidiaries.
 
In rendering the opinions set forth herein, whenever a statement or opinion set
forth therein is qualified by “to our knowledge,” “known to us” or by words of
similar import, it is intended to indicate that, during the course of our
representation of the Company and the Named Subsidiaries in the subject
transaction, no information has come to the attention of those lawyers in our
firm who have rendered legal services in connection with such transaction that
gives us actual knowledge of the inaccuracy of such statement or opinion.  We
have not undertaken any independent investigation to determine the accuracy of
facts material to any such statement or opinion, and no inference as to such
statement or opinion should be drawn from the fact of our representation of the
Company or the Named Subsidiaries.
 
We have relied upon a certificate of the Secretary of the Company dated the date
hereof, certifying that the items listed in such certificate are (i) all of the
indentures, loan or credit agreements, leases, guarantees, mortgages, security
agreements, bonds, notes, other agreements or instruments including the ABL
Credit Agreement (the “Other Company Agreements”), and (ii) all of the judicial
or administrative orders, writs, judgments, awards, injunctions and decrees (the
“Company Orders”), which as to any matter in (i) or (ii) affect or purport to
affect the Company’s or any Subsidiary’s right to borrow money or the Company’s
or any Subsidiary’s obligations under the Credit Documents.
 
 
 

--------------------------------------------------------------------------------

 

FBR Capital Markets LT, Inc.
April 15, 2011
Page 3 


Based upon and subject to the foregoing, and to the limitations and
qualifications described below, we are of the opinion that:
 
1.           The Company is a corporation validly existing and in good standing
under the laws of the State of Delaware.
 
2.           Each subsidiary (a “Named Subsidiary”) of the Company listed on
Schedule I hereto is a corporation or limited liability company validly existing
and in good standing under the laws of the jurisdiction of organization
indicated opposite the name of such Named Subsidiary on Schedule I hereto.
 
3.           Each of the Company and each Named Subsidiary has the
organizational power and authority to enter into and perform the Credit
Documents to which it is a party, has taken all necessary corporate or limited
liability company action to authorize the execution, delivery and performance of
such Credit Documents and has duly executed and delivered such Credit Documents.
 
4.           Each Credit Document to which the Company or a Named Subsidiary is
a party is the valid and binding obligation of the Company or such Named
Subsidiary, as applicable, enforceable against the Company and each such Named
Subsidiary in accordance with its terms.
 
5.           The execution and delivery by the Company and the Named
Subsidiaries of the Credit Documents to which they are parties do not, and the
performance by the Company and the Named Subsidiaries of their respective
obligations thereunder will not (i) result in a violation of the certificate of
incorporation, articles of incorporation, certificate of formation, bylaws and
operating agreement, as applicable, of the Company or any Named Subsidiary, (ii)
result in a breach or default under any Other Company Agreement or (iii) result
in a violation of any Company Order.
 
6.           The execution and delivery by each of the Company and each Named
Subsidiary of the Credit Documents to which it is a party do not, and the
performance by each of the Company and each such Named Subsidiary of its
obligations thereunder will not, require any approval from or filing with any
governmental authority of the United States or the State of New York.
 
7.           The execution and delivery by each of the Company and each Named
Subsidiary of the Credit Documents to which it is a party do not, and the
performance by the Company and each such Named Subsidiary of its obligations
thereunder will not, result in any violation of any federal law of the United
States or law of the State of New York or any regulation thereunder, or any
provision of the Delaware General Corporation Law.
 
 
 

--------------------------------------------------------------------------------

 

FBR Capital Markets LT, Inc.
April 15, 2011
Page 4
 
8.           The Guarantee and Collateral Agreement is effective to create in
favor of the Agent, as security for the Obligations, as defined in the Guarantee
and Collateral Agreement, a security interest (the “Article 9 Security
Interest”) in the collateral described in the Guarantee and Collateral Agreement
in which a security interest may be created under Article 9 of the New York UCC
(the “Article 9 Collateral”).
 
9.           Upon the filing of the Financing Statements in the applicable
Filing Office, the Article 9 Security Interest in that portion of the Article 9
Collateral in which a security interest may be perfected by the filing of a
financing statement under the New York UCC is perfected.
 
10.         The Article 9 Security Interest in that portion of the Article 9
Collateral consisting of instruments will be perfected upon delivery of the
instruments to the Agent.  The Article 9 Security Interest in that portion of
the Article 9 Collateral consisting of certificated securities in registered
form represented by the certificates identified on Schedule 2 to the Guarantee
and Collateral Agreement will be perfected upon delivery of the certificates to
the Agent, indorsed in blank by an effective indorsement.  Assuming none of the
Agent and the Lenders has notice of any adverse claim to the securities, and
further assuming that such parties have given value, the Agent will acquire the
security interest in such certificated securities free of any adverse claim.
 
11.         Upon the filing of the Financing Statements in the applicable Filing
Office and the proper and timely filing of the Trademark Security Grants with
the United States Patent and Trademark Office, the security interest of the
Agent in the trademarks listed on Schedule A thereto will be perfected.
 
12.         The Loans made on the date hereof and the use of the proceeds
thereof in accordance with the provisions of the Credit Agreement do not violate
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.
 
13.         Neither the Company nor any Named Subsidiary is an “investment
company” within the meaning of, and subject to regulation under, the Investment
Company Act of 1940, as amended.
 
14.         To our knowledge, there are no pending lawsuits or other proceedings
against the Company, any of the Subsidiaries or their respective businesses,
assets or properties before any court, arbitrator or governmental agency or
authority that challenge the legality, validity or enforceability of the Credit
Documents.
 
The opinions expressed above are subject to the following limitations,
exceptions, qualifications and assumptions:
 
A.          The opinions expressed herein are subject to bankruptcy, insolvency,
fraudulent transfer and other similar laws affecting the rights and remedies of
creditors generally and general principles of equity.
 
 
 

--------------------------------------------------------------------------------

 

FBR Capital Markets LT, Inc.
April 15, 2011
Page 5
 
B.          Provisions of the Credit Documents relating to indemnification or
exculpation may be limited by public policy or by law.
 
C.          The opinions expressed in this opinion letter are limited to the
laws of the Commonwealth of Pennsylvania, the State of New York, the General
Corporation Law and the Limited Liability Act of the State of Delaware and the
Federal laws of the United States of America, and we express no opinion with
respect to the laws of any other state or jurisdiction.  With respect to the
laws of  the State of Delaware (other than as specified in the preceding
sentence) we have, with your permission, confined our investigation of the laws
of such jurisdiction to an examination of the relevant provisions of the Uniform
Commercial Code as in effect in such jurisdictions as set forth in a standard
compilation such as the CCH Secured Transactions Guide
 
D.          For purposes of our opinions in paragraphs 1 and 2 hereof as to the
valid existence and good standing of the Company and the Named Subsidiaries, we
have relied solely upon good standing or similar certificates issued by the
appropriate authorities in the subject jurisdictions.
 
E.          For purpose of the opinion in paragraph 5, no opinion is expressed
as to whether, upon the occurrence and during the continuance of an Event of
Default, performance by the Company and the Named Subsidiaries of their
obligations under the Credit Documents may conflict with or result in a breach
or default under the ABL Documentation with respect to the Collateral.
 
F.          For purposes of the opinion in paragraph 7, we have considered only
such laws and regulations that in our experience are typically applicable to a
transaction of the nature contemplated by the Credit Documents.
 
G.         Certain waivers by the Company and the Named Subsidiaries in the
Credit Documents may relate to matters that cannot, as a matter of law, be
effectively waived.  Without limiting the foregoing, you should be aware that
under applicable law guarantors may be entitled to certain rights or protections
which as a matter of statutory or common law may not be waived or altered.  We
express no opinion herein as to the enforceability of any provisions of the
Guarantee and Collateral Agreement whereby a Subsidiary provides a guaranty of
the Obligations  and which purport to waive or alter such rights or protections,
except to the extent permitted by law.
 
H.         The enforceability of the Credit Documents may be limited by the
unenforceability under certain circumstances of provisions imposing penalties,
forfeitures, late payment charges or an increase in interest rate upon
delinquency in payment or an occurrence of default.
 
 
 

--------------------------------------------------------------------------------

 

FBR Capital Markets LT, Inc.
April 15, 2011
Page 6
 
I.           For purposes of the opinion in paragraph 5, where any Other Company
Agreement states that it is governed by laws of a state other than the laws of
New York, we have not made any investigation of the laws of such other state but
have merely assumed that they would be interpreted in accordance with their
plain meaning.  We have not reviewed the covenants in the Other Company
Agreements that contain financial ratios and other similar financial
restrictions, and no opinion is provided with respect thereto.
 
J.           We express no opinion as to:
 
(i)          The enforceability of any provision of the Credit Documents insofar
as it provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that a Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law.
 
(ii)         The enforceability of any provision of the Credit Documents
permitting modification thereof only by means of an agreement in writing signed
by the parties thereto.
 
(iii)        The enforceability of any provision of the Credit Documents
purporting to waive the right to trial by jury.
 
(iv)        The enforceability of any provision of the Credit Documents
purporting to grant the right to confess judgment against the Company or the
Named Subsidiary.
 
K.          In connection with the opinions set forth in paragraphs 8-11, we
have assumed that the Company and each Named Subsidiary have, or have power to
transfer, rights (to the extent necessary to grant a security interest) in the
Article 9 Collateral existing on the date hereof and will have, or will have the
power to transfer, rights (to such extent) in property which becomes Article 9
Collateral after the date hereof.
 
L.          We express no opinion as to the perfection of any security interest
in any Collateral consisting of timber to be cut or as-extracted collateral or
goods which are or are to become fixtures.
 
M.         In connection with the opinions set forth in paragraphs 8-11, the
perfection of a security interest in any collateral consisting of “proceeds” (as
defined in the Uniform Commercial Code of the applicable jurisdiction) is
subject to limitations set forth in Section 9-315 of the Uniform Commercial Code
of the applicable jurisdiction.
 
This opinion letter is effective only as of the date hereof.  We do not assume
responsibility for updating this opinion letter as of any date subsequent to its
date, and we assume no responsibility for advising you of any changes with
respect to any matters described in this opinion letter that may occur
subsequent to the date of this opinion letter or from the discovery, subsequent
to the date of this opinion letter, of information not previously known to us
pertaining to the events occurring prior to such date.
 
 
 

--------------------------------------------------------------------------------

 

FBR Capital Markets LT, Inc.
April 15, 2011
Page 7
 
This opinion letter is furnished by us solely for the benefit of the Agent and
the Lenders and their respective successors and permitted assigns and
participants pursuant to the Credit Agreement, and this opinion letter may not
be relied upon by such parties for any other purpose or by any other person or
entity for any purpose whatsoever. This opinion letter is not to be quoted in
whole or in part or otherwise referred to or used or furnished to any other
person, except as may be required by any governmental authority or pursuant to
legal process, without our express written consent.
 
Very truly yours,
     
/s/ Morgan, Lewis & Bockius LLP
 

 
 
 

--------------------------------------------------------------------------------

 

FBR Capital Markets LT, Inc.
April 15, 2011
Page 8


SCHEDULE I


Company
 
State of Organization
 
Foreign Jurisdiction(s)
in which Qualified
UniTek Global Services, Inc.
 
DE
 
PA



Named Subsidiaries
 
State of Organization
 
Foreign Jurisdiction(s)
in which Qualified
UniTek Acquisition, Inc.
 
DE
 
PA (application pending)
BCI Communications, Inc.
 
DE
 
PA
UniTek USA, LLC
 
DE
 
PA
Advanced Communications USA, Inc.
 
DE
 
PA
DirectSat USA, LLC
 
DE
 
PA
FTS USA, LLC
 
DE
 
TX

 
 
 

--------------------------------------------------------------------------------

 
 
 EXHIBIT F-1
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement, dated as of April 15, 2011 (as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among UniTek Global Services, Inc. (the “Borrower”), the Lenders
from time to time party thereto, FBR Capital Markets LT, Inc., as Documentation
Agent, Syndication Agent and Administrative Agent, and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF LENDER]
 
By: 
   
Name:
 
Title:
 
Date: ___________, 20__



 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-2
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement, dated as of April 15, 2011 (as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among UniTek Global Services, Inc. (the “Borrower”), the Lenders
from time to time party thereto, FBR Capital Markets LT, Inc., as Documentation
Agent, Syndication Agent and Administrative Agent, and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF LENDER]
 
By: 
   
Name:
 
Title:
 
Date: ___________, 20__

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-3
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement, dated as of April 15, 2011 (as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among UniTek Global Services, Inc. (the “Borrower”), the Lenders
from time to time party thereto, FBR Capital Markets LT, Inc., as Documentation
Agent, Syndication Agent and Administrative Agent, and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF PARTICIPANT]
 
By: 
   
Name:
 
Title:
 
Date: ___________, 20__



 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-4
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Credit Agreement, dated as of April 15, 2011 (as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among UniTek Global Services, Inc. (the “Borrower”), the Lenders
from time to time party thereto, FBR Capital Markets LT, Inc., as Documentation
Agent, Syndication Agent and Administrative Agent, and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF PARTICIPANT]
 
By: 
   
Name:
 
Title:
 
Date: ___________, 20__

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G-1
 
FORM OF
INCREASED FACILITY ACTIVATION NOTICE


To:
FBR Capital Markets LT, Inc., as Administrative Agent

 
under the Credit Agreement referred to below



Reference is made to the Credit Agreement, dated as of April 15, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Unitek Global Services, Inc. (the “Borrower”), the Lenders
from time to time parties thereto, FBR Capital Markets LT, Inc., as
Documentation Agent, as Syndication Agent and Administrative Agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement used herein shall have the meanings given to
them in the Credit Agreement.


This notice is an Increased Facility Activation Notice referred to in Section
2.18 of the Credit Agreement, and the Borrower and each of the Lenders party to
this Increased Facility Activation Notice notify the Administrative Agent of the
following pursuant to Section 2.18 of the Credit Agreement:


1.           Each Lender party hereto agrees to make Incremental Term Loans as
set forth opposite such Lender’s name on the signature pages hereof under the
caption “Increased Facility Amount”.


 
2.
The aggregate principal amount of Incremental Term Loans requested by this
Increased Facility Activation Notice is $____________.1



 
3.
The Increased Facility Closing Date is ___________________.



 
4.
The Incremental Term Maturity Date is ___________________.



 
5.
The amortization schedule for Incremental Term Loans is attached hereto as Annex
I and complies with Section 2.3(b).



 
6.
The Applicable Margin for the Incremental Term Loans is _____.



The agreement of each Lender party hereto to make the Incremental Term Loans is
subject to the satisfaction, prior to or concurrently with the making of such
commitment or extension of credit on the Increased Facility Closing Date, of the
following conditions precedent:


(a)  The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.


(b)  The Administrative Agent shall have received a certificate stating that the
conditions set forth in Section 2.18(c) to the Credit Agreement are satisfied,
executed by a Responsible Officer of the Borrower.



--------------------------------------------------------------------------------

1 Not to exceed $50,000,000.  Minimum amount of at least $[5,000,000].
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  To the extent reasonably requested by the Administrative Agent, attached
hereto as Attachment I are: legal opinions, board resolutions and other closing
certificates and reaffirmation agreements and additional documents and filings
(including amendments to the Mortgages and other Security Documents and title
endorsement bring downs).
 
(d)  Attached hereto as Annex II are the computations demonstrating compliance
on a pro forma basis with the financial covenants set forth in Section 6.1 of
the Credit Agreement after giving effect to such Incremental Term Loan and the
application of the proceeds therefrom as if made and applied on the date of the
most-recent financial statements of the Borrower delivered pursuant to Section
5.1 of the Credit Agreement.


(e)(i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except to the
extent such representations and warranties expressly date to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date, and (ii) no Default or Event
of Default shall have then occurred and be continuing.
 
[Signature page follows]


 
 

--------------------------------------------------------------------------------

 



 
UNITEK GLOBAL SERVICES, INC.
     
By:
     
Name:
   
Title:



Incremental Term Loan Amount
[NAME OF LENDER]
$________________
       
By:
     
Name:
   
Title:



CONSENTED TO BY:
 
FBR CAPITAL MARKETS LT, INC.,
 
as Administrative Agent
     
By:
     
Name:
   
Title:
 



 
 

--------------------------------------------------------------------------------

 

Annex I to EXHIBIT G-1


[Incremental Term Loans Amortization Schedule]


 
 

--------------------------------------------------------------------------------

 

Annex II to EXHIBIT G-1


The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.
 
[Set forth covenant calculations]
 
 
 

--------------------------------------------------------------------------------

 

Attachment I to EXHIBIT G-1
 
[Legal opinions]


[Resolutions]


[By-Laws/Limited Liability Company Agreement]


[Certificate of Incorporation/Formation and Long-Form Good Standing]


[Additional documents and filings to the extent requested by the Administrative
Agent and consistent with those delivered on Closing Date pursuant to Article 4
of the Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-2


FORM OF
NEW LENDER SUPPLEMENT


SUPPLEMENT, dated as of _______ ___, _____, to the Credit Agreement, dated as of
April 15, 2011, (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement), among Unitek Global
Services, Inc. (the “Borrower”), the Lenders from time to time parties thereto,
FBR Capital Markets LT, Inc., as Documentation Agent, Syndication Agent and
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement used herein
shall have the meanings given to them in the Credit Agreement.


WITNESSETH:


 WHEREAS, the Credit Agreement provides in Section 2.18(b) thereof that any
bank, financial institution or other entity may become a party to the Credit
Agreement with the consent of the Borrower and the Administrative Agent (which
consent, in the case of the Administrative Agent, shall not be unreasonably
withheld) by executing and delivering to the Borrower and the Administrative
Agent a supplement to the Credit Agreement in substantially the form of this
Supplement; and


WHEREAS, the undersigned now desires to become a party to the Credit Agreement;


NOW, THEREFORE, the undersigned hereby agrees as follows:


1.  The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrower and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with
an Incremental Term Loan of $__________.


2.  The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it has made and will, independently and without
reliance upon anyAgent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any instrument or document furnished pursuant hereto
or thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, without
limitation, if it is organized under the laws of a jurisdiction outside the
United States, its obligation pursuant to Section 2.12(c) of the Credit
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
 

 
 
   
(Address)
   
 
   
(Attention)
   
 
   
(Telecopy)
   
 
   
(Telephone)
 

 
4.  This Supplement may be executed in counterparts, each of which shall be
deemed to constitute an original, but all of which when taken together shall
constitute one and the same instrument.  Delivery of an executed signature page
of this Supplement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart thereof.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.
 

   
 

 
(Name of Lender)
     
By:
     
Name:
   
Title:



Accepted this __ day of
_________, _______.


UNITEK GLOBAL SERVICES, INC.
     
By:
     
Name:
   
Title:
 



 
 

--------------------------------------------------------------------------------

 


Accepted this __ day of
__________, _______.


FBR CAPITAL MARKETS LT, INC., as Administrative Agent
 
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
EXECUTION VERSION
 
INTERCREDITOR AGREEMENT
 
Intercreditor Agreement (this “Agreement”), dated as of April 15, 2011, between
PNC Bank, National Association, as administrative agent (in such capacity, with
its successors and assigns, and as more specifically defined below, the “ABL
Representative”) for the ABL Secured Parties (as defined below), FBR Capital
Markets LT, Inc., as collateral agent (in such capacity, with its successors and
assigns, and as more specifically defined below, the “Term Debt Representative”)
for the Term Debt Secured Parties (as defined below).
 
WHEREAS, UniTek Global Services, Inc., a Delaware corporation (“Parent
Borrower”), together with certain of the other Loan Parties as joint and several
“Borrowers” thereunder (collectively, the “ABL Borrowers”), the ABL
Representative and certain financial institutions and other entities are parties
to the Revolving Credit and Security Agreement dated as of the date hereof (the
“Existing ABL Agreement”), pursuant to which such financial institutions and
other entities have agreed to make loans and extend other financial
accommodations to the Loan Parties;
 
WHEREAS, Parent Borrower, the Term Debt Representative and certain financial
institutions and other entities are parties to the Credit Agreement dated as of
the date hereof (as amended, the “Existing Term Debt Agreement”), pursuant to
which such financial institutions and other entities have agreed to make term
loans to Parent Borrower, and such term loans are guaranteed by certain of the
Loan Parties;
 
WHEREAS, ABL Borrowers have granted to the ABL Representative security interests
and liens in the Collateral (as defined below) as security for payment and
performance of the ABL Obligations; and
 
WHEREAS, Parent Borrower and the other Loan Parties have granted to the Term
Debt Representative security interests and liens in the Collateral as security
for payment and performance of the Term Debt Obligations (as defined below).
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
 
SECTION 1.  Definitions; Rules of Construction.
 
1.1           UCC Definitions.  The following terms which are defined in the
Uniform Commercial Code are used herein as so defined:  Accounts, Deposit
Accounts, Documents, Instruments, Inventory, Investment Property, Letter of
Credit Rights, Promissory Notes, Records, Securities and Supporting Obligations.
 
1.2.          Defined Terms.  The following terms, as used herein, have the
following meanings:
 
“ABL Agreement” means the collective reference to (a) the Existing ABL Agreement
and (b) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has at any time
been incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Existing ABL Agreement
(regardless of whether such replacement, refunding or refinancing (i) is a
“working capital” facility, asset-based facility, revolving loan facility, term
loan facility or otherwise or (ii) was entered into after the ABL Obligations
Payment Date) or any other agreement or instrument previously entered into to
effectuate such an extension, replacement, refinancing or refunding unless such
agreement or instrument expressly provides that it is not intended to be and is
not an ABL Agreement hereunder (a “Replacement ABL Agreement”).  Any reference
to the ABL Agreement hereunder shall be deemed a reference to any ABL Agreement
then extant.
 
 
 

--------------------------------------------------------------------------------

 
 
“ABL Creditors” means, collectively, the “Lenders” and all other holders of the
“Obligations”, each as defined in the ABL Agreement.
 
“ABL DIP Financing” has the meaning set forth in Section 5.2(a).
 
“ABL Documents” means the ABL Agreement, each ABL Security Document, each ABL
Guarantee (if any) and each “Other Document” as defined in the ABL Agreement.
 
“ABL Guarantee” means any present or future guarantee by any Loan Party of any
or all of the ABL Obligations.
 
“ABL Lien” means any Lien created by the ABL Security Documents.
 
“ABL Obligations” means (a) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all revolving
credit advances and other loans and advances made pursuant to the ABL Agreement
or any ABL DIP Financing by the ABL Creditors, (b) all reimbursement obligations
(if any) and fees and/or interest thereon (including without limitation any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to the ABL Agreement, (c) all Swap Obligations, (d)
all Banking Services Obligations, (e) all guarantee obligations, indemnities,
fees, costs and expenses and other amounts payable from time to time pursuant to
the ABL Documents, in each case whether arising prior to or after, and whether
or not allowed or allowable in, an Insolvency Proceeding and (f) without
limiting the generality of any of the foregoing, all “Obligations” as defined in
the ABL Agreement. To the extent any payment with respect to any ABL Obligation
(whether by or on behalf of any Loan Party, as Proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession, any Term Debt Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the ABL Secured
Parties and the Term Debt Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.
 
“ABL Obligations Cap” means  as of any date of calculation with respect to (x)
the principal amount of the ABL Obligations consisting of loans, revolving
credit advances and reimbursement and/or cash collateralization obligations
(without duplication) in respect of letters of credit (exclusive of such amounts
under any ABP DIP Financing) (“ABL Principal Obligations”), (y) ABL Obligations
consisting of amounts owing to any ABL Creditors in respect of any advances made
or funds expended by any of them to protect, preserve or complete the Collateral
or any other similar “protective” advances made by any ABL Creditors (“ABL
Protective Advances”) and (z) the principal amount of the ABL Obligations
consisting of loans, revolving credit advances and reimbursement and/or cash
collateralization obligations (without duplication) in respect of letters of
credit under any ABL DIP Financing (“ABL DIP Principal Obligations”) (such ABL
Principal Obligations, such ABL Protective Advances, and such ABL DIP Principal
Obligations, collectively, the “ABL Capped Obligations”), an amount equal to:
 
(i)           subject to the provisions of clauses (1) and (2) of the final
paragraph of this definition below, the ABL Principal Obligations as of such
date of calculation not in excess of (x) $105,000,000 minus (y) the amount of
any permanent loan repayments and permanent reductions in the lending
commitments for loans, revolving credit advances and letters of credit of the
ABL Creditors under the ABL Agreement prior to such date of calculation (whether
pursuant to the terms of the ABL Agreement or pursuant to a separate agreement
between Loan Parties and ABL Creditors) but excluding the amount of any such
permanent loan repayments and reduction in the lending commitments for loans,
revolving credit advances and letters of credit of the ABL Creditors under the
ABL Agreement resulting from a termination of lending commitments by ABL
Creditors following the occurrence of an event of default under the ABL
Documents or that is imposed in or results from an Insolvency Proceeding or in
connection with a refinancing of the ABL Agreement permitted by the Term Debt
Agreement; plus
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           the ABL Protective Obligations as of such date of calculation not
in excess of $10,000,000; plus
 
(iii)          the ABL DIP Principal Obligations as of such date of calculation
not in excess of $25,000,000.
 
The ABL Obligations Cap shall not under any circumstances limit or affect any:
(1) interest or fees on the ABL Obligations (in respect of a principal amount
not to exceed the ABL Obligations Cap) of any kind provided for in the ABL
Documents or otherwise included in the ABL Obligations (including without
limitation interest and/or fees accruing at any default rate provided for in the
ABL Documents and/or interest and/or fees accruing after any default or event of
default or after or during the pendency of any Insolvency Proceeding, whether or
not a claim for such interest or fees are allowed or allowable in such
Insolvency Proceeding), whether or not any or all of such interest or fees is
charged as a revolving credit advance against Loan Parties’ loan account under
the ABL Agreement by ABL Representative as a matter of administrative
convenience, (2) costs, charges or expenses  payable to any ABL Creditor
provided for in the ABL Documents or otherwise included in the ABL Obligations
whether or not any or all of such costs, charges and expenses are charged as a
revolving credit advance against Loan Parties’ loan account under the ABL
Agreement by ABL Representative as a matter of administrative convenience, (3)
indemnification obligations owing to any ABL Creditor provided for in the ABL
Documents or otherwise included in the ABL Obligations, (4) Banking Services
Obligations owing to any ABL Creditors, or (5) Swap Obligations owing to any ABL
Creditors; provided that for purposes of Section 4.1 the aggregate amount of
Banking Services Obligations under clause (4) shall not exceed $1,000,000 and
the aggregate amount of Swap Obligations under clause (5) shall not exceed the
amount of Swap Obligations on a notional principal amount of $50,000,000 (such
amounts, the “Banking Services/Swap Cap Amount”) (all of the ABL Obligations
described in the foregoing clauses (1) through (5), “ABL Uncapped Obligations”).
 
“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full (or cash collateralized or defeased
in accordance with the terms of the ABL Documents), (b) all commitments to
extend credit under the ABL Documents have been terminated, (c) there are no
outstanding letters of credit or similar instruments issued under the ABL
Documents (other than such as have been cash collateralized or defeased in
accordance with the terms of the ABL Documents), and (d) so long as the Term
Debt Obligations Payment Date shall not have occurred, the ABL Representative
has delivered a written notice to the Term Debt Representative stating that the
events described in clauses (a), (b) and (c) have occurred to the satisfaction
of the ABL Secured Parties.
 
“ABL Percentage”  means at any time, an amount equal to the percentage
equivalent of a fraction (a) the numerator of which is the then outstanding ABL
Capped Obligations and (b) the denominator of which is the sum of the then
outstanding ABL Capped Obligations and Term Debt Capped Obligations.
 
“ABL Portion of Specified Insurance”  means at any time with respect to any
Specified Insurance or the proceeds thereof, an undivided interest therein equal
to the ABL Percentage.
 
“ABL Post-Petition Assets” has the meaning set forth in Section 5.2(b).
 
 
3

--------------------------------------------------------------------------------

 
 
“ABL Priority Collateral” means all Collateral consisting of the following:
 
 
(1)
all Accounts;

 
 
(2)
all Inventory and all bills of lading and other Documents to the extent they
relate to or represent claims of Inventory;

 
 
(3)
all Deposit Accounts and all funds, moneys and assets deposited in or credited
to or otherwise held in such Deposit Accounts at any time and from time to time,
except for and to the extent of any Term Debt Priority Collateral deposited in
or credited to or otherwise held in such Deposit Accounts at any time and from
time to time, which shall be and shall remain Term Debt Priority Collateral;

 
 
(4)
all books and records relating to the foregoing (including without limitation
all books, databases, customer lists and records, whether tangible or electronic
which contain any information relating to any of the foregoing);

 
 
(5)
the ABL Portion of Specified Insurance; and

 
 
(6)
all Proceeds of and Supporting Obligations including, without limitation, Letter
of Credit Rights, with respect to any of the foregoing, including, without
limitation, any Promissory Notes or other Instruments issued by any account
debtor in payment, satisfaction and/or settlement of any Account and any
Securities or Investment Property issued by any account debtor in the course of
or pursuant to a plan of reorganization under any Insolvency Proceeding of such
account debtor as a distribution in respect of any Loan Party’s claims with
respect to any Account, and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

 
 “ABL Representative” has the meaning set forth in the introductory paragraph
hereof, and shall include any and all successor “Agents” appointed under the
terms of the Existing ABL Agreement.  In the case of any Replacement ABL
Agreement, the ABL Representative shall be the Person identified as such in such
Agreement.
 
“ABL Secured Parties” means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.
 
“ABL Security Documents” means the Existing ABL Agreement, any other ABL
Document pursuant to which any Lien is created in favor of any ABL Creditor to
secure all or any portion of the ABL Obligations, and any other documents that
are designated under the ABL Agreement as “ABL Security Documents” for purposes
of this Agreement.
 
“Access Period” means, with respect to each parcel or item of Term Debt Priority
Collateral, the period, following the commencement of any Enforcement Action,
which begins on the earlier of (a) the day on which the ABL Representative
provides the Term Debt Representative with the notice of its election to request
access to such parcel or item of Term Debt Priority Collateral pursuant to
Section 3.4(c) and (b) the fifth Business Day after the Term Debt Representative
provides the ABL Representative with notice that the Term Debt Representative
(or its agent) has obtained possession or control of such parcel or item of Term
Debt Priority Collateral and ends on the earliest of (i) the day which is 180
days after the date (the “Initial Access Date”) on which the ABL Representative
initially obtains the ability to take physical possession of, remove or
otherwise control physical access to, or actually uses, such parcel or item of
Term Debt Priority Collateral plus such number of days, if any, after the
Initial Access Date that it is stayed or otherwise prohibited by law or court
order from exercising remedies with respect to associated ABL Priority
Collateral, (ii) the date on which all or substantially all of the ABL Priority
Collateral associated with such parcel or item of Term Debt Priority Collateral
is sold, collected or liquidated, (iii) the ABL Obligations Payment Date and
(iv) the date on which the default which resulted in such Enforcement Action has
been cured or waived in writing.
 
 
4

--------------------------------------------------------------------------------

 
 
“Additional Debt” has the meaning set forth in Section 10.5(b).
 
“Banking Services Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), owed to any
ABL Secured Party (or any of its affiliates) in respect of the following bank
services:  (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) cash management and treasury management services (including, without
limitation, lockbox services, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services) and (d) all other “Cash Management Obligations” as defined in the ABL
Agreement.
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Collateral” means, collectively, all property upon which a Lien is granted
pursuant to the Security Documents.
 
 “Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
 
“Enforcement Action” means, with respect to the ABL Obligations or the Term Debt
Obligations, the exercise of any rights and remedies with respect to any
Collateral securing such obligations or the commencement or prosecution of
enforcement of any of the rights and remedies under, as applicable, the ABL
Documents or the Term Debt Documents, or applicable law, including without
limitation the exercise of any rights of set-off or recoupment, and the exercise
of any rights or remedies of a secured creditor under the Uniform Commercial
Code of any applicable jurisdiction or under the Bankruptcy Code.
 
“Existing ABL Agreement” has the meaning set forth in the first WHEREAS clause
of this Agreement.
 
“Existing Term Debt Agreement” has the meaning set forth in the second WHEREAS
clause of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
 
“Intellectual Property” means, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Patents, the Trademarks and the
Licenses, and all rights to sue at law or in equity for any Infringement
thereof, including the right to receive all proceeds and damages therefrom.
 
“Junior Capped Obligations” means (a) with respect to any ABL Priority
Collateral, the Term Debt Capped Obligations and (b) with respect to any Term
Debt Priority Collateral, the ABL Capped Obligations.
 
“Junior Collateral” means with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.
 
“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.
 
“Junior Liens” means (a) with respect to any ABL Priority Collateral, all Liens
securing the Term Debt Obligations and (b) with respect to any Term Debt
Priority Collateral, all Liens securing the ABL Obligations.
 
“Junior Obligations” means (a) with respect to any ABL Priority Collateral, all
Term Debt Obligations and (b) with respect to any Term Debt Priority Collateral,
all ABL Obligations.
 
“Junior Obligations Cap” means (a) with respect to any ABL Priority Collateral,
the Term Debt Obligations Cap and (b) with respect to any Term Debt Priority
Collateral, the ABL Obligations Cap.
 
“Junior Representative” means (a) with respect to any ABL Obligations or any ABL
Priority Collateral, the Term Debt Representative and (b) with respect to any
Term Debt Obligations or any Term Debt Priority Collateral, the ABL
Representative.
 
“Junior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all Term Debt Secured Parties and (b) with respect to the Term Debt Priority
Collateral, all ABL Secured Parties.
 
“Junior Security Documents” means with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.
 
“Junior Uncapped Obligations” means (a) with respect to any ABL Priority
Collateral, the Term Debt Uncapped Obligations and (b) with respect to any Term
Debt Priority Collateral, the ABL Uncapped Obligations.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
 
 
6

--------------------------------------------------------------------------------

 
 
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
 
“Lien Priority” means with respect to any Lien of the ABL Representative or Term
Debt Representative in the Collateral, the order of priority of such Lien
specified in Section 2.1.
 
“Loan Documents” means, collectively, the ABL Documents and the Term Debt
Documents.
 
“Loan Party” means Parent Borrower and each direct or indirect affiliate or
shareholder (or equivalent) of Parent Borrower or any of its affiliates that is
now or hereafter becomes a party to any ABL Document or any Term Debt
Document.  All references in this Agreement to any Loan Party shall include such
Loan Party as a debtor-in-possession and any receiver or trustee for such Loan
Party in any Insolvency Proceeding.  The Loan Parties as of the date hereof are
listed on Schedule I attached hereto.
 
“Parent Borrower” has the meaning set forth in the first WHEREAS clause above.
 
“Patents” means with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications; (b)
all inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.
 
“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.
 
“Post-Petition Interest” means any interest or entitlement to fees, indemnities,
or costs and expenses or other charges that accrues after the commencement of
any Insolvency Proceeding (or would accrue but for the commencement of an
Insolvency Proceeding), whether or not allowed or allowable in any such
Insolvency Proceeding.
 
“Priority Collateral” means the ABL Priority Collateral or the Term Debt
Priority Collateral.
 
“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily, including, without limitation, all
proceeds of any insurance policy covering the Collateral.
 
“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
 
“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”
 
“Replacement Term Debt Agreement” has the meaning set forth in the definition of
“Term Debt Agreement.”
 
 
7

--------------------------------------------------------------------------------

 
 
“Secured Obligations” means the ABL Obligations and the Term Debt Obligations.
 
“Secured Parties” means the ABL Secured Parties and the Term Debt Secured
Parties.
 
“Security Documents” means, collectively, the ABL Security Documents and the
Term Debt Security Documents.
 
“Senior Capped Obligations” means (a) with respect to any ABL Priority
Collateral, the ABL Capped Obligations and (b) with respect to any Term Debt
Priority Collateral, the Term Debt Capped Obligations.
 
“Senior Collateral” means with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.
 
“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Senior Obligation.
 
“Senior Liens” means (a) with respect to the ABL Priority Collateral, all Liens
securing the ABL Obligations and (b) with respect to the Term Debt Priority
Collateral, all Liens securing the Term Debt Obligations.
 
“Senior Obligations” means (a) with respect to any ABL Priority Collateral, all
ABL Obligations and (b) with respect to any Term Debt Priority Collateral, all
Term Debt Obligations.
 
“Senior Obligations Cap” means (a) with respect to the ABL Obligations or any
ABL Priority Collateral, the ABL Obligations Cap and (b) with respect to the
Term Debt Obligations or any Term Debt Priority Collateral, the Term Debt
Obligations Cap.
 
“Senior Obligations Payment Date” means (a) with respect to ABL Obligations, the
ABL Obligations Payment Date and (b) with respect to any Term Debt Obligations,
the Term Debt Obligations Payment Date.
 
“Senior Representative” means (a) with respect to any ABL Priority Collateral,
the ABL Representative and (b) with respect to any Term Debt Priority
Collateral, the Term Debt Representative.
 
“Senior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all ABL Secured Parties and (b) with respect to the Term Debt Priority
Collateral, all Term Debt Secured Parties.
 
“Senior Security Documents” means with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.
 
“Senior Uncapped Obligations” means (a) with respect to any ABL Priority
Collateral, the ABL Uncapped Obligations and (b) with respect to any Term Debt
Priority Collateral, the Term Debt Uncapped Obligations.
 
“Specified Insurance”  means (i) business interruption insurance, (ii) liability
insurance (except to the extent the proceeds thereof are payable on account of a
claim by a Secured Party against the Parent Borrower or its Subsidiaries in
respect of an event covered by such liability insurance), (iii) key-man life
insurance, (iv) insurance against larceny, embezzlement or other criminal
misappropriation and (v) insurance similar to any of the foregoing; in each case
maintained by the Loan Parties.  For avoidance of doubt, casualty insurance
shall not be included in Specified Insurance.
 
 
8

--------------------------------------------------------------------------------

 
 
“Swap Obligations” means, with respect to any Loan Party, any obligations of
such Loan Party owed to any ABL Creditor (or any of its affiliates) in respect
of any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions or any and all
cancellations, buy backs, reversals, terminations or assignments of any these
transactions, including without limitation all “Hedge Liabilities” as defined in
the Existing ABL Agreement.
 
“Term Debt Agreement” means the collective reference to (a) the Existing Term
Debt Agreement and (b) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has at any time been incurred to extend, replace, refinance
or refund in whole or in part the indebtedness and other obligations outstanding
under the Existing Term Debt Agreement (regardless of whether such replacement,
refunding or refinancing (i) is a “working capital” facility, asset-based
facility, revolving loan facility, term loan facility or otherwise or (ii) was
entered into after the Term Debt Obligations Payment Date) or any other
agreement or instrument previously entered into to effectuate such an extension,
replacement, refinancing or refunding unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Debt
Agreement hereunder (a “Replacement Term Debt Agreement”).  Any reference to the
Term Debt Agreement hereunder shall be deemed a reference to any Term Debt
Agreement then extant.
 
“Term Debt Creditors” means “Lenders” and the “Secured Parties”, each as defined
in the Term Debt Documents.
 
“Term Debt DIP Financing” has the meaning set forth in Section 5.2(b).
 
“Term Debt Documents” means the Term Debt Agreement, each Term Debt Security
Document, the Term Debt Guarantee and Collateral Agreement, each Term Debt
Guarantee and each other “Loan Document” as defined in the Term Debt Agreement.
 
“Term Debt Guarantee” means any guarantee by any Loan Party of any or all of the
Term Debt Obligations.
 
“Term Debt Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement (as defined in the Term Debt Agreement).
 
“Term Debt Lien” means any Lien created by the Term Debt Security Documents.
 
“Term Debt Obligations” means (a) all principal of and interest (including
without limitation any Post-Petition Interest), prepayment penalty and premium
(if any) on all loans and indebtedness under the Term Debt Agreement or any Term
Debt DIP Financing, (b) all guarantee obligations, indemnities, fees, costs and
expenses and other amounts payable from time to time pursuant to the Term Debt
Documents, in each case whether arising prior to or after, and whether or not
allowed or allowable, in an Insolvency Proceeding, and (c) without limiting the
generality of any of the foregoing, all “Obligations” as defined in the Term
Debt Guarantee and Collateral Agreement.  To the extent any payment with respect
to any Term Debt Obligation (whether by or on behalf of any Loan Party, as
Proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any ABL Secured Party,
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall, for the purposes of this Agreement and the
rights and obligations of the ABL Secured Parties and the Term Debt Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.
 
 
9

--------------------------------------------------------------------------------

 
 
“Term Debt Obligations Cap” means as of any date of calculation with respect to
(x) the principal amount of the Term Debt Obligations consisting of loans,
revolving credit advances and reimbursement and/or cash collateralization
obligations (without duplication) in respect of letters of credit (exclusive of
such amounts under any Term Debt DIP Financing) (“Term Debt Principal
Obligations”), (y) Term Debt Obligations consisting of amounts owing to any Term
Debt Creditors in respect of any advances made or funds expended by any of them
to protect, preserve or complete the Collateral or any other similar
“protective” advances made by any Term Debt Creditors (“Term Debt Protective
Advances”) and (z) the principal amount of the Term Debt Obligations consisting
of loans, revolving credit advances and reimbursement and/or cash
collateralization obligations (without duplication) in respect of letters of
credit under any Term Debt DIP Financing (“Term Debt DIP Principal Obligations”)
(such Term Debt Principal Obligations, such Term Debt Protective Advances, and
such Term Debt DIP Principal Obligations, collectively, the “Term Debt Capped
Obligations”), an amount equal to:
 
(i)          subject to the provisions of clauses (1) and (2) of the final
paragraph of this definition below, the Term Debt Principal Obligations as of
such date of calculation not in excess of (x) $157,500,000 minus (y) the amount
of any permanent loan repayments and permanent reductions in the lending
commitments for loans, revolving credit advances and letters of credit of the
Term Debt Creditors under the Term Debt Agreement prior to such date of
calculation (whether pursuant to the terms of the Term Debt Agreement or
pursuant to a separate agreement between Loan Parties and Term Debt Creditors)
but excluding the amount of any such permanent loan repayments and reduction in
the lending commitments for loans, revolving credit advances and letters of
credit of the Term Debt Creditors under the Term Debt Agreement resulting from a
termination of lending commitments by Term Debt Creditors following the
occurrence of an event of default under the Term Debt Documents or that is
imposed in or results from an Insolvency Proceeding or in connection with a
refinancing of the Term Debt Agreement permitted by the ABL Agreement; plus
 
(ii)         the Term Debt Protective Obligations as of such date of calculation
not in excess of $10,000,000; plus
 
(iii)        the Term Debt DIP Principal Obligations as of such date of
calculation not in excess of $25,000,000.
 
The Term Debt Obligations Cap shall not under any circumstances limit or affect
any: (1) interest or fees on the Term Debt Capped Obligations (in respect of a
principal amount not to exceed the Term Debt Obligations Cap) of any kind
provided for in the Term Debt Documents or otherwise included in the Term Debt
Obligations (including without limitation interest and/or fees accruing at any
default rate provided for in the Term Debt Documents and/or interest and/or fees
accruing after any default or event of default or after or during the pendency
of any Insolvency Proceeding, whether or not a claim for such interest or fees
are allowed or allowable in such Insolvency Proceeding), whether or not any or
all of such interest or fees is charged as a revolving credit advance against
Loan Parties’ loan account under the Term Debt Agreement by Term Debt
Representative as a matter of administrative convenience, (2) costs, charges or
expenses  payable to any Term Debt Creditor provided for in the Term Debt
Documents or otherwise included in the Term Debt Obligations whether or not any
or all of such costs, charges and expenses are charged as a revolving credit
advance against Loan Parties’ loan account under the Term Debt Agreement by Term
Debt Representative as a matter of administrative convenience and (3)
indemnification obligations owing to any Term Debt Creditor provided for in the
Term Debt Documents or otherwise included in the Term Debt Obligations (all of
the Term Debt Obligations described in the foregoing clauses (1) through (3),
“Term Debt Uncapped Obligations”).
 
 
10

--------------------------------------------------------------------------------

 
“Term Debt Obligations Payment Date” means the first date on which (a) the Term
Debt Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash or cash collateralized in full,
(b) all commitments to extend credit under the Term Debt Documents have been
terminated, and (c) so long as the ABL Obligations Payment Date shall not have
occurred, the Term Debt Representative has delivered a written notice to the ABL
Representative stating that the events described in clauses (a) and (b) have
occurred to the satisfaction of the Term Debt Secured Parties.
 
“Term Debt Percentage”  means at any time, an amount equal to the percentage
equivalent of a fraction (a) the numerator of which is the then outstanding Term
Debt Capped Obligations and (b) the denominator of which is the sum of the then
outstanding ABL Capped Obligations and Term Debt Capped Obligations.
 
“Term Debt Portion of Specified Insurance”  means at any time with respect to
any Specified Insurance or the proceeds thereof an undivided interest therein
equal to the Term Debt Percentage.
 
“Term Debt Priority Collateral” means all Collateral (including the Term Debt
Portion of Specified Insurance) other than the ABL Priority Collateral.
 
“Term Debt Representative” has the meaning set forth in the introductory
paragraph hereof, and shall include any and all successor “Administrative
Agents” appointed under the terms of the Existing Term Debt Agreement.  In the
case of any Replacement Term Debt Agreement, the Term Debt Representative shall
be the Person identified as such in such Agreement.
 
“Term Debt Secured Parties” means the Term Debt Representative, the Term Debt
Creditors and any other holders of Term Debt Obligations.
 
“Term Debt Security Documents” means the “Security Documents” as defined in the
Term Debt Agreement and any documents that are designated under the Term Debt
Agreement as “Term Debt Security Documents” for purposes of this Agreement.
 
“Term Post-Petition Assets” has the meaning set forth in Section 5.2(a).
 
“Trademarks” means with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, trade styles, brand names, corporate
names, business names, domain names, logos and other source or business
identifiers and the registrations and applications for registration thereof, all
common-law rights related thereto, and the goodwill of the business symbolized
by the foregoing; (b) all renewals of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof; (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (e) all rights corresponding to any
of the foregoing throughout the world.
 
“Unasserted Contingent Obligations” means, at any time, ABL Obligations or Term
Debt Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Term Debt Obligation, as applicable, and (b) with respect to ABL
Obligations contingent reimbursement obligations in respect of amounts that may
be drawn under outstanding letters of credit) in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of ABL Obligations or
Term Debt Obligations, as applicable, for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.
 
 
11

--------------------------------------------------------------------------------

 
 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.
 
1.3          Rules of Construction.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 2.  Lien Priority.
 
2.1          Lien Subordination.  Notwithstanding the date, manner or order of
grant, attachment or perfection of any Junior Lien in respect of any Collateral
or of any Senior Lien in respect of any Collateral and notwithstanding any
provision of the UCC, any applicable law, any Security Document, any alleged or
actual defect or deficiency in any of the foregoing or any other circumstance
whatsoever, the Junior Representative, on behalf of each Junior Secured Party,
in respect of such Collateral hereby agrees that:
 
(a)          any Senior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be and shall remain senior and prior to any Junior Lien in respect of such
Collateral (whether or not such Senior Lien is subordinated to any Lien securing
any other obligation); and
 
(b)          any Junior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to any Senior Lien in respect of
such Collateral.
 
2.2           Prohibition on Contesting Liens, Obligations and Credit
Documents.  In respect of any Collateral, the Junior Representative, on behalf
of each Junior Secured Party, agrees that it shall not, and hereby waives any
right to:
 
(a)          contest, or support any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the priority, legality,
validity or enforceability, or seek the avoidance, of any Senior Lien on such
Collateral; or
 
(b)          demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or similar right which it may have in
respect of such Collateral or the Senior Liens on such Collateral, except to the
extent that such rights are expressly granted in this Agreement.
 
 
12

--------------------------------------------------------------------------------

 

2.3          Nature of Obligations.  The Term Debt Representative on behalf of
itself and the other Term Debt Secured Parties acknowledges that a portion of
the ABL Obligations represents debt that is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased, reduced or repaid and subsequently reborrowed, that the ABL
Obligations may be replaced or refinanced, and that the terms of the ABL
Obligations and any ABL Document or any provision thereof may be waived,
modified, extended, amended, restated or supplemented from time to time, and
that the aggregate amount of the ABL Obligations may be increased (including by
means of making available under the ABL Agreement to Loan Parties loans or other
extensions of credit that are of additional and/or different types or kinds from
the types and kinds of loans and extensions of credit available to Loan Parties
under the ABL Documents as of the date hereof), replaced or refinanced, in each
event, without notice to or consent by the Term Debt Secured Parties and without
affecting the provisions hereof; provided that any increase in the amount of the
ABL Obligations shall be subject to the limitations under the ABL Obligations
Cap, and the ABL Creditors shall not agree to any amendment, waiver or other
change to the final maturity date (except in connection with an acceleration of
the ABL Obligations following an event of default) under the ABL Agreement as in
effect on the date hereof (including pursuant to any execution of a Replacement
ABL Agreement) that would advance such maturity date.  The ABL Representative on
behalf of itself and the other ABL Secured Parties acknowledges that Term Debt
Obligations may be replaced or refinanced and the amount of any Term Debt
Obligations may be increased, reduced, or repaid, and that the terms of the Term
Debt Obligations and any Term Debt Document or any provision thereof may be
waived, modified, extended, amended, restated or supplemented from time to time,
and that the aggregate amount of the Term Debt Obligations may be increased
(including by means of making available under the Term Debt Agreement to Loan
Parties loans or other extensions of credit that are of additional and/or
different types or kinds from the types and kinds of loans and extensions of
credit available to Loan Parties under the Term Debt Documents as of the date
hereof), replaced or refinanced, in each event, without notice to or consent by
the ABL Secured Parties and without affecting the provisions hereof; provided
that any increase in the amount of the Term Debt Obligations shall be subject to
the limitations under the Term Debt Obligations Cap, and the Term Debt Creditors
shall not agree to any amendment, waiver or other change to the final maturity
date (except in connection with an acceleration of the Term Debt Obligations
following an event of default) under the Term Debt Agreement as in effect on the
date hereof (including pursuant to any execution of a Replacement Term Debt
Agreement) that would advance such maturity date to a date that is earlier than
the final maturity date under the ABL Agreement as in effect on the date
hereof.  The Lien Priorities provided in Section 2.1 shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of either the ABL Obligations or the Term Debt Obligations, or any
portion thereof.  Without limiting the generality of the foregoing, if either
the ABL Creditors or the Term Debt Creditors shall amend their respective Loan
Documents  or otherwise make extensions of credit (or permit extensions of
credit to be outstanding) such that the ABL Obligations consisting of ABL Capped
Obligations should exceed the ABL Obligations Cap or that the Term Debt
Obligations consisting of Term Debt Capped Obligations should exceed the Term
Debt Obligations Cap, then, in any such case (i) the amount of the ABL Capped
Obligations up to the ABL Obligations Cap or the amount of the Term Debt Capped
Obligations up to the Term Debt Obligations Cap (as applicable) shall retain its
priority under the waterfall provided for in Section 4.1 hereof, (ii) the rights
of and remedies available to the other parties hereto under such circumstance
shall be limited to the imposition of the limitations on the recoveries of such
non-complying parties from the Collateral in accordance with Section 4.1 hereof,
and (iii) such event shall not otherwise constitute a breach of this Agreement
or invalidate or affect in any manner any of the other provisions hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
2.4          No New Liens.  (a)  Until the ABL Obligations Payment Date, no Term
Debt Secured Party shall acquire or hold any Lien on any assets of any Loan
Party securing any Term Debt Obligation which assets are not also subject to the
Lien of the ABL Representative under the ABL Documents, subject to the Lien
Priority set forth herein.  If any Term Debt Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Loan Party
securing any Term Debt Obligation which assets are not also subject to the Lien
of the ABL Representative under the ABL Documents, subject to the Lien Priority
set forth herein, then the Term Debt Representative (or the relevant Term Debt
Secured Party) shall, without the need for any further consent of any other Term
Debt Secured Party and notwithstanding anything to the contrary in any other
Term Debt Document be deemed to also hold and have held such lien for the
benefit of the ABL Representative as security for the ABL Obligations (subject
to the Lien Priority and other terms hereof) and shall promptly notify the ABL
Representative in writing of the existence of such Lien.
 
(b)  Until the Term Debt Obligations Payment Date, no ABL Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to a Lien of the Term Debt
Representative under the Term Debt Documents, subject to the Lien Priority set
forth herein.  If any ABL Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to a Lien of the Term Debt
Representative under the Term Debt Documents, subject to the Lien Priority set
forth herein, then the ABL Representative (or the relevant ABL Secured Party)
shall, without the need for any further consent of any other ABL Secured Party
and notwithstanding anything to the contrary in any other ABL Document be deemed
to also hold and have held such lien for the benefit of the Term Debt
Representative as security for the Term Debt Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify the Term Debt
Representative in writing of the existence of such Lien.
 
2.5          Separate Grants of Security and Separate Classification.  Each
Secured Party acknowledges and agrees that (i) the grants of Liens pursuant to
the ABL Security Documents and the Term Debt Security Documents constitute two
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the Term Debt Obligations are
fundamentally different from the ABL Obligations and should be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding.  To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and the Term Debt Secured Parties in respect of the Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the Term Debt Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of ABL Obligation claims and Term Debt Obligation
claims against the Loan Parties (with the effect being that, to the extent that
the aggregate value of the ABL Priority Collateral or Term Debt Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties or the Term Debt Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that are available from each
pool of Priority Collateral for each of the ABL Secured Parties and the Term
Debt Secured Parties, respectively, before any distribution is made in respect
of the claims held by the other Secured Parties, with the other Secured Parties
hereby acknowledging and agreeing to turn over to the respective other Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the aggregate recoveries by the Secured Parties making any such
turnover.
 
2.6          Agreements Regarding Actions to Perfect Liens.  (a)  The ABL
Representative agrees on behalf of itself and the other ABL Secured Parties that
all mortgages, deeds of trust, deeds and similar instruments (collectively,
“mortgages”) now or hereafter filed against Real Property in favor of or for the
benefit of the ABL Representative shall contain the following notation:  “The
lien created by this mortgage on the property described herein is junior and
subordinate to the lien on such property created by any mortgage, deed of trust
or similar instrument now or hereafter granted to FBR Capital Markets LT, Inc.,
as Term Debt Representative, in accordance with the provisions of the
Intercreditor Agreement dated as of April 15, 2011, as amended from time to
time.”
 
 
14

--------------------------------------------------------------------------------

 
 
(b)  Each of the ABL Representative and the Term Debt Representative hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code) over Collateral pursuant to the ABL Security Documents or the
Term Debt Security Documents, as applicable, such possession or control is also
for the benefit of the Term Debt Representative and the other Term Debt Secured
Parties or the ABL Representative and the other ABL Secured Parties, as
applicable, solely to the extent required to perfect their security interest in
such Collateral.  Nothing in the preceding sentence shall be construed to impose
any duty or fiduciary role or status on the ABL Representative or the Term Debt
Representative (or any third party acting on either such Person’s behalf) with
respect to such Collateral or provide the Term Debt Representative, any other
Term Debt Secured Party, the ABL Representative or any other ABL Secured Party,
as applicable, with any rights with respect to such Collateral beyond those
specified in this Agreement, the ABL Security Documents and the Term Debt
Security Documents, as applicable, provided that subsequent to the occurrence of
the ABL Obligations Payment Date (so long as the Term Debt Obligations Payment
Date shall not have occurred), the ABL Representative shall (i) deliver to the
Term Debt Representative, at the Loan Parties’ sole cost and expense, the
Collateral in its possession together with any necessary endorsements to the
extent required by the Term Debt Documents and take all commercially reasonable
actions requested by Term Debt Representative to transfer to Term Debt
Representative control over any Collateral then subject to ABL Representative’s
control to the extent required by the Term Debt Documents (provided that ABL
Representative shall have no obligations to transfer any of ABL Representative’s
rights or interests in any control agreement to the extent such transfer would
require the consent or approval of any third party (including any applicable
depository bank or financial intermediary) that has not been granted) or (ii)
direct and deliver and/or take such actions with respect to such Collateral as a
court of competent jurisdiction otherwise directs; provided, further, that
subsequent to the occurrence of the Term Debt Obligations Payment Date (so long
as the ABL Obligations Payment Date shall not have occurred), the Term Debt
Representative shall (i) deliver to the ABL Loan Representative, at the Loan
Parties’ sole cost and expense, the Collateral in its possession together with
any necessary endorsements to the extent required by the ABL Documents and take
all commercially reasonable actions requested by ABL Representative to transfer
to ABL Representative control over any Collateral then subject to Term Debt
Representative’s control to the extent required by the ABL Documents (provided
that Term Debt Representative shall have no obligations to transfer any of Term
Debt Representative’s rights or interests in any control agreement to the extent
such transfer would require the consent or approval of any third party
(including any applicable depository bank or financial intermediary) that has
not been granted) or (ii) direct and deliver and/or take such actions with
respect to such Collateral as a court of competent jurisdiction otherwise
directs; provided, further, that (i) prior to the occurrence of the Term
Obligations Payment Date, upon the request of the Term Debt Representative or
the Parent Borrower, the ABL Loan Representative shall turn over to the Term
Debt Representative any Term Debt Priority Collateral of which it has physical
possession, and (ii) prior to the occurrence of the ABL Obligations Payment
Date, upon the request of the ABL Representative or the Parent Borrower, the
Term Debt Representative shall turn over to the ABL Representative any ABL
Priority Collateral of which it has physical possession.  To the extent that the
ABL Representative and the Term Debt Representative are jointly party to (x) any
landlord’s agreement regarding any business location of Loan Parties or any
warehouseman’s or bailee’s agreement with respect to any of the Collateral or
(y) any “control” agreement with respect to any Deposit Account, securities
account or investment account of any Loan Party, and the provisions of such
agreement shall provide that such agreement is for the benefit of both ABL
Creditors and Term Debt Creditors but further provide that either the ABL
Representative or the Term Debt Representative (for purposes of this sentence,
either a “Representative”) is the “lender representative” with the sole
authority to give instructions on behalf of the ABL Creditors and the Term Debt
Creditors under such agreement, then (1) in the event of any commencement of
Enforcement Actions in accordance with this Agreement by the Representative that
is not designated as such “lender representative” under any such agreement (as
to any such agreement, the “Non-Designated Representative”), upon reasonable
request of such Non-Designated Representative, the Representative that is
designated as such “lender representative” (as to any such agreement, the
“Designated Representative”) shall exercise its rights as “lender
representative” under such agreement as necessary to provide the Non-Designated
Representative with access to such business premises or Collateral that is the
Senior  Collateral of such Non-Designated Representative for the purposes of
such Non-Designated Representative exercising its Enforcement Actions with
respect to its Senior Collateral located at such business location or with
respect to its Senior Collateral in possession of such bailee or on deposit in
such account and (2) upon the occurrence of the ABL Obligations Payment Date or
the Term Debt Obligations Payment Date (as applicable), the ABL Representative
or Term Debt Representative (as applicable) shall give notice under each such
agreement as to which it is the Designated Representative to notify the other
parties to such agreement that thereafter the Term Debt Representative or ABL
Representative (as applicable) should be the Designated Representative under
such agreement.  The provisions of this Agreement are intended solely to govern
the respective Lien priorities as between the ABL Secured Parties and the Term
Debt Secured Parties and shall not impose on the ABL Secured Parties or the Term
Debt Secured Parties any obligations in respect of the disposition of any
Collateral (or any proceeds thereof) that would conflict with prior perfected
Liens or any claims thereon in favor of any other Person that is not a Secured
Party.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 3.  Enforcement Rights.
 
3.1          Exclusive Enforcement.  Until the Senior Obligations Payment Date
has occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Senior Collateral, without any consultation
with or consent of any Junior Secured Party, but subject to the proviso set
forth in Section 5.1.  Upon the occurrence and during the continuance of a
default or an event of default under the Senior Documents, the Senior
Representative and the other Senior Secured Parties may take and continue any
Enforcement Action with respect to the Senior Obligations and the Senior
Collateral in such order and manner as they may determine in their sole
discretion in accordance with the terms and conditions of the Senior Documents.
 
3.2          Standstill and Waivers.  Each Junior Representative, on behalf of
itself and the other Junior Secured Parties, agrees that, until the Senior
Obligations Payment Date has occurred, but subject to the proviso set forth in
Section 5.1:
 
(i)  they will not take or cause to be taken any action, the purpose or effect
of which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;
 
(ii)  they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Senior Collateral by any Senior
Secured Party or any other Enforcement Action taken (or any forbearance from
taking any Enforcement Action) in respect of the Senior Collateral by or on
behalf of any Senior Secured Party;
 
(iii)  they have no right to (x) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral or (y) consent or object to the exercise by the Senior
Representative or any other Senior Secured Party of any right, remedy or power
with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (iii), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);
 
 
16

--------------------------------------------------------------------------------

 
 
(iv)  they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any Senior
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no Senior Secured
Party shall be liable for, any action taken or omitted to be taken by any Senior
Secured Party with respect to the Senior Collateral or pursuant to the Senior
Documents in respect of the Senior Collateral;
 
(v)  they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Senior
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Senior
Collateral;
 
(vi)  they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral; and
 
(vii)  they will not exercise any rights with respect to the Senior Collateral
(except to the extent necessary or advisable to create or perfect a Junior Lien
on such Senior Collateral) without the consent of the Senior Agent.
 
3.3          Judgment Creditors.  In the event that any Term Debt Secured Party
becomes a judgment lien creditor in respect of Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the ABL Liens and the ABL Obligations) to the same extent as all other Liens
securing the Term Debt Obligations are subject to the terms of this
Agreement.  In the event that any ABL Secured Party becomes a judgment lien
creditor in respect of Collateral as a result of its enforcement of its rights
as an unsecured creditor, such judgment lien shall be subject to the terms of
this Agreement for all purposes (including in relation to the Term Debt Liens
and the Term Debt Obligations) to the same extent as all other Liens securing
the ABL Obligations are subject to the terms of this Agreement.
 
3.4          Cooperation; Sharing of Information and Access.  (a)  The Term Debt
Representative, on behalf of itself and the other Term Debt Secured Parties,
agrees that each of them shall take such commercially reasonable actions as the
ABL Representative shall request in connection with the exercise by the ABL
Secured Parties of their rights set forth herein in respect of the ABL Priority
Collateral.  The ABL Representative, on behalf of itself and the other ABL
Secured Parties, agrees that each of them shall take such commercially
reasonable actions as the Term Debt Representative shall request in connection
with the exercise by the Term Debt Secured Parties of their rights set forth
herein in respect of the Term Debt Priority Collateral.
 
 
17

--------------------------------------------------------------------------------

 

(b)          In the event that the ABL Representative shall, in the exercise of
its rights under the ABL Security Documents or otherwise, receive possession or
control of any books and Records of any Loan Party which contain information
identifying or pertaining to the Term Debt Priority Collateral, the ABL
Representative shall promptly notify the Term Debt Representative of such fact
and, upon request from the Term Debt Representative and as promptly as
practicable thereafter, either make available to the Term Debt Representative
such books and Records for inspection and duplication or provide to the Term
Debt Representative copies thereof.  In the event that a Term Debt
Representative shall, in the exercise of its rights under the Term Debt Security
Documents or otherwise, receive possession or control of any books and records
of any Loan Party which contain information identifying or pertaining to any of
the ABL Priority Collateral, the Term Debt Representative shall promptly notify
the ABL Representative of such fact and, upon request from the ABL
Representative and as promptly as practicable thereafter, either make available
to the ABL Representative such books and records for inspection and duplication
or provide the ABL Representative copies thereof.  The Term Debt Representative
hereby irrevocably grants the ABL Representative a non-exclusive worldwide
license or right (through the ABL Obligations Payment Date) to use, to the
maximum extent permitted by applicable law and to the extent of the Term Debt
Representative’s interest therein, exercisable without payment of royalty or
other compensation, to use any of the Intellectual Property now or hereafter
owned by, licensed to, or otherwise used by the Loan Parties in order for the
ABL Representative and ABL Secured Parties to purchase, use, market, repossess,
possess, store, assemble, manufacture, process, sell, transfer, distribute or
otherwise dispose of any asset included in the ABL Priority Collateral in
connection with the liquidation, disposition or realization upon the ABL
Priority Collateral in accordance with the terms and conditions of the ABL
Security Documents and the other ABL Documents. The Term Debt Representative
agrees that any sale, transfer or other disposition of any of the Loan Parties’
Intellectual Property (whether by foreclosure or otherwise) will be subject to
the ABL Representative’s rights as set forth in this Section 3.4.
 
(c)  If the Term Debt Representative, or any agent or representative thereof, or
any receiver, shall, after the commencement of any Enforcement Action, obtain
possession or physical control of any of the Term Debt Priority Collateral, the
Term Debt Representative shall promptly notify the ABL Representative in writing
of that fact, and the ABL Representative shall, within ten Business Days
thereafter, notify the Term Debt Representative in writing as to whether the ABL
Representative desires to exercise access rights under this Agreement.  In
addition, if the ABL Representative, or any agent or representative of the ABL
Representative, or any receiver, shall obtain possession or physical control of
any of the Term Debt Priority Collateral in connection with an Enforcement
Action, then the ABL Representative shall promptly either (i) turn over and
deliver such Term Debt Priority Collateral to the Term Debt Representative or
(ii) notify the Term Debt Representative that the ABL Representative is
exercising its access rights under this Agreement and its rights under Section
3.4 under either circumstance.  Upon delivery of such notice by the ABL
Representative to the Term Debt Representative, the ABL Representative and Term
Debt Representative shall confer in good faith to coordinate with respect to the
ABL Representative’s exercise of such access rights, with such access rights to
apply to any parcel or item of Term Debt Priority Collateral access to which is
reasonably necessary to enable the ABL Representative during normal business
hours to convert ABL Priority Collateral consisting of raw materials and
work-in-process into saleable finished goods and/or to transport such ABL
Priority Collateral to a point where such conversion can occur, to otherwise
prepare ABL Priority Collateral for sale and/or to arrange or effect the
collection and/or sale of ABL Priority Collateral (including without limitation
access to and use of any Term Debt Priority Collateral consisting of Loan
Parties’ computer equipment and IT systems (and, if applicable, any Term Debt
Priority Collateral consisting of any owned or leased real property of any Loan
Party on which any such computer equipment and IT systems are located) in
connection with any actions by the ABL Representative to collect, sell or
otherwise realize on any ABL Priority Collateral consisting of Accounts), all in
accordance with the manner in which such matters are completed in the ordinary
course of business.  Consistent with the definition of “Access Period,” access
rights will apply to differing parcels or items of Term Debt Priority Collateral
at differing times, in which case, a differing Access Period will apply to each
such parcel or items.  During any pertinent Access Period, the ABL
Representative and its agents, representatives and designees shall have an
irrevocable, non-exclusive right to have access to, and a rent-free right to
use, the relevant parcel or item of the Term Debt Priority Collateral for the
purposes described above.  The ABL Representative shall take proper and
reasonable care under the circumstances of any Term Debt Priority Collateral
that is used by the ABL Representative during the Access Period and repair and
replace any damage (ordinary wear-and-tear excepted) caused by the ABL
Representative or its agents, representatives or designees and the ABL
Representative shall comply with all applicable laws in all material respects in
connection with its use or occupancy or possession of the ABL Priority
Collateral.  The ABL Representative shall indemnify and hold harmless the Term
Debt Representative and the Term Debt Creditors for any injury or damage to
Persons or property (ordinary wear-and-tear excepted) caused by the acts or
omissions of Persons under its control; provided, however, that the ABL
Representative and the ABL Creditors will not be liable for any diminution in
the value of Term Debt Priority Collateral caused by the absence of the ABL
Priority Collateral therefrom or to restore any owned or leased real property of
any Loan Party to its original condition prior to the installation or location
of any of the Collateral thereon (regardless of any obligations by Loan Parties
for such a restoration under any mortgage or lease with respect to such real
property).  The ABL Representative and the Term Debt Representative shall
cooperate and use reasonable efforts to ensure that their activities during the
Access Period as described above do not interfere materially with the activities
of the other as described above, including the right of Term Debt Representative
to show the Term Debt Priority Collateral to prospective purchasers and to ready
the Term Debt Priority Collateral for sale.  Consistent with the definition of
the term “Access Period,” if any order or injunction is issued or stay is
granted or is otherwise effective by operation of law that prohibits the ABL
Representative from exercising any of its rights hereunder, then the Access
Period granted to the ABL Representative under this Section 3.4 shall be stayed
during the period of such prohibition and shall continue thereafter for the
number of days remaining as required under this Section 3.4.  The Term Debt
Representative shall not foreclose or otherwise sell, remove or dispose of any
of the Term Debt Priority Collateral during the Access Period with respect to
such Collateral if such Collateral is reasonably necessary to enable the ABL
Representative to convert, transport or arrange to sell the ABL Priority
Collateral as described above unless the applicable purchaser, assignee or
transferee thereof agrees to provide the access and use rights of ABL Creditors
described in this Section 3.4(c).  Nothing contained in this Section 3.4(c)
shall be construed or interpreted to contradict or limit the respective rights
of the Term Debt Representative under the first sentence of Section 3.4(b) or of
the ABL Representative under the second sentence of Section 3.4(b).
 
 
18

--------------------------------------------------------------------------------

 
 
3.5          No Additional Rights For the Loan Parties Hereunder.  if any ABL
Secured Party or Term Debt Secured Party shall enforce its rights or remedies in
violation of the terms of this Agreement, no Loan Party shall be entitled to use
such violation as a defense to any action by any ABL Secured Party or Term Debt
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any ABL Secured Party or Term Debt Secured Party.
 
3.6          Actions Upon Breach.  Should any ABL Secured Party or Term Debt
Secured Party, contrary to this Agreement, in any way take, attempt to or
threaten to take any action with respect to the Collateral (including, without
limitation, any attempt to realize upon or enforce any remedy with respect to
this Agreement), or fail to take any action required by this Agreement, any ABL
Secured Party or Term Debt Secured Party, as applicable, may obtain relief
against such ABL Secured Party or Term Debt Secured Party, as applicable, by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each of the ABL Representative on behalf of each
ABL Secured Party and the Term Debt Representative on behalf of each Term Debt
Secured Party that (i) the ABL Secured Parties’ or Term Debt Secured Parties’,
as applicable, damages from its actions may at that time be difficult to
ascertain and may be irreparable, and (ii) each Term Debt Secured Party or ABL
Secured Party, as applicable, waives any defense that the Term Debt Secured
Parties and/or ABL Secured Parties, as applicable, cannot demonstrate damage
and/or be made whole by the awarding of damages.
 
SECTION 4.  Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.
 
 
19

--------------------------------------------------------------------------------

 
 
4.1          Application of Proceeds.
 
(a)  Application of Proceeds of Senior Collateral.  The Senior Representative
and Junior Representative hereby agree that all Senior Collateral, and all
Proceeds thereof, received by either of them in connection with the collection,
sale or disposition of Senior Collateral shall be applied,
 
first, to the payment of costs and expenses (including reasonable attorneys fees
and expenses and court costs) of the Senior Representative in connection with
such Enforcement Action;
 
second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date but only to the extent that
any such Senior Obligations consisting of Senior Capped Obligations do not
exceed the limitations under the applicable Senior Obligations Cap (but further
provided that all Senior Uncapped Obligations (subject to the Banking
Services/Swap Cap Amount in the case of the ABL Obligations) shall be paid in
full pursuant to this paragraph second prior to any application in accordance
with the following paragraphs of Section 4.1(a)) (and in the case of the
application of proceeds of ABL Priority Collateral received from an Enforcement
Action to the ABL Obligations constituting revolving loans, together with a
concurrent permanent termination of the commitments to make such revolving loans
or a permanent reserve to the borrowing base with respect to such revolving
loans);
 
third, to the payment of the Junior Obligations in accordance with the Junior
Documents, but only to the extent that any such Junior Obligations consisting of
Junior Capped Obligations do not exceed the limitations under the applicable
Junior Lien Cap (but further provided that all Junior Uncapped Obligations
(subject to the Banking Services/Swap Cap Amount in the case of ABL Obligations)
shall be paid in full pursuant to this paragraph second prior to any application
in accordance with the following paragraphs of this Section 4.1(a));
 
fourth, to the payment of any and all remaining Senior Capped Obligations in
excess of the applicable Senior Obligations Cap and all remaining Senior
Uncapped Obligations in excess of the Banking Services/Swap Cap Amount until the
Senior Obligations Payment Date;
 
fifth, to the payment of any and all remaining Junior Capped Obligations in
excess of the applicable Junior Obligations Cap and all remaining Junior
Uncapped Obligations in excess of the Banking Services/Swap Cap Amount until the
Junior Obligations Payment Date; and
 
sixth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
 
 (b)  Limited Obligation or Liability.  In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.
 
(c)  Segregation of Collateral.  Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral (including all proceeds of any Senior
Collateral) that may be received by any Junior Secured Party in violation of
this Agreement shall be segregated from all other funds and assets of such
Junior Secured Party and held in trust and promptly paid over to the Senior
Representative, for the benefit of the Senior Secured Parties, in the same form
as received, with any necessary endorsements, and each Junior Secured Party
hereby authorizes the Senior Representative to make any such endorsements as
agent for the Junior Representative (which authorization, being coupled with an
interest, is irrevocable).
 
 
20

--------------------------------------------------------------------------------

 
 
4.2          Releases of Liens.  (a) (i) Upon any release, sale or disposition
of ABL Priority Collateral permitted pursuant to the terms of the ABL Documents
that results in the release of the ABL Lien (other than release of the ABL Lien
due to the occurrence of the ABL Obligations Payment Date, and any release of
the ABL Lien after the occurrence and during the continuance of any event of
default under the Term Debt Agreement) on any ABL Priority Collateral, the Term
Debt Lien on such ABL Priority Collateral (excluding any portion of the ABL
Priority Collateral and proceeds of ABL Priority Collateral remaining after the
ABL Obligations Payment Date occurs) shall be automatically and unconditionally
released with no further consent or action of any Person so long as such
release, sale or disposition of ABL Priority Collateral is permitted pursuant to
the terms of the Term Debt Documents.
 
(ii)  Upon any release, sale or disposition of ABL Priority Collateral pursuant
to any Enforcement Action that results in the release of the ABL Lien on any ABL
Priority Collateral pursuant to any Enforcement Action, the Term Debt Lien on
such ABL Priority Collateral (excluding any portion of the ABL Priority
Collateral and the proceeds of the ABL Priority Collateral remaining after the
ABL Obligations Payment Date occurs) shall be automatically and unconditionally
released with no further consent or action of any Person so long as the proceeds
of such ABL Priority Collateral are applied in accordance with Section 4.1(a)
(with, in the case of ABL Obligations consisting of debt of a revolving nature,
a corresponding permanent reduction in the commitments thereto).
 
(iii)  The Term Debt Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the ABL
Representative shall request in writing to evidence any release of the Term Debt
Lien described herein.  The Term Debt Representative hereby appoints the ABL
Representative and any officer or duly authorized person of the ABL
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Term Debt Representative and in the name of the Term Debt Representative
or in the ABL Representative’s own name, from time to time, in the ABL
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements (or amendments, partial releases or terminations
thereof), endorsements, assignments, releases or other documents or instruments
of transfer (which appointment, being coupled with an interest, is irrevocable).
 
(b)  (i) Upon any release, sale or disposition of Term Debt Priority Collateral
permitted pursuant to the terms of the Term Debt Documents that results in the
release of the Term Debt Lien (other than release of the Term Debt Lien due to
the occurrence of the Term Debt Obligations Payment Date, and any release of the
Term Debt Lien after the occurrence and during the continuance of any event of
default under the ABL Agreement) on any Term Debt Priority Collateral, the ABL
Lien on such Term Debt Priority Collateral (excluding any portion of the Term
Debt Priority Collateral and the proceeds of Term Debt Priority Collateral
remaining after the Term Debt Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as such release, sale or disposition of Term Debt Priority
Collateral is permitted pursuant to the terms of the ABL Documents.
 
(ii)  Upon any release, sale or disposition of Term Debt Priority Collateral
pursuant to any Enforcement Action that results in the release of the Term Debt
Lien on any Term Debt Priority Collateral pursuant to any Enforcement Action,
the ABL Lien on such Term Debt Priority Collateral (excluding any portion of the
Term Debt Priority Collateral and the proceeds of the Term Debt Priority
Collateral remaining after the Term Debt Obligations Payment Date occurs) shall
be automatically and unconditionally released with no further consent or action
of any Person so long as the proceeds of such Term Debt Priority Collateral are
applied in accordance with Section 4.1(a) (with, in the case of Term Debt
Obligations consisting of debt of a revolving nature, a corresponding permanent
reduction in the commitments thereto).
 
 
21

--------------------------------------------------------------------------------

 
 
(iii)  The ABL Representative shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the Term Debt
Representative shall request in writing to evidence any release of the ABL Lien
described herein.  The ABL Representative hereby appoints the Term Debt
Representative and any officer or duly authorized person of the Term Debt
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the ABL Representative and in the name of the ABL Representative or in the
Term Debt Representative’s own name, from time to time, in the Term Debt
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements (or amendments, partial releases or terminations
thereof), endorsements, assignments, releases or other documents or instruments
of transfer (which appointment, being coupled with an interest, is irrevocable).
 
4.3          Certain Real Property Notices; Insurance.  (a)  The Term Debt
Representative shall give the ABL Representative at least 30 days notice prior
to commencing any Enforcement Action against any Real Property owned by any Loan
Party at which ABL Priority Collateral is stored or otherwise located or to
dispossess any Loan Party from such Real Property.
 
(b)  Proceeds of Collateral include insurance proceeds and therefore the Lien
Priority shall govern the ultimate disposition of casualty insurance
proceeds.  The ABL Representative and Term Debt Representative shall be named as
additional insureds and loss payees with respect to all insurance policies
relating to Collateral.  The ABL Representative shall have the sole and
exclusive right, as against the Term Debt Representative, to adjust settlement
of insurance claims in the event of any covered loss, theft or destruction of
ABL Priority Collateral.  The Term Debt Representative shall have the sole and
exclusive right, as against the ABL Representative, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of Term
Debt Priority Collateral.  All proceeds of such insurance shall be remitted to
the ABL Representative or the Term Debt Representative, as the case may be, and
each of the Term Debt Representative and ABL Representative shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1.
 
SECTION 5.  Insolvency Proceedings.
 
5.1          Filing of Motions.  Until the Senior Obligations Payment Date has
occurred, the Junior Representative agrees on behalf of itself and the other
Junior Secured Parties that no Junior Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Senior Collateral, including,
without limitation, with respect to the determination of any Liens or claims
held by the Senior Representative (including the validity and enforceability
thereof) or any other Senior Secured Party in respect of any Senior Collateral
or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that the Junior Representative may (i)
file a proof of claim in an Insolvency Proceeding (which proof of claim may
assert any and all Junior Liens on the Senior Collateral), and (ii) file any
necessary responsive or defensive pleadings in opposition of any motion or other
pleadings made by any Person objecting to or otherwise seeking the disallowance
of any Person objecting to or otherwise seeking the disallowance of the claims
(or any portions thereof, including any such claims for Post-Petition Interest)
and/or Junior Liens of the Junior Secured Parties on the Senior Collateral,
subject to the limitations contained in this Agreement and only if consistent
with the terms and the limitations on the Junior Representative imposed
hereby.  The provisions of this Section 5.1 are supplemental to, and shall not
be interpreted or construed to limit or contradict the provisions of, Section
2.2 hereof, which shall continue to apply during any Insolvency Proceeding.
 
 
22

--------------------------------------------------------------------------------

 
 
5.2          Financing Matters.  (a)  If any Loan Party becomes subject to any
Insolvency Proceeding in the United States at any time prior to the ABL
Obligations Payment Date, and if the ABL Representative or the other ABL Secured
Parties desire to consent (or not object) to the use of cash collateral
constituting ABL Priority Collateral under the Bankruptcy Code or to provide
financing to any Loan Party under the Bankruptcy Code or to consent (or not
object) to the provision of such financing to any Loan Party by any third party
(any such financing, “ABL DIP Financing”), then the Term Debt Representative
agrees, on behalf of itself and the other Term Debt Secured Parties, that so
long as, in the case of any such ABL DIP Financing, the principal amount of
credit (including any revolving credit advances) consisting of ABL DIP Principal
Obligations to be made available to Loan Parties under such ABL DIP Financing
does not exceed the limitations under the ABL Obligations Cap, each Term Debt
Secured Party (i) (x) will be deemed to have consented to, will raise no
objection to, nor support any other Person objecting to, the use of such cash
collateral or to such ABL DIP Financing on the grounds of a failure to provide
“adequate protection” for the Term Debt Representative’s Lien on the Collateral
to secure the Term Debt Obligations or on any other grounds and (y) will not
request any adequate protection solely as a result of such ABL DIP Financing
except as set forth in Section 5.4 below and (ii) will subordinate (and will be
deemed hereunder to have subordinated) the Term Debt Liens on any ABL Priority
Collateral (A) to any Liens on the ABL Priority Collateral granted to secure
such ABL DIP Financing on the same terms as the ABL Liens securing ABL
Obligations other than the ABL DIP Financing (the “Pre-Petition ABL Liens”) are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement, including without limitation the provisions hereof with
respect to the senior priority of the Pre-Petition ABL Liens on the ABL Priority
Collateral over any Junior Liens of any Term Debt Secured Party on the ABL
Priority Collateral) (provided that, in the event any of the proceeds of the ABL
DIP Financing are used to refinance the ABL Obligations other than the ABL DIP
Financing, the Term Debt Liens on the ABL Priority Collateral will be
subordinated to the Liens on the ABL Priority Collateral securing the ABL DIP
Financing), (B) to any adequate protection provided to the ABL Secured Parties
to secure such ABL DIP Financing and (C) to any “carve-out” agreed to by the ABL
Representative or the other ABL Secured Parties, so long as (x) the Term Debt
Representative retains its Lien on the Collateral to secure the Term Debt
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the Term Debt
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the Bankruptcy Code and any Lien securing
such ABL DIP Financing, adequate protection or carve-out is junior and
subordinate to the Lien of the Term Debt Representative on the Term Debt
Priority Collateral, (y) except in any case where the proceeds of the ABL DIP
Financing are used to refinance the ABL Obligations other than the ABL DIP
Financing, all Liens on ABL Priority Collateral securing any such ABL DIP
Financing shall be senior to or on a parity with the Pre-Petition ABL Liens of
the ABL Representative and the ABL Secured Parties securing the ABL Obligations
other than the ABL DIP Financing on ABL Priority Collateral and (z) if the ABL
Representative receives a replacement or adequate protection Lien on
post-petition assets of the debtor to secure the ABL Obligations other than the
ABL DIP Financing, and such replacement or adequate protection Lien is on any of
the Term Debt Priority Collateral, (1) such replacement or adequate protection
Lien on such post-petition assets which are part of the Term Debt Priority
Collateral (the “Term Post-Petition Assets”) is junior and subordinate to the
Lien in favor of the Term Debt Representative on the Term Debt Priority
Collateral and (2) the Term Debt Representative also receives a replacement or
adequate protection Lien on such Term Post-Petition Assets of the debtor to
secure the Term Debt Obligations.  In no event will any of the ABL Secured
Parties seek to obtain a priming Lien on any of the Term Debt Priority
Collateral and nothing contained herein shall be deemed to be a consent by Term
Debt Secured Parties to any adequate protection payments using Term Debt
Priority Collateral.

 
23

--------------------------------------------------------------------------------

 


(b) If any Loan Party becomes subject to any Insolvency Proceeding in the United
States at any time prior to the Term Debt Obligations Payment Date, and if the
Term Debt Representative or the other Term Debt Secured Parties desire to
consent (or not object) to the use of cash collateral constituting Term Debt
Priority Collateral under the Bankruptcy Code or to provide financing to any
Loan Party under the Bankruptcy Code or to consent (or not object) to the
provision of such financing to any Loan Party by any third party (any such
financing, “Term Debt DIP Financing”), then the ABL Representative agrees, on
behalf of itself and the other ABL Secured Parties, that so long as, in the case
of any such Term Debt DIP Financing, the principal amount of credit (including
any revolving credit advances) consisting of Term Debt DIP Principal Obligations
to be made available to Loan Parties under such Term Debt DIP Financing does not
exceed the limitations under the Term Debt Obligations Cap, each ABL Secured
Party (i) (x) will be deemed to have consented to, will raise no objection to,
nor support any other Person objecting to, the use of such cash collateral or to
such Term Debt DIP Financing on the grounds of a failure to provide “adequate
protection” for the ABL Representative’s Lien on the Collateral to secure the
ABL Obligations or on any other grounds and (y) will not request any adequate
protection solely as a result of such Term Debt DIP Financing except as set
forth in Section 5.4 below and (ii) will subordinate (and will be deemed
hereunder to have subordinated) the ABL Liens on any Term Debt Priority
Collateral (A) to any Liens on the Term Debt Priority Collateral granted to
secure such Term Debt DIP Financing on the same terms as the Term Debt Liens
securing Term Debt Obligations other than the Term Debt DIP Financing (the
“Pre-Petition Term Debt Liens”) are subordinated thereto (and such subordination
will not alter in any manner the terms of this Agreement, including without
limitation the provisions hereof with respect to the senior priority of the
Pre-Petition Term Debt Liens on the Term Debt Priority Collateral over any
Junior Liens of any ABL Secured Party on the Term Debt Priority Collateral)
(provided that, in the event any of the proceeds of the Term Debt DIP Financing
are used to refinance the Term Debt Obligations other than the Term Debt DIP
Financing, the ABL Liens on the Term Debt Priority Collateral will be
subordinated to the Liens on the Term Debt Priority Collateral securing the Term
Debt DIP Financing), (B) to any adequate protection provided to the Term Debt
Secured Parties to secure such Term Debt DIP Financing and (C) to any
“carve-out” agreed to by the Term Debt Representative or the other Term Debt
Secured Parties, so long as (x) the ABL Representative retains its Lien on the
Collateral to secure the ABL Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under the Bankruptcy Code)
and, as to the ABL Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code and any
Lien securing such Term Debt DIP Financing, adequate protection or carve-out is
junior and subordinate to the Lien of the ABL Representative on the ABL Priority
Collateral, (y) except in any case where the proceeds of the Term Debt DIP
Financing are used to refinance the Term Debt Obligations other than the Term
Debt DIP Financing, all Liens on Term Debt Priority Collateral securing any such
Term Debt DIP Financing shall be senior to or on a parity with the Pre-Petition
Term Debt Liens of the Term Debt Representative and the Term Debt Secured
Parties securing the Term Debt Obligations other than the Term Debt DIP
Financing on Term Debt Priority Collateral and (z) if the Term Debt
Representative receives a replacement or adequate protection Lien on
post-petition assets of the debtor to secure the Term Debt Obligations other
than the Term Debt DIP Financing, and such replacement or adequate protection
Lien is on any of the ABL Priority Collateral, (1) such replacement or adequate
protection Lien on such post-petition assets which are part of the ABL Priority
Collateral (the “ABL Post-Petition Assets”) is junior and subordinate to the
Lien in favor of the ABL Representative on the ABL Priority Collateral and (2)
the ABL Representative also receives a replacement or adequate protection Lien
on such ABL Post-Petition Assets of the debtor to secure the ABL
Obligations.  In no event will any of the Term Debt Secured Parties seek to
obtain a priming Lien on any of the ABL Priority Collateral, and nothing
contained herein shall be deemed to be a consent by the ABL Secured Parties to
any adequate protection payments using ABL Priority Collateral.

 
24

--------------------------------------------------------------------------------

 


(c)  All Liens granted to the Term Debt Representative or the ABL Representative
in any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement, excluding any Liens granted to
secure any Term Debt DIP Financing or ABL DIP Financing, which shall be subject
to the provisions of this Section 5.2 only.


5.3          Relief From the Automatic Stay.  Until the ABL Obligations Payment
Date, the Term Debt Representative agrees, on behalf of itself and the other
Term Debt Secured Parties, that none of them will seek relief from the automatic
stay or from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any ABL Priority Collateral,
without the prior written consent of the ABL Representative.  Until the Term
Debt Obligations Payment Date, the ABL Representative agrees, on behalf of
itself and the other ABL Secured Parties, that none of them will seek relief
from the automatic stay or from any other stay in any Insolvency Proceeding or
take any action in derogation thereof, in each case in respect of any Term Debt
Priority Collateral, without the prior written consent of the Term Debt
Representative.  In addition, neither the Term Debt Representative nor the ABL
Representative shall seek any relief from the automatic stay with respect to any
Collateral without providing at least 15 days’ prior written notice to the other
of the date on which the hearing in such Insolvency Proceeding regarding such
requested relief will be held, unless otherwise agreed by both the ABL
Representative and the Term Debt Representative.
 
5.4          Adequate Protection.  (a)  The Term Debt Representative, on behalf
of itself and the other Term Debt Secured Parties, agrees that, prior to the ABL
Obligations Payment Date, so long as the ABL Representative and the other ABL
Secured Parties comply with Section 5.4(b), none of them shall object, contest,
or support any other Person objecting to or contesting, (i) any request by the
ABL Representative or the other ABL Secured Parties for adequate protection of
its interest in the Collateral or any adequate protection provided to the ABL
Representative or the other ABL Secured Parties or (ii) any objection by the ABL
Representative or any other ABL Secured Parties to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection in the Collateral
or (iii) the payment of interest, fees, expenses or other amounts to the ABL
Representative or any other ABL Secured Party under Section 506(b) or 506(c) of
the Bankruptcy Code or otherwise; provided that any action described in the
foregoing clauses (i) and (ii) does not violate Section 5.2.  The Term Debt
Representative, on behalf of itself and the other Term Debt Secured Parties,
further agrees that, prior to the ABL Obligations Payment Date, none of them
shall assert or enforce any claim under Section 506(b) or 506(c) of the
Bankruptcy Code or otherwise that is senior to or on a parity with the ABL Liens
for costs or expenses of preserving or disposing of any ABL Priority
Collateral.  Notwithstanding anything to the contrary set forth in this Section
and in Section 5.2(a)(i)(y), but subject to all other provisions of this
Agreement (including, without limitation, Section 5.2(a)(i)(x) and Section 5.3),
in any Insolvency Proceeding, if the ABL Secured Parties (or any subset thereof)
are granted adequate protection consisting of additional collateral that
constitutes ABL Priority Collateral (with replacement liens on such additional
collateral) and superpriority claims in connection with any ABL DIP Financing or
use of cash collateral, and the ABL Secured Parties do not object to the
adequate protection being provided to them, then in connection with any such ABL
DIP Financing or use of cash collateral the Term Debt Representative, on behalf
of itself and any of the Term Debt Secured Parties, may, as adequate protection
of their interests in the ABL Priority Collateral, seek or accept (and the ABL
Representative and the ABL Secured Parties shall not object to) adequate
protection consisting solely of (x) a replacement Lien on the same additional
collateral, subordinated to the Liens securing any applicable ABL DIP Financing,
and subordinated to any Pre-Petition ABL Liens securing the ABL Obligations
other than any ABL DIP Financing on the same basis as the other Term Debt Liens
on the ABL Priority Collateral are so subordinated to the ABL Obligations under
this Agreement and (y) superpriority claims junior in all respects to the
superpriority claims granted to the ABL Secured Parties securing any applicable
ABL DIP Financing and all other ABL Obligations; provided, however, that the
Term Debt Representative shall have irrevocably agreed, pursuant to Section
1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Term Debt Secured
Parties, in any stipulation and/or order granting such adequate protection, that
such junior superpriority claims may be paid under any plan of reorganization in
any combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims.
 
 
25

--------------------------------------------------------------------------------

 
 
(b)  The ABL Representative, on behalf of itself and the other ABL Secured
Parties, agrees that, prior to the Term Debt Obligations Payment Date, so long
as the Term Debt Representative and the other Term Debt Secured Parties comply
with Section 5.4(a), none of them shall object, contest, or support any other
Person objecting to or contesting, (i) any request by the Term Debt
Representative or the other Term Debt Secured Parties for adequate protection of
its interest in the Collateral or any adequate protection provided to the Term
Debt Representative or the other Term Debt Secured Parties or (ii) any objection
by the Term Debt Representative or any other Term Debt Secured Parties to any
motion, relief, action or proceeding based on a claim of a lack of adequate
protection in the Collateral or (iii) the payment of interest, fees, expenses or
other amounts to the Term Debt Representative or any other Term Debt Secured
Party under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise;
provided that any action described in the foregoing clauses (i) and (ii) does
not violate Section 5.2.  The ABL Representative, on behalf of itself and the
other ABL Secured Parties, further agrees that, prior to the Term Debt
Obligations Payment Date, none of them shall assert or enforce any claim under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to
or on a parity with the Term Debt Liens for costs or expenses of preserving or
disposing of any Term Debt Priority Collateral.  Notwithstanding anything to the
contrary set forth in this Section and in Section 5.2(b)(i)(y), but subject to
all other provisions of this Agreement (including, without limitation, Section
5.2(b)(i)(x) and Section 5.3), in any Insolvency Proceeding, if the Term Debt
Secured Parties (or any subset thereof) are granted adequate protection
consisting of additional collateral that constitutes Term Debt Priority
Collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any Term Debt DIP Financing or the use
of cash collateral, and the Term Debt Secured Parties do not object to the
adequate protection being provided to them, then in connection with any such
Term Debt DIP Financing or use of cash collateral the ABL Representative, on
behalf of itself and any of the ABL Secured Parties, may, as adequate protection
of their interests in the Term Debt Priority Collateral, seek or accept (and the
Term Debt Representative and the Term Debt Secured Parties shall not object to)
adequate protection consisting solely of (x) a replacement Lien on the same
additional collateral, subordinated to the Liens securing any applicable Term
Debt DIP Financing, and subordinated to any Pre-Petition Term Debt Liens
securing the Term Debt Obligations other than any Term Debt DIP Financing on the
same basis as the other ABL Liens on the Term Debt Priority Collateral are so
subordinated to the Term Debt Obligations under this Agreement and (y)
superpriority claims junior in all respects to the superpriority claims granted
to the Term Debt Secured Parties securing any applicable Term Debt DIP Financing
and all other Term Debt Obligations; provided, however, that the ABL
Representative shall have irrevocably agreed, pursuant to Section 1129(a)(9) of
the Bankruptcy Code, on behalf of itself and the ABL Secured Parties, in any
stipulation and/or order granting such adequate protection, that such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims.
 
5.5          Avoidance Issues.  If any Senior Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Obligations Payment Date shall be deemed not to have occurred.  If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.  The Junior Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
5.6          Asset Dispositions in an Insolvency Proceeding.  Neither the Junior
Representative nor any other Junior Secured Party shall, in an Insolvency
Proceeding or otherwise, oppose any sale or disposition of any Senior Collateral
that is supported by the Senior Secured Parties, and the Junior Representative
and each other Junior Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale of any Senior
Collateral supported by the Senior Secured Parties and to have released the
Junior Liens on such assets, but only if and to the extent that the Junior Liens
shall attach to the proceeds of such assets remaining after the ABL Obligations
Payment Date or Term Debt Obligations Payment Date (as applicable) occurs.
 
5.7          Other Matters.  To the extent that the Junior Representative or any
Junior Secured Party has or acquires rights under Section 363 or Section 364 of
the Bankruptcy Code with respect to any of the Collateral on which it has a
Junior Lien, such Junior Representative agrees, on behalf of itself and the
other Junior Secured Parties, not to assert any of such rights without the prior
written consent of the Senior Representative; provided that if requested by the
Senior Representative, such Junior Representative shall timely exercise such
rights in the manner requested by the Senior Representative, including any
rights to payments in respect of such rights.
 
5.8          Effectiveness in Insolvency Proceedings.  This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
 
SECTION 6.  Term Debt Documents and ABL Documents
 
(a)  The Term Debt Representative, on behalf of itself and the Term Debt Secured
Parties, agrees that it shall not at any time execute or deliver any amendment
or other modification to any of the Term Debt Documents in violation of this
Agreement.
 
(b)  The ABL Representative, on behalf of itself and the ABL Secured Parties,
agrees that it shall not at any time execute or deliver any amendment or other
modification to any of the ABL Documents in violation of this Agreement.
 
SECTION 7.  Purchase Options.
 
7.1          Notice of Exercise.  (a)  Upon the occurrence and during the
continuance of an “Event of Default” under the ABL Documents, if such Event of
Default remains uncured or unwaived for at least thirty (30) consecutive days
and the requisite lenders under the ABL Agreement have not agreed to forbear
from the exercise of remedies, all or a portion of the Term Debt Creditors,
acting as a single group, shall have the option at any time upon five (5)
Business Days’ prior written notice to the ABL Representative to purchase all of
the ABL Obligations from the ABL Secured Parties.  Such notice from such Term
Debt Creditors to the ABL Representative shall be irrevocable.
 
(b)  Upon the occurrence and during the continuance of an “Event of Default”
under the Term Debt Documents, if such Event of Default remains uncured or
unwaived for at least thirty (30) consecutive days and the requisite lenders
under the Term Debt Agreement have not agreed to forbear from the exercise of
remedies, all or a portion of the ABL Creditors, acting as a single group, shall
have the option at any time upon five (5) Business Days’ prior written notice to
the Term Debt Representative to purchase all of the Term Debt Obligations from
the Term Debt Secured Parties.  Such notice from such ABL Creditors to the Term
Debt Representative shall be irrevocable.
 
 
27

--------------------------------------------------------------------------------

 
 
7.2          Purchase and Sale.  (a)  On the date specified by the relevant Term
Debt Creditors in the notice contemplated by Section 7.1(a) above (which shall
not be less than five (5) Business Days, nor more than twenty (20) calendar
days, after the receipt by the ABL Representative of the notice of the relevant
Term Debt Creditor’s election to exercise such option), the lenders under the
ABL Agreement shall sell to the relevant Term Debt Creditors, and the relevant
Term Debt Creditors shall purchase from the lenders under the ABL Agreement, the
ABL Obligations; provided that, the ABL Representative and the ABL Secured
Parties shall retain all rights to be indemnified or held harmless by the Loan
Parties in accordance with the terms of the ABL Documents but shall not retain
any rights to the security therefor.
 
(b)  On the date specified by the relevant ABL Creditors in the notice
contemplated by Section 7.1(b) above (which shall not be less than five (5)
Business Days, nor more than twenty (20) calendar days, after the receipt by
Term Debt Representative of the notice of the relevant ABL Creditor’s election
to exercise such option), the lenders under the Term Debt Agreement shall sell
to the relevant ABL Creditors, and the relevant ABL Creditors shall purchase
from lenders under the Term Debt Agreement, the Term Debt Obligations; provided
that, the Term Debt Representative and the Term Debt Secured Parties shall
retain all rights to be indemnified or held harmless by the Loan Parties in
accordance with the terms of the Term Debt Documents but shall not retain any
rights to the security therefor.
 
7.3          Payment of Purchase Price.  Upon the date of such purchase and
sale, the relevant Term Debt Creditors or the relevant ABL Creditors, as
applicable, shall (a) pay to the ABL Representative for the benefit of the
lenders under the ABL Agreement (with respect to a purchase of the ABL
Obligations) or to the Term Debt Representative for the benefit of the lenders
under the Term Debt Agreement (with respect to a purchase of the Term Debt
Obligations) as the purchase price therefor the full amount of all the ABL
Obligations or Term Debt Obligations, as applicable, then outstanding and unpaid
(including principal, interest, fees and expenses, including reasonable
attorneys’ fees and legal expenses but specifically excluding any prepayment
premium, termination or similar fees), (b) with respect to a purchase of the ABL
Obligations, furnish cash collateral to the ABL Representative in a manner and
in such amounts as the ABL Representative determines is reasonably necessary to
secure the ABL Representative, the ABL Secured Parties, letter of credit issuing
banks and applicable affiliates in connection with any issued and outstanding
letters of credit (including all reimbursement obligations relating thereto and
all obligations for fees thereon through the then-effective termination dates
thereof), hedging obligations (including Swap Obligations) and cash management
obligations (including Banking Services Obligations) secured by the ABL
Documents, (c) with respect to a purchase of the ABL Obligations, agree to
reimburse the ABL Representative, the ABL Secured Parties and letter of credit
issuing banks for any loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) in connection with any commissions, fees,
costs or expenses related to any issued and outstanding letters of credit as
described above and any checks or other payments provisionally credited to the
ABL Obligations, and/or as to which the ABL Representative has not yet received
final payment, (d) agree to reimburse the ABL Secured Parties or the Term Debt
Secured Parties, as applicable, and with respect to a purchase of the ABL
Obligations letter of credit issuing banks, in respect of indemnification
obligations of the Loan Parties under the ABL Documents or the Term Debt
Documents, as applicable, as to matters or circumstances known to the ABL
Representative or the Term Debt Representative, as applicable, at the time of
the purchase and sale which would reasonably be expected to result in any loss,
cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) to the ABL Secured Parties, the Term Debt Secured Parties or letter of
credit issuing banks, as applicable, and (e) agree to indemnify and hold
harmless the ABL Secured Parties or the Term Debt Secured Parties, as
applicable, and with respect to a purchase of the ABL Obligations letter of
credit issuing banks, from and against any loss, liability, claim, damage or
expense (including reasonable fees and expenses of legal counsel) arising out of
any claim asserted by a third party in respect of the ABL Obligations or the
Term Debt Obligations, as applicable, as a direct result of any acts by any Term
Debt Secured Party or any ABL Secured Party, as applicable, occurring after the
date of such purchase.  Such purchase price and cash collateral shall be
remitted by wire transfer in federal funds to such bank account in New York, New
York as the ABL Representative or the Term Debt Representative, as applicable,
may designate in writing for such purpose.
 
 
28

--------------------------------------------------------------------------------

 
 
7.4          Limitation on Representations and Warranties.  Such purchase shall
be expressly made without representation or warranty of any kind by any selling
party (or the ABL Representative or the Term Debt Representative, as applicable)
and without recourse of any kind, except that the selling party shall represent
and warrant:  (a) the amount of the ABL Obligations or Term Debt Obligations, as
applicable, being purchased from it, (b) that such ABL Secured Party or Term
Debt Secured Party, as applicable, owns the ABL Obligations or Term Debt
Obligations, as applicable, free and clear of any Liens or encumbrances and
(c) that such ABL Secured Party or Term Debt Secured Party, as applicable, has
the right to assign such ABL Obligations or Term Debt Obligations, as
applicable, and the assignment is duly authorized.
 
SECTION 8.  Reliance; Waivers; etc.
 
8.1          Reliance.  The ABL Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement.  The Term Debt Representative, on
behalf of it itself and the other Term Debt Secured Parties, expressly waives
all notice of the acceptance of and reliance on this Agreement by the ABL
Representative and the other ABL Secured Parties.  The Term Debt Documents are
deemed to have been executed and delivered and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement.  The ABL Representative, on behalf of itself and the other ABL
Secured Parties, expressly waives all notices of the acceptance of and reliance
on this Agreement by the Term Debt Representative and the other Term Debt
Secured Parties.
 
8.2          No Warranties or Liability.  The Term Debt Representative and the
ABL Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any other ABL Document or any
Term Debt Document.  Except as otherwise provided in this Agreement, the Term
Debt Representative and the ABL Representative will be entitled to manage and
supervise the respective extensions of credit to any Loan Party in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.
 
8.3          No Waivers.  No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Loan Party with the terms and conditions of any of the ABL Documents or the Term
Debt Documents.
 
SECTION 9.  Obligations Unconditional.  All rights, interests, agreements and
obligations hereunder of the Senior Representative and the Senior Secured
Parties in respect of any Collateral and the Junior Representative and the
Junior Secured Parties in respect of such Collateral shall remain in full force
and effect regardless of:
 
(a)          any lack of validity or enforceability of any Senior Document or
any Junior Document and regardless of whether the Liens of the Senior
Representative and Senior Secured Parties are not perfected or are voidable for
any reason;
 
 
29

--------------------------------------------------------------------------------

 
 
(b)          any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Junior Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof or any refinancing, whether by course of conduct or otherwise, of
the terms of any Senior Document or any Junior Document;
 
(c)          any exchange, release or lack of perfection of any Lien on any
Collateral or any other asset, or any amendment, waiver or other modification,
whether in writing or by course of conduct or otherwise, of all or any of the
Senior Obligations or Junior Obligations or any guarantee thereof;
 
(d)          the commencement of any Insolvency Proceeding in respect of any
Loan Party; or
 
(e)          any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of any Secured
Obligation or of any Junior Secured Party in respect of this Agreement.
 
SECTION 10.  Miscellaneous.
 
10.1        Rights of Subrogation.  The Term Debt Representative, for and on
behalf of itself and the Term Debt Secured Parties, agrees that no payment to
the ABL Representative or any ABL Secured Party pursuant to the provisions of
this Agreement shall entitle the Term Debt Representative or any Term Debt
Secured Party to exercise any rights of subrogation in respect thereof until the
ABL Obligations Payment Date.  Following the ABL Obligations Payment Date, the
ABL Representative agrees to execute such documents, agreements, and instruments
as the Term Debt Representative or any Term Debt Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the ABL Obligations resulting from payments to the ABL
Representative by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Representative are paid by such Person upon request for payment
thereof.  The ABL Representative, for and on behalf of itself and the ABL
Secured Parties, agrees that no payment to the Term Debt Representative or any
Term Debt Secured Party pursuant to the provisions of this Agreement shall
entitle the ABL Representative or any ABL Secured Party to exercise any rights
of subrogation in respect thereof until the Term Debt Obligations Payment
Date.  Following the Term Debt Obligations Payment Date, the Term Debt
Representative agrees to execute such documents, agreements, and instruments as
the ABL Representative or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Term Debt Obligations resulting from payments to the Term Debt Representative by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by the Term Debt
Representative are paid by such Person upon request for payment thereof.  No
Senior Secured Parties, when dealing with and/or pursuing Enforcement Actions
with respect to their respective Senior Collateral, shall have any duty or
obligation or limitation on its actions to take any actions (or refrain from
acting), or to act (or refrain from acting) in any particular manner, so as to
preserve or protect any potential rights of subrogation of the applicable Junior
Secured Parties, and without limiting the generality of the foregoing, (x) any
Senior Secured Parties may release their liens on any Senior Collateral (without
affecting or releasing the Junior Lien on such Collateral) (provided that
nothing contained in this clause (x) shall be construed under any circumstances
to limit or contradict the provisions of Sections 4.2 and 5.6) and (y) any ABL
Secured Parties or Term Debt Secured Parties (as applicable) may release any
Loan Party or any other Person from its obligations under any ABL Documents or
Term Debt Documents (as applicable) and/or with respect to its liability for any
ABL Obligations or Term Debt Obligations (as applicable), in all cases under
clauses (x) and (y) without any duty or obligation to any other party to this
Agreement to preserve or protect any potential rights of subrogation of such
other party.
 
 
30

--------------------------------------------------------------------------------

 
 
10.2        Further Assurances.  Each of the Term Debt Representative and the
ABL Representative will, at their own expense and at any time and from time to
time, promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable, or that the other
party may reasonably request, in order to protect any right or interest granted
or purported to be granted hereby or to enable the ABL Representative or the
Term Debt Representative to exercise and enforce its rights and remedies
hereunder; provided, however, that no party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 10.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 10.2.
 
10.3         Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Term Debt Document,
the provisions of this Agreement shall govern.
 
10.4         Continuing Nature of Provisions.  Subject to Section 5.5, this
Agreement shall continue to be effective, and shall not be terminable by any
party hereto, until the earlier of (i) the ABL Obligations Payment Date and (ii)
the Term Debt Obligations Payment Date; provided that if a Replacement ABL
Agreement or Replacement Term Debt Agreement, as applicable, is entered into
following such termination, the relevant Secured Parties agree to, upon the
request of the Term Debt Representative or ABL Representative (as applicable) or
the Parent Borrower, restore this Agreement on the terms and conditions set
forth herein until the earlier to occur of the next following ABL Obligations
Payment Date or Term Debt Obligations Payment Date.  This is a continuing
agreement and the ABL Secured Parties and the Term Debt Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide indebtedness
to, or for the benefit of, any Loan Party on the faith hereof.  In furtherance
of the foregoing:
 
(a)           Upon receipt of a notice from the Loan Parties stating that the
Loan Parties (or any of them) have entered into entered into a Replacement ABL
Agreement (which notice shall include the identity of the new ABL
Representative, if applicable), the Term Debt Representative shall promptly (i)
enter into such documents and agreements (including amendments or supplements to
this Agreement) as the Loan Parties or the new ABL Representative shall
reasonably request in order to provide to the new ABL Representative or the
applicable new ABL Secured Parties the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement, (ii)
deliver to the new ABL Representative any ABL Priority Collateral held by it,
together with any necessary endorsements (or otherwise allow the new ABL
Representative to obtain control of such ABL Priority Collateral), and (iii)
take such other actions as the Loan Parties or the new ABL Representative may
reasonably request to provide the new ABL Representative or the applicable the
ABL Creditors the benefits of this Agreement.  The new ABL Representative shall
agree in a writing addressed to the Term Debt Representative to be bound by the
terms of this Agreement, and
 
(b)          Upon receipt of a notice from the Loan Parties stating that the
Loan Parties (or any of them) have entered into entered into a Replacement Term
Debt Agreement (which notice shall include the identity of the new Term Debt
Representative, if applicable), the ABL Representative shall promptly (i) enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the Loan Parties or the new Term Debt Representative shall
reasonably request in order to provide to the new Term Debt Representative or
the applicable new Term Debt Secured Parties the rights contemplated hereby, in
each case consistent in all material respects with the terms of this Agreement,
(ii) deliver to the new Term Debt Representative any Term Debt Priority
Collateral held by it, together with any necessary endorsements (or otherwise
allow the new Term Debt Representative to obtain control of such Term Debt
Priority Collateral), and (iii) take such other actions as the Loan Parties or
the new Term Debt Representative may reasonably request to provide the new Term
Debt Representative or the applicable Term Debt Creditors the benefits of this
Agreement.  The new Term Debt Representative shall agree in a writing addressed
to the ABL Representative to be bound by the terms of this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
10.5         Amendments; Waivers.  (a)  No amendment or modification of or
supplement to any of the provisions of this Agreement shall be effective unless
the same shall be in writing and signed by the ABL Representative and the Term
Debt Representative.  The ABL Representative and the Term Debt Representative
shall use their commercially reasonable best efforts to notify the Parent
Borrower at the address specified in the signature pages to this Agreement of
any amendment or modification of or supplement to any provisions of this
Agreement and provide the Parent Borrower with a copy of such amendment,
modification or supplement, provided that no liability shall attach to any party
to this Agreement in the event any such notice is not given.
 
(b)  It is understood that the ABL Representative and the Term Debt
Representative, without the consent of any other ABL Secured Party or Term Debt
Secured Party, may in their discretion determine that a supplemental agreement
(which may take the form of an amendment and restatement of this Agreement) is
necessary or appropriate to facilitate having additional indebtedness or other
obligations (“Additional Debt”) of any of the Loan Parties become ABL
Obligations or Term Debt Obligations, as the case may be, under this Agreement,
which supplemental agreement shall specify whether such Additional Debt
constitutes ABL Obligations or Term Debt Obligations, provided, that such
Additional Debt is permitted to be incurred by the ABL Agreement and Term Debt
Agreement then extant, and is permitted by such agreements to be subject to the
provisions of this Agreement as ABL Obligations or Term Debt Obligations, as
applicable.
 
(c)           Notwithstanding the terms of Section 10.5(a) and (b), in the event
that the Term Debt Representative does not take the actions contemplated by
Section 10.4(a)(i) in connection with any permitted Additional Debt within 10
days after the delivery of a written request to do so, the ABL Representative,
without the consent of the Term Debt Representative, may modify this Agreement
(which modification may take the form of an amendment and restatement of this
Agreement) for the purpose of having any Replacement ABL Agreement or Additional
Debt of any of the Loan Parties become ABL Obligations under this Agreement,
which agreement shall specify that such Replacement ABL Agreement or Additional
Debt constitutes ABL Obligations, provided, that such Additional Debt is
permitted to be incurred pursuant to each Term Debt Agreement then extant, and
is permitted by such agreements (as determined by the ABL Representative in good
faith and certified by an officer of the Parent Borrower to the Term Debt
Representative) to be subject to the provisions of this Agreement as ABL
Obligations, as applicable.
 
10.6         Information Concerning Financial Condition of the Loan
Parties.  Each of the Term Debt Representative and the ABL Representative hereby
assume responsibility for keeping itself informed of the financial condition of
the Loan Parties and all other circumstances bearing upon the risk of nonpayment
of the ABL Obligations or the Term Debt Obligations.  The Term Debt
Representative and the ABL Representative hereby agree that no party shall have
any duty to advise any other party of information known to it regarding such
condition or any such circumstances (except as otherwise provided in the ABL
Documents and Term Debt Documents).  In the event the Term Debt Representative
or the ABL Representative, in its sole discretion, undertakes at any time or
from time to time to provide any information to any other party to this
Agreement, it shall be under no obligation (a) to provide any such information
to such other party or any other party on any subsequent occasion, (b) to
undertake any investigation not a part of its regular business routine, or (c)
to disclose any other information.
 
 
32

--------------------------------------------------------------------------------

 
 
10.7         Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.8         Submission to Jurisdiction; JURY TRIAL WAIVER.  (a)  Each ABL
Secured Party, each Term Debt Secured Party and each Loan Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each such party hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each such party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the any
ABL Secured Party or Term Debt Secured Party may otherwise have to bring any
action or proceeding against any Loan Party or its properties in the courts of
any jurisdiction.
 
(b)  Each ABL Secured Party, each Term Debt Secured Party and each Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so (i) any objection it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding.
 
(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.9.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
(d)   EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY TRIAL IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR
ANY COUNTERCLAIM THEREIN.
 
10.9         Notices.  Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, or sent by overnight express
courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy or
five days after deposit in the United States mail (certified, with postage
prepaid and properly addressed).  For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section 10.9) shall be as set forth below each party’s name on the
signature pages hereof, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.
 
10.10       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the ABL Secured
Parties and Term Debt Secured Parties and their respective successors and
assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral.
 
10.11       Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
10.12       Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13       Other Remedies.  For avoidance of doubt, it is understood that
nothing in this Agreement shall prevent any ABL Secured Party or any Term Debt
Secured Party from exercising any available remedy to accelerate the maturity of
any indebtedness or other obligations owing under the ABL Documents or the Term
Debt Documents, as applicable, or to demand payment under any guarantee in
respect thereof.
 
10.14       Counterparts; Integration.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
10.15       Additional Loan Parties.  Parent Borrower shall cause each Person
that becomes a Loan Party after the date hereof to execute an Acknowledgement
regarding this Agreement in substantially the form of the Acknowledgement hereto
executed by the Loan Parties on the date hereof and attached hereto.
 
[SIGNATURE PAGES TO FOLLOW]
 
 
34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
PNC BANK, NATIONAL ASSOCIATION, as ABL Representative for and on behalf of the
ABL Secured Parties
     
By:
 /s/ Charles F. Garoklanian
 
Name:
Charles F. Garoklanian
 
Title:
Senior Vice President
     
Address for Notices:
     
PNC Bank, National Association
 
340 Madison Avenue, 11th Floor
 
New York, NY 10017
 
Attention: John Trott
 
Telecopy: (212) 303-0067
 
Email: john.trott@pnc.com
     
with a copy to:
     
Blank Rome LLP
 
Chrysler Building
 
405 Lexington Avenue
 
New York, NY 10174
 
Attention: Robert B. Stein
 
Telecopy: (212) 885-5001
 
Email: RStein@blankrome.com

 
 
 

--------------------------------------------------------------------------------

 
 

 
FBR CAPITAL MARKETS LT, INC., as Term Debt Representative for and on behalf of
the Term Debt Secured Parties
     
By:
 /s/ Robert J. Kiernan
 
Name:
Robert J. Kiernan
 
Title:
Senior Vice President
     
Address for Notices:
     
FBR Capital Markets LT, Inc.
 
237 Park Avvenue, 19th Floor
 
New York, NY 10017
 
Attention: Scott Woods
 
Telephone: 646-885-5611
 
Telecopy: 212-457-3376
 
Email: swoods@fbr.com
     
With a copy to:
     
Cortland Capital Market Services LLC
 
225 W. Washington Street, Suite 1450
 
Chicago, IL 60606
 
Attention: Beata Konopko
 
Telephone: 312-564-5080
 
Email: beata.konopko@cortlandglobal.com

 
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT


Each of the Loan Parties hereby acknowledges and consents to the terms of the
foregoing Agreement.


Each of the Loan Parties agrees that any Secured Party holding or controlling
Collateral does so as bailee (under the Uniform Commercial Code) for the other
Secured Parties as provided in the foregoing Agreement and is hereby authorized
to and may turn over to such other Secured Parties any such Collateral as
required by the foregoing Agreement.


Each of the Loan Parties acknowledges and agrees that:  (i) it is not a party to
the foregoing Agreement and does not and will not receive any right, benefit,
priority, or interest under or because of the existence of the foregoing
Agreement (except for the limited rights of UniTek Global Services, Inc. to make
certain requests as expressly provided for in Section 10.4 thereof); and (ii) it
will execute and deliver such additional documents and take such additional
action as may be necessary or desirable in the reasonable opinion of any Secured
Party to effectuate the provisions and purposes of the foregoing Agreement


As used above, initially capitalized terms have the respective meanings set
forth in the foregoing Agreement.



 
UNITEK GLOBAL SERVICES, INC.
     
UNITEK ACQUISITION, INC.
     
BCI COMMUNICATIONS, INC.
     
UNITEK USA, LLC
     
ADVANCED COMMUNICATIONS USA, INC.
     
DIRECTSAT USA, LLC
     
FTS USA, LLC

        By:
/s/ Ronald J. Lejman
  Name:
Ronald J. Lejman
  Title:
Chief Financial Officer

     
Address for Notices:
     
UniTek Global Services, Inc.
 
1777 Sentry Parkway West
 
Gwynedd Hall, Suite 202
 
Blue Bell, PA 19422
 
Attention: Ronald J. Lejman
 
Telecopy: 484-493-1613
 
Telephone: 267-464-1700
 
Email: rlejman@unitekgs.com

 
 
 

--------------------------------------------------------------------------------

 